Exhibit 10.1
 
FIRST AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
Dated as of July 10, 2009
Among
INTERSTATE OPERATING COMPANY, LP,
as the Borrower,
BANK OF AMERICA, N.A.,
as the Administrative Agent,
BANC OF AMERICA SECURITIES LLC
as Sole Lead Arranger and Sole Book Runner,
and
VARIOUS LENDERS
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Computation of Time Periods
    27  
Section 1.03 Accounting Terms; Changes in GAAP
    27  
Section 1.04 Classes and Types of Advances
    27  
Section 1.05 Letters of Credit
    27  
Section 1.06 Miscellaneous
    27  
ARTICLE II THE ADVANCES AND THE LETTERS OF CREDIT
    28  
Section 2.01 The Advances
    28  
Section 2.02 Method of Borrowing/Treatment of Advances
    28  
Section 2.03 Fees
    31  
Section 2.04 Reduction of the Revolving Commitments
    32  
Section 2.05 Repayment of Obligations; Maturity Date
    32  
Section 2.06 Interest, Late Payment Fee
    33  
Section 2.07 Prepayments
    34  
Section 2.08 Breakage Costs
    37  
Section 2.09 Increased Costs
    37  
Section 2.10 Payments and Computations
    38  
Section 2.11 Taxes
    39  
Section 2.12 Illegality
    41  
Section 2.13 Letters of Credit
    41  
Section 2.14 Intentionally Omitted
    44  
Section 2.15 Lender Replacement
    44  
Section 2.16 Sharing of Payments, Etc.
    45  
ARTICLE III CONDITIONS OF LENDING
    45  
Section 3.01 Conditions Precedent to the Initial Advance
    45  
Section 3.02 Conditions Precedent for Each Borrowing or Letter of Credit
    47  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    48  
Section 4.01 Existence; Qualification; Partners; Subsidiaries
    48  
Section 4.02 Partnership and Corporate Power
    49  
Section 4.03 Authorization and Approvals
    49  
Section 4.04 Enforceable Obligations
    49  
Section 4.05 Financial Statements
    49  
Section 4.06 True and Complete Disclosure
    49  
Section 4.07 Litigation
    50  
Section 4.08 Use of Proceeds and Letters of Credit
    50  
Section 4.09 Investment Company Act
    50  
Section 4.10 Taxes
    50  
Section 4.11 Pension Plans
    51  
Section 4.12 Insurance
    51  
Section 4.13 No Burdensome Restrictions; No Defaults
    51  
Section 4.14 Environmental Condition
    52  
Section 4.15 Legal Requirements, Zoning
    52  
Section 4.16 Existing Indebtedness and Interest Rate Agreements; Solvency
    52  
Section 4.17 Leasing Arrangements
    53  
Section 4.18 Management Agreements
    53  
Section 4.19 [Intentionally Omitted]
    53  
Section 4.20 Franchise Agreements
    53  
Section 4.21 Title; Liens
    53  
Section 4.22 Approved Inter-Company Indebtedness
    53  
Section 4.23 Insurance Business
    54  
Section 4.24 Owned Hospitality Properties
    55  
ARTICLE V AFFIRMATIVE COVENANTS
    56  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 5.01 Compliance with Laws
    56  
Section 5.02 Preservation of Existence; Separateness, Etc.
    56  
Section 5.03 Payment of Taxes, Etc.
    57  
Section 5.04 Visitation Rights; Lender Meeting
    57  
Section 5.05 Reporting Requirements
    57  
Section 5.06 Maintenance of Property
    60  
Section 5.07 Insurance
    60  
Section 5.08 Use of Proceeds and Letters of Credit
    60  
Section 5.09 Collateral; Releases
    60  
Section 5.10 New Subsidiaries
    61  
Section 5.11 Insurance Business
    61  
Section 5.12 Interest Rate Agreements
    61  
Section 5.13 Property Marketing and Sales
    62  
Section 5.14 Budget Updates
    62  
Section 5.15 Appraisal
    63  
Section 5.16 Extension of Mortgage Indebtedness
    63  
ARTICLE VI NEGATIVE COVENANTS
    63  
Section 6.01 Liens, Etc.
    63  
Section 6.02 Indebtedness
    64  
Section 6.03 Agreements Restricting Distributions From Subsidiaries
    64  
Section 6.04 Restricted Payments
    65  
Section 6.05 Fundamental Changes; Asset Dispositions
    65  
Section 6.06 Investments and other Property
    66  
Section 6.07 Affiliate Transactions
    67  
Section 6.08 Sale or Discount of Receivables
    67  
Section 6.09 Changes in Fiscal Periods
    67  
Section 6.10 Activities of Parent
    67  
Section 6.11 Sales and Leasebacks
    68  
Section 6.12 Material Documents
    68  
Section 6.13 No Further Negative Pledges
    68  
Section 6.14 Limitation on Capital Expenditures and Other Costs and Expenses
    68  
Section 6.15 Limitation on Hedge Agreements
    68  
Section 6.16 Prepayment of Other Indebtedness
    68  
ARTICLE VII FINANCIAL COVENANTS
    68  
Section 7.01 Debt Service Coverage Ratio
    69  
Section 7.2 Prepayment of Other Indebtedness
    69  
ARTICLE VIII EVENTS OF DEFAULT; REMEDIES
    69  
Section 8.01 Events of Default
    69  
Section 8.02 Optional Acceleration of Maturity; Other Actions
    71  
Section 8.03 Automatic Acceleration of Maturity
    72  
Section 8.04 Cash Collateral Account
    72  
Section 8.05 Non-exclusivity of Remedies
    72  
Section 8.06 Right of Set-off
    72  
ARTICLE IX THE ADMINISTRATIVE AGENT
    73  
Section 9.01 Appointment
    73  
Section 9.02 Delegation of Duties
    73  
Section 9.03 Exculpatory Provisions
    73  
Section 9.04 Reliance by the Administrative Agent
    74  
Section 9.05 Notice of Default
    74  
Section 9.06 Non-Reliance on the Administrative Agent and Other Lenders
    74  
Section 9.07 Indemnification
    75  
Section 9.08 The Administrative Agent in Its Individual Capacity
    75  
Section 9.09 Successor Administrative Agent
    75  
Section 9.10 Authorization to Release Liens and Guarantees
    76  
Section 9.11 The Arranger, Syndication Agent and Documentation Agents
    76  
Section 9.12 Administrative Agent May File Proofs of Claim
    76  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE X MISCELLANEOUS
    77  
Section 10.01 Amendments, Etc.
    77  
Section 10.02 Notices, Etc.
    78  
Section 10.03 No Waiver; Remedies
    79  
Section 10.04 Costs and Expenses
    80  
Section 10.05 Binding Effect
    80  
Section 10.06 Successors and Assigns; Participations and Assignments
    80  
Section 10.07 Indemnification
    83  
Section 10.08 Execution in Counterparts
    84  
Section 10.09 Survival of Representations, Indemnifications, etc.
    84  
Section 10.10 Severability
    84  
Section 10.11 Usury Not Intended
    84  
Section 10.12 GOVERNING LAW
    85  
Section 10.13 CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
    85  
Section 10.14 Knowledge of Borrower
    86  
Section 10.15 Lenders Not in Control
    86  
Section 10.16 Headings Descriptive
    86  
Section 10.17 Time is of the Essence
    86  
Section 10.18 Lender Interest Rate Agreements
    86  
Section 10.19 NO CONSEQUENTIAL DAMAGES
    87  
Section 10.20 USA PATRIOT Act Notice
    87  
Section 10.21 Reliance on Professional Advisors
    87  
Section 10.22 Delivery of Lender Addenda
    87  
Section 10.23 Acknowledgments
    87  
Section 10.24 No Advisory or Fiduciary Responsibility
    87  
Section 10.25 Confidentiality
    88  
Section 10.26 Replacement of Existing Credit Facility; Replacement of Lehman
Commercial Paper Inc. as “Administrative Agent”
    88  

iii



--------------------------------------------------------------------------------



 



EXHIBITS:

         
Exhibit A-1
  -   Form of Revolving Note
Exhibit A-2
  -   Form of Term Note
Exhibit A-3
  -   Form of PIK Obligation Note
Exhibit B
  -   Form of Administrative Questionnaire
Exhibit C
  -   Form of Assignment and Assumption
Exhibit D
  -   Form of Compliance Certificate
Exhibit E
  -   Form of Environmental Indemnity
Exhibit E-2
  -   Form of Affirmation and Amendment of Environmental Indemnification
Agreement
Exhibit F
  -   Form of Guaranty
Exhibit F-2
  -   Form of Affirmation and Amendment of Guaranty and Contribution Agreement
Exhibit G
  -   Form of Notice of Borrowing
Exhibit H
  -   Form of Notice of Conversion or Continuation
Exhibit I
  -   Form of Security Agreement
Exhibit I-2
  -   Form of Affirmation and Amendment of Security Agreement
Exhibit J
  -   Form of Lender Addendum

SCHEDULES:

         
Schedule 1.01-1
  -   Schedule of Lenders and Commitments
Schedule 1.01(a)
  -   Approved Inter-Company Indebtedness
Schedule 1.01(b)
  -   Non-Pledged Ownership Interests
Schedule 1.01(c)
  -   Existing Management Agreements
Schedule 1.01(d)
  -   Existing Owned Hospitality Property Investments
Schedule 1.01(e)(i)
  -   Certain Non-Guarantors
Schedule 1.01(e)(ii)
  -   Guarantors
Schedule 4.01
  -   Subsidiaries
Schedule 4.07
  -   Litigation
Schedule 4.11
  -   Pension Plans
Schedule 4.14
  -   Environmental Condition
Schedule 4.15
  -   Legal Requirements; Zoning; Utilities; Access
Schedule 4.16(a)
  -   Existing Indebtedness and Interest Rate Agreements
Schedule 4.16(b)
  -   Existing Letters of Credit
Schedule 4.21
  -   Owned Hospitality Properties
Schedule 4.23(a)
  -   Insurance Companies, Insurance Licenses and Deposited Securities
Schedule 4.23(e)
  -   Insurance Contracts and Reinsurance Contracts
Schedule 5.07
  -   Required Insurance Coverage
Schedule 6.06-1
  -   Existing Investments
Schedule 6.06-2
  -   Existing Committed Investments
Schedule 10.02
  -   Borrower/Administrative Agent Notice Addresses

iv



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT
     THIS FIRST AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT (as the
same may be, from time to time, further amended, restated, supplemented or
modified, this “Agreement”), dated as of July 10, 2009, is among INTERSTATE
OPERATING COMPANY, LP, a Delaware limited partnership (the “Borrower”), BANK OF
AMERICA, N.A. (the “Administrative Agent”) and the Lenders (as defined below).
PRELIMINARY STATEMENTS:
     WHEREAS, the Borrower is a party to the Existing Credit Facility (as
defined herein);
     WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Facility;
     WHEREAS, the Lenders are willing to do so on the terms and conditions set
forth herein;
     WHEREAS, this Agreement is an amendment and restatement of the Existing
Credit Facility, all documents, instruments or agreements creating security
interests or liens in favor of the “Administrative Agent” or “Lenders” as
defined in the Existing Credit Facility and securing the obligations thereunder
continue to secure the Obligations under this Agreement (though Bank of America,
N.A. shall constitute a successor to Lehman Commercial Paper Inc. for purposes
of determining the identity of the Administrative Agent referenced in such
documents), this amendment and restatement does not represent a novation with
respect to the “Obligations” under the Existing Credit Facility and the
outstanding balance of the obligations under the Existing Credit Facility remain
outstanding and constitute Obligations hereunder (though some of such
obligations have been converted from revolving credit obligations to Term
Advances);
     WHEREAS, effective upon the Effective Date (and subject to the other terms
and conditions set forth herein) (a) Lehman Commercial Paper Inc. is resigning
as Administrative Agent under the Existing Credit Facility and the other Credit
Documents and is assigning to Bank of America, N.A. (and Bank of America, N.A.
is assuming from Lehman Commercial Paper Inc.), all of Lehman Commercial Paper
Inc.’s rights and obligations as Administrative Agent hereunder and under the
other Credit Documents and (b) Lehman Brothers Inc. is resigning as Sole Lead
Arranger and Sole Book Manager under the Existing Credit Facility and is
assigning to Banc of America Securities LLC (and Banc of America Securities LLC
is assuming from Lehman Brothers, Inc.) all of Lehman Brothers, Inc.’s rights
and obligations as Sole Lead Arranger and Sole Book Manager hereunder;
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (unless otherwise indicated,
such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
     “Acceptable Lien” means a Lien which (a) exists in favor of the
Administrative Agent for its benefit and the ratable benefit of the Lenders,
(b) secures the Obligations and (c) is perfected and enforceable against all
Persons in preference to any rights of any Person in the property encumbered
thereby and superior to all other Liens except for Permitted Encumbrances;
provided that the Lien on any Ownership Interests in an Unconsolidated Entity
may be subordinate to the Liens securing any Indebtedness of such Unconsolidated
Entity.
     “Accession Agreement” means an Accession Agreement in the form attached
respectively to the Guaranty, Environmental Indemnity and Security Agreement as
Annex 1 thereto, which agreement causes the Person

1



--------------------------------------------------------------------------------



 



executing and delivering the same to the Administrative Agent to become a party,
respectively, to the Guaranty, Environmental Indemnity and Security Agreement.
     “Act” has the meaning set forth in Section 10.20.
     “ADA” means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et
seq., as amended from time to time, or any successor statute.
     “Adjusted Base Rate” means for any day a fluctuating rate per annum equal
to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurodollar Rate plus 1.0%.  “Prime
Rate” means the rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate.”  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Adjusted Base Rate Advance” means an Advance which bears interest as
provided in Section 2.06(a)(i).
     “Adjusted Net Worth” means, for the Parent as of any date, the sum of
(a) the Parent’s Net Worth on such date plus (b) the minority interest reflected
as a liability on the Parent’s balance sheet on such date determined in
accordance with GAAP (excluding that portion of the minority interest
attributable to Ownership Interests in any Subsidiary of the Borrower which is
not a Guarantor).
     “Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent for the Lenders pursuant to Article IX and any successor
Administrative Agent appointed pursuant to Section 9.09.
     “Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
     “Advance” means a Revolving Advance, a Term Advance or a PIK Accrual
Advance.
     “Affected Lender” has the meaning set forth in Section 2.15(a).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.
     “Aggregate Facility Amount” means, as of any date, an amount equal to
(a) the Revolving Exposure plus the then-unfunded Revolving Commitments; plus
(b) the then-outstanding amount of Term Advances; plus (c) the then-outstanding
amount of the PIK Obligations.
     “Agreement” has the meaning given such term in the initial paragraph of
this agreement.
     “Applicable Lending Office” means, with respect to each Lender, (a) in the
case of an Adjusted Base Rate Advance, such Lender’s Domestic Lending Office,
(b) in the case of all Eurodollar Rate Advances, such Lender’s Eurodollar
Lending Office, and (c) in the case of any other notice or request under the
Credit Documents, the office of such Lender specified as its “Credit Contact” in
the questionnaire such Lender provided to the Administrative Agent, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.
     “Applicable Margin” means, (a) with respect to any Advance at any date, the
applicable percentage per annum set forth below under the column for such Class
and Type of Advance, and (b) with respect to the letter of credit fee payable
under Section 2.03(b) at any date, the applicable percentage per annum set forth
below under the

2



--------------------------------------------------------------------------------



 



column for Eurodollar Rate Advances (in each case, subject to adjustment in
connection with the continuance of any Rate Increase Period as outlined below):

                    Period   Adjusted Base Rate Advances   Eurodollar Rate
Advances (all Classes)   (all Classes)   (all Classes)
Not During a Rate Increase Period
    4.50 %     5.50 %
During a Rate Increase Period
    6.00 %     7.00 %

     “Appraisal” shall mean an appraisal prepared in accordance with the
requirements of FIRREA, prepared by an independent third party appraiser holding
an MAI designation, who is State licensed or State certified if required under
the laws of the State where the Property is located, who meets the requirements
of FIRREA and who is otherwise satisfactory to the Administrative Agent.
     “Approved Annual Budget” means the Effective Date Budget and each annual
budget of the Borrower and its Subsidiaries that is approved by the
Administrative Agent pursuant to and in accordance with the terms of
Section 5.14(a), in each case as the same may be revised or updated pursuant to
the terms of Section 5.14(b).
     “Approved Inter-Company Indebtedness” means the Indebtedness described on
Schedule 1.01(a) or Indebtedness in an amount not to exceed $16,000,000 entered
into between the Borrower and a wholly-owned Foreign Subsidiary subject to the
Borrower’s corporate organizational plans that have been approved by the
Administrative Agent (in its reasonable discretion), which Indebtedness is, in
each case (a) in the amount set forth on such Schedule 1.01(a), (b) unsecured,
(c) subordinated to the Obligations in a manner acceptable to the Administrative
Agent, and (d) Collateral.
     “Approved Inter-Company Indebtedness Loan Documents” means the documents
described on Schedule 1.01(a), together with any additional promissory notes or
other documents evidencing Approved Inter-Company Indebtedness.
     “Arlington Property” means the Arlington Hilton in Arlington, Texas.
     “Arranger” means Banc of America Securities LLC, together with its
successors and assigns in such capacity.
     “Asset Disposition” means any conveyance, exchange, transfer, assignment,
or condemnation of any Investment or Non-Replaced Property by the Borrower, a
Guarantor or any Subsidiary to a Person other than the Borrower or a Guarantor;
provided, however, that (a) the termination of any Permitted Property Agreement
or similar agreement shall not constitute an Asset Disposition and (b) the
conveyance, exchange or transfer or any real property interests held by a
wholly-owned Subsidiary of the Borrower to another wholly-owned Subsidiary of
the Borrower in connection with the consummation of a mortgage financing
otherwise permitted hereunder shall not constitute an Asset Disposition.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in substantially the form of the attached Exhibit C.
     “Assignment of Leases” means an assignment of leases, rents and security
deposits executed by the Borrower or any Guarantor to secure the Obligations,
each in form reasonably approved by the Administrative Agent with such
modifications as may be necessary and appropriate in the opinion of counsel to
the Administrative Agent to comply with the state law of the filing jurisdiction
and as may be reasonably satisfactory to the Administrative Agent, as the same
may be amended or terminated in accordance with its terms.
     “Beverage Entity” means any Subsidiary or Unconsolidated Entity of the
Parent for which substantially all of such Person’s Property is directly related
to the sale of beverages at a Hospitality Property, and “Beverage Entities”
means all such Persons.
     “Borrower” means Interstate Operating Company, LP, a Delaware limited
partnership.

3



--------------------------------------------------------------------------------



 



     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type (a) made by each Lender pursuant to Section 2.01(a) or 2.01(b) or
accrued as a PIK Accrual Advance pursuant to Section 2.01(c) or (b) Converted by
each Lender to Advances of a different Type pursuant to Section 2.02(b).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s office is located or in
New York City, New York and, if such day relates to any Eurodollar Rate Advance
(or any other calculation based on the Eurodollar Rate), means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
     “Capital Expenditure” means any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, real property, improvements,
equipment, or other personal property, or for replacements or substitutions
therefore or additions thereto, which in accordance with GAAP would be
capitalized in the fixed asset accounts of such Person making such expenditure,
including, without limitation, amounts paid or payable for such purpose under
any conditional sale or other title retention agreement or under any Capital
Lease, but excluding repairs or maintenance of any Hospitality Property in the
normal and ordinary course of business in keeping with the past practices of the
Borrower or the Parent.
     “Capital Lease” means, for any Person, any lease of any Property (whether
real, personal or mixed) by that Person as lessee which, in accordance with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
that Person.
     “Capitalization Event” means any sale or issuance by the Parent or any of
its Subsidiaries of equity securities except for (a) the issuance of the
Borrower’s limited partnership interests in accordance with the provisions of
Section 6.05(e)(ii), (b) the issuance by the Parent of equity securities within
90 days after the Effective Date and (c) the sale or issuance by the Parent of
any of its equity securities pursuant to the exercise of options granted
pursuant to the Parent’s stock option plans for employees and directors.
     “Capitalized Lease Obligations” means, as to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under any
Capital Lease, as determined on a consolidated basis in conformity with GAAP.
     “Cash Collateral Account” means a special cash collateral account
containing cash deposited pursuant to the terms of this Agreement to be
maintained at the Administrative Agent’s office in accordance with Section 8.04.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, all rules and regulations and requirements
thereunder in each case as now or hereafter in effect.
     “Change in Control” means for any Person a change in ownership or control
of such Person effected through either of the following transactions:
     (a) any Person or related group of Persons (other than such Person or an
Affiliate of such Person) directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of securities possessing more than fifty percent (50%) of the total
combined voting power of such Person’s outstanding securities; or
     (b) there is a change in the composition of such Person’s Board of
Directors over a period of thirty-six (36) consecutive months (or less) such
that a majority of Board members (rounded up to the nearest whole number)
ceases, by reason of one or more proxy contests for the election of Board
members, to be comprised of individuals who either (i) have been Board members
continuously since the beginning of such period or (ii) have been elected or
nominated for election as Board members during such period by at least a
majority of the Board members described in clause (i) who were still in office
at the time such election or nomination was approved by the Board.
     “Class” has the meaning set forth in Section 1.04.

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
     “Collateral” means all of the Parent’s and its Subsidiaries’ interests in
the following, whether owned on or acquired after the Effective Date: (a) the
Ownership Interests of all existing Subsidiaries and Unconsolidated Entities of
the Parent and the Borrower and any future Material Subsidiary or Material
Unconsolidated Entity except for (i) the Ownership Interests in Beverage
Entities and (ii) the Ownership Interests in Excepted Foreign Subsidiaries (the
Ownership Interests required to be Collateral pursuant to this definition being
referred to herein as the “Ownership Interests Collateral”), (b) the rights to
receive payments for its account (including the right to receive termination
payments) under all Permitted Property Agreements, (c) Owned Hospitality
Properties, (d) the Approved Inter-Company Indebtedness and the Approved
Inter-Company Indebtedness Loan Documents, and (e) any other collateral
described in the Security Agreement or other Security Documents; provided that
the pledge of such Property is not prohibited by the terms of (i) Permitted
Property Agreements, joint venture agreements, organizational documents and
other contractual arrangements to which the Borrower or a Subsidiary is a party
and which are in effect on the Effective Date, in each case as approved by the
Administrative Agent; (ii) with respect to any Ownership Interests in or
Property of a Permitted Other Subsidiary, the loan documentation for any
Permitted Other Indebtedness incurred by such Permitted Other Subsidiary; and
(iii) with respect to any Ownership Interests in an Unconsolidated Entity, the
loan documentation for Indebtedness incurred by such Unconsolidated Entity or
joint venture agreements or other contractual arrangements for such
Unconsolidated Entity; provided that if at any time such prohibition no longer
exists with respect to any Property, such Property shall be pledged and/or
mortgaged as Collateral pursuant to Sections 5.09 and 5.10. The Ownership
Interests which cannot be pledged as of the date of this Agreement are those
certain Ownership Interests designated in Schedule 1.01(b) as Non-Pledgable.
     “Columbia Property” means the Sheraton Columbia Hotel in Columbia,
Maryland.
     “Commitment” means, as to any Lender, its Revolving Commitment and its Term
Commitment.
     “Compliance Certificate” means a certificate of the Borrower setting forth
detailed calculations of the financial covenants set forth herein, a calculation
of whether a Rate Increase Period is then-continuing and detailed calculations
of the Borrower’s Leverage Ratio and Adjusted Net Worth, in substantially the
form of the attached Exhibit D.
     “Consolidated” refers, with respect to any Person, to the consolidation of
the accounts of such Person with such Person’s Subsidiaries in accordance with
GAAP.
     “Control Investment Affiliate”: means, with respect to any Person, any
other Person that (a) directly or indirectly, is in control of, is controlled
by, or is under common control with, such Person and (b) is organized by such
Person primarily for the purpose of making equity or debt investments in one or
more companies. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
     “Control Percentage” means, with respect to any Person, the percentage of
the outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the Board of Directors of such Person.
     “Controlled Group” means all members of the controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower or any Guarantor, are treated
as a single employer under Section 414 of the Code.
     “Convert”, “Conversion”, and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type pursuant to Section 2.02(b).
     “Credit Documents” means this Agreement, the Notes, the Guaranties, the
Environmental Indemnities, the Security Documents, the Fee Letter, and each
other agreement, instrument or document executed by the Borrower or any of its
Subsidiaries at any time in connection with this Agreement.

5



--------------------------------------------------------------------------------



 



     “Currency Agreements” means all swaps, caps or collar agreements or similar
arrangements providing for protection against fluctuations in currency exchange
rates, either generally or under specific contingencies.
     “Current Pay Interest” means interest that accrues from time to time
pursuant to Section 2.06(a) hereof.
     “Customary Management Agreement” means a management agreement for a
Hospitality Property by and between a Person, as owner, and Borrower or Parent’s
Subsidiary or Unconsolidated Entity, as manager, which (a) has a term and early
termination payment provisions, if any, which are reasonable based upon the
amount of any Investment made to obtain such management agreement and (b) is in
substantially the form of an Existing Management Agreement, a form which does
not include materially adverse provisions which are not customary for management
agreements of Hospitality Properties or such other form as is approved by the
Administrative Agent in writing (which approval shall not be unreasonably
withheld).
     “Customary Participating Lease” means a lease (except for a Ground Lease)
for a Hospitality Property by and between a Person, as lessor, and Borrower or
Parent’s Subsidiary, as lessee, which (a) has expected economics and a term and
early termination payment provisions which are reasonable based upon the amount
of any Investment made to obtain such lease and (b) are in a form which does not
include materially adverse provisions which are not customary for participating
leases of Hospitality Properties or such other form as is approved by the
Administrative Agent in writing (which approval shall not be unreasonably
withheld).
     “Customary Property Agreement” means a Customary Management Agreement or a
Customary Participating Lease, and “Customary Property Agreements” means all
such agreements and leases.
     “Debt Service Coverage Ratio” means, as of the end of any Rolling Period, a
ratio of (a) the Parent’s EBITDA to (b) the sum of (i) the Parent’s Interest
Expense, for such Rolling Period and (ii) scheduled payments made during such
period on account of principal of Indebtedness of the Parent and its
Subsidiaries (other than (A) principal payments required pursuant to the terms
hereof, (B) payments made under the Existing Credit Facility and (C) balloon
payments of principal due upon the stated maturity of any such Indebtedness or
similar principal payment which repays or discharges such Indebtedness in full).
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally
     “Default” means (a) an Event of Default or (b) any event or condition which
with notice or lapse of time or both would, unless cured or waived, become an
Event of Default.
     “Defaulting Lender” means any Lender that, as of any date on or following
the Effective Date hereof: (a) fails to fund any portion of the Advances or
participations in Letter of Credit Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured or is the subject of a good faith
dispute or (b) fails to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute or unless such
failure has been cured.
     “Dollar Equivalent” means the equivalent in another currency of an amount
in Dollars to be determined by reference to the rate of exchange quoted by Bank
of America, N.A. at 10:00 a.m. (New York City time) on the date of
determination, for the spot purchase in the foreign exchange market of such
amount of Dollars with such other currency.
     “Dollars” and “$” means lawful money of the United States of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Operations Contact” for Adjusted Base Rate
Advances in the Administrative Questionnaire such Lender provided to the
Administrative Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

6



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary of the Borrower that is
organized under the laws of any political subdivision of the United States.
     “EBITDA” means for any Person or Hospitality Property, as applicable, for
any period for which such amount is being determined, an amount equal to (a) the
Net Income for such Person or Hospitality Property, as applicable, for such
period plus (b) to the extent deducted in determining Net Income, interest
expense, income taxes, depreciation, and amortization, as determined on a
Consolidated basis in accordance with GAAP plus (c) to the extent deducted in
determining Net Income, deductions for minority interest attributable to the
Ownership Interests in the Borrower not owned (directly or indirectly) by the
Parent; provided that, to the extent included in determining Net Income, the
EBITDA from any Unconsolidated Entity or Minority-Owned Fund (but not the EBITDA
from any Permitted Property Agreement with such Person to the extent such EBITDA
is attributable to the ownership interest of the Borrower or one of its
Subsidiaries in such Unconsolidated Entity or Minority-Owned Fund) shall be
excluded from the calculation of EBITDA.
     “Effective Date” means the date all of the conditions precedent set forth
in Section 3.01 have been satisfied.
     “Effective Date Budget” has the meaning assigned to such term in
Section 3.01(l).
     “Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933) and which extends credit or buys loans as one of its businesses; provided
that no Affiliate of Parent shall be an Eligible Assignee.
     “Engineering Report” means with respect to any Owned Hospitality Property,
an engineering report which (a) is prepared for, or is accompanied by a reliance
letter for the Lenders and the Administrative Agent by a Person reasonably
satisfactory to the Administrative Agent, (b) is prepared in accordance with a
scope of services reasonably satisfactory to the Administrative Agent, (c) is
prepared within three (3) months of the date of acquisition of such Owned
Hospitality Property, and (d) reflects no material concerns pertaining to the
physical condition of the Owned Hospitality Property, including without
limitation the structural, electrical, plumbing, mechanical and other essential
components of the Owned Hospitality Property other than such concerns as may be
addressed by a renovation or repair plan reasonably satisfactory to the
Administrative Agent.
     “Environment” or “Environmental” shall have the respective meanings set
forth in 42 U.S.C. ‘9601(8), as amended.
     “Environmental Claim” means any third party (including governmental
agencies and employees) action, lawsuit, claim, demand, regulatory action or
proceeding, order, decree, consent agreement or notice of potential or actual
responsibility or violation (including claims or proceedings under the
Occupational Safety and Health Acts or similar laws or requirements relating to
health or safety of employees) which seeks to impose liability under any
Environmental Law.
     “Environmental Indemnity” means one or more environmental indemnity
agreements in substantially the form of the attached Exhibit E executed or to be
executed by the Borrower, the Parent and all Guarantors, the affirmation and
amendment thereof entered into by the parties to such agreement(s) as of the
Effective Date in substantially the form of the attached Exhibit E-2, and any
future environmental indemnities executed in connection with any Hospitality
Property, as any of such environmental indemnities may be amended hereafter in
accordance with the terms of such agreements.
     “Environmental Law” means all Legal Requirements arising from, relating to,
or in connection with the Environment, health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical, infectious, or
toxic substances, materials or wastes; (d) the safety or health of

7



--------------------------------------------------------------------------------



 



employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous, medical,
infectious, or toxic substances, materials or wastes.
     “Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
     “Environmental Report” means with respect to any Owned Hospitality
Property, an environmental report which (a) is prepared for, or is accompanied
by a reliance letter for, the Lenders and the Administrative Agent by a Person
reasonably satisfactory to the Administrative Agent, (b) is prepared in
accordance with a scope of services reasonably satisfactory to the
Administrative Agent, (c) is prepared within three (3) months of the date of
acquisition of such Owned Hospitality Property, and (d) certifies to the
Administrative Agent and the Lenders that the Owned Hospitality Property and the
soil and the groundwater thereunder do not contain Hazardous Substances except
for Permitted Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Eurodollar Base Rate” has the meaning assigned to such term in the
definition of the term “Eurodollar Rate.”
     “Eurodollar Lending Office” means, with respect to any Lender, the office
or offices of such Lender specified as its “Operations Contact” for each type of
Eurodollar Rate Advance in the Administrative Questionnaire such Lender provided
to the Administrative Agent, or such other office of such Lender as such Lender
may from time to time specify to the Borrower and the Administrative Agent for
each type of Eurodollar Rate Advance.
     “Eurodollar Rate” means, with respect to each day during each Interest
Period (which shall be deemed to be one day for purposes of clause (c) of the
definition of “Adjusted Base Rate” and for all calculations of interest related
to the Accrued PIK Advances), a rate per annum determined for such day in an
amount equal to the greater of (a) two percent (2.0%) and (b) the per annum rate
calculated in accordance with the following formula (rounded upward to the
nearest 1/100th of 1%):
Eurodollar Base Rate
 
1.00 - Eurodollar Reserve Requirements
     Where,
     “Eurodollar Base Rate” means:
     (i) For any Interest Period with respect to a Eurodollar Rate Advance other
than as set forth in items (ii) and (iii) below, the rate per annum equal to
(A) the British Bankers Association LIBOR Rate as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) (“BBA LIBOR”), at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (B) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
     (ii) For any interest rate calculation with respect to the calculation of
Adjusted Base Rate, the rate per annum equal to (A) BBA LIBOR, at approximately
11:00 a.m., London time on the date of determination (provided that if such day
is not a London Business Day, the next preceding London Business Day) for Dollar
deposits being delivered in the London interbank

8



--------------------------------------------------------------------------------



 



market for a term of one month commencing that day or (B) if such published rate
is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made, continued or converted by Bank of America and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
     (iii) For any calculation of the Eurodollar Rate with respect to Accrued
PIK Advances, the rate per annum equal to (A) BBA LIBOR, at approximately
11:00 a.m., London time on the first London Business Day of the then-current
calendar month for Dollar deposits being delivered in the London interbank
market for a term of one month commencing on such day or (B) if such published
rate is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first London Business Day of the then-current calendar month in same day
funds in the approximate amount of the PIK Obligations and with a term equal to
one month would be offered by Bank of America’s London Branch to major banks in
the London interbank Eurodollar market at their request at the date and time of
determination.
     “Eurodollar Reserve Requirement” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Rate Advance shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.
     “Eurodollar Rate Advance” means an Advance which bears interest as provided
in Section 2.06(a)(ii).
     “Eurodollar Reserve Requirement” has the meaning assigned to such term in
the definition of the term “Eurodollar Rate.”
     “Event of Default” has the meaning set forth in Section 8.01.
     “Excepted Foreign Subsidiary” means any Subsidiary of the Borrower or the
Parent which is a Foreign Subsidiary, which is wholly-owned (directly) by
another wholly-owned (directly or indirectly) Foreign Subsidiary of the Borrower
or the Parent and which is required, pursuant to its organizational documents or
contractual arrangements with its parent, to upstream all of its net cash flow
to its parent; provided, that, for purposes of clarification, a Foreign
Subsidiary of the Borrower or Parent which is not owned by another Foreign
Subsidiary of the Borrower or Parent shall not, in any case, constitute an
Excepted Foreign Subsidiary.
     “Excess Free Cash Flow” means, for any period,
     (a) EBITDA of the Parent and its Subsidiaries for such period, plus
     (b) in each case to the extent such amount has not already been added to
EBITDA as part of Net Income, all Net Cash Proceeds received by the Parent or
any of its Subsidiaries from or with respect to any Repayment Event, less
     (c) cash interest payments of the Parent and its Subsidiaries for such
period, less
     (d) cash taxes paid by the Parent and its Subsidiaries for such period,
less
     (e) amounts paid during such period with respect to Investments permitted
hereunder; less

9



--------------------------------------------------------------------------------



 



     (f) amounts paid during such period with respect to unfinanced Capital
Expenditures (to the extent the same do not exceed the amount provided for in
the most-recent Approved Budget), less
     (g) refinancing fees and expenses paid in cash with respect to Permitted
New Indebtedness, less
     (h) the amount of:
     (i)  all principal amortization payments made by the Parent and its
Subsidiaries during such period with respect to the Obligations,
     (ii) all mandatory principal prepayments on Indebtedness made by the Parent
and its Subsidiaries during such period, and
     (iii) the amount of non-voluntary scheduled fixed principal payments made
by the Parent and its Subsidiaries during such period with respect to
Indebtedness not evidenced by the Loan Documents.
     “Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C., as
amended, and the rules and regulations promulgated thereunder.
     “Existing Credit Facility” means the Senior Secured Credit Agreement dated
as of March 9, 2007 among the Borrower, Lehman Commercial Paper Inc., as
administrative agent, and the lenders from time to time party thereto, as
amended by that certain Amendment No. 1 dated as of May 24, 2007, that certain
Amendment No. 2 dated as of July 2, 2008 and that certain Waiver No. 2 and
Amendment No. 3 dated as of March 30, 2009 and as the same may have been
otherwise amended, restated, supplemented or otherwise modified from time to
time prior to the Effective Date.
     “Existing Letter of Credit” and “Existing Letters of Credit” means the
Letters of Credit issued under the Existing Credit Facility and listed on
Schedule 4.16(b); provided, that, for purposes of clarification, that portion of
the exposure represented by Letters of Credit issued under the Existing Credit
Facility and previously allocable to the pro rata share held by Lehman
Commercial Paper Inc. in the revolving commitments thereunder have not been
continued hereunder as “Existing Letters of Credit” and have been issued outside
the credit facilities evidenced hereby.
     “Existing Management Agreements” means the management agreements for the
properties listed on Schedule 1.01(c).
     “Expiration Date” means, with respect to any Letter of Credit, the date on
which such Letter of Credit will expire or terminate in accordance with its
terms.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
     “Fee Letter” means a collective reference to (a) the letter agreement dated
as of March 11, 2009 among the Borrower, Bank of America, N.A. and Banc of
America Securities LLC and (b) the letter agreement dated as of May, 2009 among
the Borrower, Bank of America, N.A. and Banc of America Securities LLC.

10



--------------------------------------------------------------------------------



 



     “FF&E” means Furniture, Fixtures & Equipment in accordance with GAAP.
     “Financial Covenants” mean the financial covenants set forth Article VII.
     “Financial Statements” means the financial statements of the Parent and its
Subsidiaries delivered to the Lenders pursuant to Section 3.01(j).
     “Financing Statement” means any Uniform Commercial Code — Financing
Statement — Form UCC-1 to be executed (if necessary or desirable) and delivered
by the Parent or any of its Subsidiaries in connection with perfecting the
security interest assigned by any Security Document, and any extension, renewal,
or amendment thereof.
     “First Extended Maturity Date” has the meaning specified in
Section 2.05(c).
     “Fiscal Quarter” means each of the three-month periods ending on March 31,
June 30, September 30 and December 31.
     “Fiscal Year” means the twelve-month period ending on December 31.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Fund” means the Hazardous Substance Response Trust Fund, established
pursuant to 42 U.S.C. ‘9631 (1988) and the Post-closure Liability Trust Fund,
established pursuant to 42 U.S.C. ‘9641 (1988), which statutory provisions have
been amended or repealed by the Superfund Amendments and Reauthorization Act of
1986, and the “Fund,” “Trust Fund,” or “Superfund” that are now maintained
pursuant to 42 U.S.C. ‘9507.
     “Fully Satisfied” means, with respect to the Obligations as of any date,
that, as of such date, (a) all principal of and interest accrued to such date
which constitute Obligations shall have been irrevocably paid in full in cash,
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably cash
collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the Issuing Bank and (d) the Commitments shall have expired or been
terminated in full (in each case, other than inchoate indemnification
liabilities arising under the Loan Documents).
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time, applied on a basis consistent with the requirements of
Section 1.03.
     “Governmental Authority” means any foreign governmental authority, the
United States of America, any state of the United States of America and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having jurisdiction over
any Lender, the Parent, the Borrower, any Subsidiaries of the Borrower or the
Parent or any of their respective Properties.
     “Ground Lease” means a lease by and between a Person, as lessor, and
Borrower or Parent’s Subsidiary, as lessee, where the term of such lease is in
excess of twenty (20) years.
     “Guarantor” means each of the Parent, each Subsidiary of the Parent (except
(a) the Permitted Other Subsidiaries, (b) the Beverage Entities, (c) certain
other non-Material Subsidiaries so long as such Subsidiary is prohibited from
acting as a Guarantor because of joint venture agreements, organizational
documents and other contractual arrangements to which such non-Material
Subsidiary is a party and which are in effect on the Effective Date and set
forth on Schedule 1.01(e)(i), in each case as approved by the Administrative
Agent and (d) Subsidiaries with assets and revenues less than $100,000) existing
as of the Effective Date, and any future Material Subsidiary, and “Guarantors”
means all of such Persons. The Guarantors on the Effective Date are identified
on Schedule 1.01(e)(ii).

11



--------------------------------------------------------------------------------



 



     “Guaranty” means one or more Guaranty and Contribution Agreements in
substantially the form of the attached Exhibit F executed by the Guarantors,
evidencing the joint and several guaranty by the signatories thereto of the
obligations of Borrower in respect of the Credit Documents, the affirmation and
amendment thereof entered into by the parties to any such Guaranty and
Contribution Agreements existing as of the Effective Date in substantially the
form of the attached Exhibit F-2, and any future guaranty and contribution
agreement executed to secure Advances, as any of such agreements may be amended
hereafter in accordance with the terms of such agreements.
     “Hazardous Substance” or “Hazardous Material” means the substances
identified as such pursuant to CERCLA and those regulated under any other
Environmental Law, including without limitation pollutants, contaminants,
petroleum, petroleum products, radio nuclides, radioactive materials, mold or
other fungi, and medical and infectious waste.
     “Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
     “Hospitality Management Business” shall mean the management, operation or
leasing as lessee of any Hospitality Property, including timeshare and
condominium sales and brokerage.
     “Hospitality Property” shall mean a full service or limited service hotel
or resort, a condominium or timeshare hotel or resort, an extended stay
property, or a conference center, and other facilities incidental to, or in
support of such property, including without limitation, restaurants and other
food-service facilities, spas, golf facilities or other entertainment facilities
or club, conference or meeting facilities and Intellectual Property related
thereto; provided that such property shall not include any casino or other
gaming property (even if only a part of a Hospitality Property) or senior living
property.
     “Impacted Lender” means any Lender as to which (a) Issuing Bank has a good
faith belief that the Lender has defaulted in fulfilling its obligations under
one or more other syndicated credit facilities, provided, that all conditions to
such obligations have been satisfied or waived and such failure is not the
subject of a good faith dispute or (b) an entity that controls the Lender has
been deemed insolvent or become subject to a bankruptcy or other similar
proceeding.
     “Improvements” for any Owned Hospitality Property means all buildings,
structures, fixtures, tenant improvements and other improvements of every kind
and description now or hereafter located in or on or attached to the Land for
such Owned Hospitality Property; and all additions and betterments thereto and
all renewals, substitutions and replacements thereof.
     “Indebtedness” means (without duplication), at any time and with respect to
any Person, (a) indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase price
of property or services purchased (other than amounts constituting trade
payables or bank drafts arising in the ordinary course of business);
(b) indebtedness of others in the amount which such Person has directly or
indirectly assumed or guaranteed or otherwise provided credit support therefore
or for which such Person is liable as a partner of such Person; (c) indebtedness
of others in the amount secured by a Lien on assets of such Person, whether or
not such Person shall have assumed such indebtedness unless the validity of such
Lien is being contested in good faith and with due diligence by appropriate
proceedings, provided that such Lien is subordinate to the Liens created by the
Security Documents and such Person shall have delivered a bond or other security
acceptable to the Administrative Agent equal to 125% of the contested amount;
(d) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person (other than trade
payables or bank drafts arising in the ordinary course); (e) Capitalized Lease
Obligations of such Person; (f) all obligations, contingent or otherwise, of
such Person under any synthetic lease, tax retention operating lease, off
balance sheet loan or similar off balance sheet financing arrangement if the
transaction giving rise to such obligation (1) is considered indebtedness for
borrowed money for U.S. federal income tax purposes but is classified as an
operating lease under GAAP and (2) does not (and is not required pursuant to
GAAP to) appear as a liability on the balance sheet of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
obligations of such Person in respect of any take-

12



--------------------------------------------------------------------------------



 



out commitment or forward equity commitment (excluding, in the case of the
Borrower and its Subsidiaries, any such obligation that can be satisfied solely
by the issuance of Ownership Interests (other than Mandatorily Redeemable
Stock)); and (i) to the extent treated as a liability under GAAP, obligations
under interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements or other similar agreements or arrangements designed to
protect against fluctuations in interest rates.
     “Initial Maturity Date” has the meaning specified in Section 2.05(b)
hereof.
     “Insurance Annual Statement” means the annual statutory financial
statements of each Insurance Company required to be filed with the insurance
commissioner (or similar Governmental Authority) of its jurisdiction of
incorporation, which statement shall be in the form required by the jurisdiction
of incorporation of such Insurance Company or, if no specific form is so
required, in the form of financial statements permitted by such insurance
commissioner (or such similar Governmental Authority) to be used for filing
annual statutory financial statements and shall contain the type of information
permitted by such insurance commissioner (or such similar Governmental
Authority) to be disclosed therein, together with all exhibits or schedules
filed therewith.
     “Insurance Contract” means each outstanding insurance contract of each
Insurance Company.
     “Insurance Company” means each of the Borrower, the Parent or their
respective Subsidiaries that is or acts as an insurance company or provides a
guaranty for a Person acting as an insurance company.
     “Insurance License” means any license, certificate of authority, permit or
other authorization which is required to be obtained from any Governmental
Authority in connection with the operation, ownership or transaction of
insurance business.
     “Insurance Reserve Liabilities” means all reserves and other liabilities
with respect to insurance and for claims and benefits incurred but not reported.
     “Insurance Surplus” means an estimate of the amount by which an insurance
plan’s assets exceed its expected current and future liabilities, including the
amount expected to be needed to fund future benefit payments.
     “Intellectual Property” shall have the meaning given such term in the
Security Agreement.
     “Interest Expense” means, for any Person for any period for which such
amount is being determined, the total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP) and all charges incurred
with respect to letters of credit determined on a Consolidated basis in
conformity with GAAP, plus capitalized interest of such Person and its
Subsidiaries; provided, however, that “Interest Expense” shall not include any
portion of interest accrued hereunder that is added to the PIK Obligations as
part of a PIK Accrual Advance.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Advance or the
date of the Conversion of any Adjusted Base Rate Advance into such an Advance
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below and Section 2.02 and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Borrower pursuant to the
provisions below and Section 2.02. To the extent available for a Eurodollar Rate
Advance, the duration of each such Interest Period shall be one, two, three or
six months for all other Eurodollar Rate Advances, in each case as the Borrower
may select, upon notice received by the Administrative Agent not later than
12:00 noon (New York, New York time) on the third Business Day prior to the
first day of such Interest Period, provided, however, that:
     (a) Interest Periods for Advances of the same Borrowing shall be of the
same duration;
     (b) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the preceding Business Day;

13



--------------------------------------------------------------------------------



 



     (c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month;
     (d) each successive Interest Period shall commence on the day on which the
next preceding Interest Period expires; and
     (e) no Interest Period with respect to any portion of any Advance shall
extend beyond the Maturity Date.
     “Interest Rate Agreements” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or other similar agreement or
arrangement pertaining to the fluctuations in interest rates.
     “Investment” means, with respect to any Person, (a) any loan or advance to
any other Person, (b) the ownership, purchase or other acquisition of any
Ownership Interests or Ownership Interest Equivalents in any other Person,
(c) any joint venture or partnership with, or any capital contribution to, or
other investment in, any other Person, including by way of merger, (d) any
Capital Expenditure, and (e) any payment, whether capitalized or not, to acquire
a management agreement or lease (including, without limitation, any Permitted
Property Agreement).
     “Investment Amount” means (a) for any Owned Hospitality Property the sum of
(i) the aggregate purchase price paid by the Borrower or its Subsidiary for such
Owned Hospitality Property, and (ii) the actual cost of any Capital Expenditures
for such Owned Hospitality Property made by the Borrower or its Subsidiaries
after the acquisition of such Owned Hospitality Property (or, without
duplication, the amount of any reserve for such Capital Expenditures established
from time to time), and (b) for any other Investment or Property the aggregate
purchase price paid by the Borrower or its Subsidiary for such other Investment
or Property. The Investment Amount shall include any Ownership Interests or
Ownership Interest Equivalents used to purchase such Investment at their fair
market value at the time of purchase; provided that any such Ownership Interests
or Ownership Interest Equivalents which are convertible into the Parent’s common
stock shall be valued at the price at which they could be exchanged into the
Parent’s common stock assuming such exchange occurred on the date of acquiring
such Investment. Investment Amount shall not include Indebtedness incurred in
connection with an Investment, or any refinancing of such Indebtedness, unless
such Indebtedness was provided by the Parent, the Borrower or one of their
respective Subsidiaries.
     “Issuing Bank” means Bank of America, N.A. or any Lender acting as a
successor Issuing Bank pursuant to Section 10.06, and “Issuing Banks” means,
collectively, all of such Lenders.
     “Land” for any Owned Hospitality Property means the real property upon
which the Owned Hospitality Property is located, together with all rights, title
and interests appurtenant to such real property, including without limitation
all rights, title and interests to (a) all strips and gores within or adjoining
such property, (b) the streets, roads, sidewalks, alleys, and ways adjacent
thereto, (c) all of the tenements, hereditaments, easements, reciprocal easement
agreements, rights-of-way and other rights, privileges and appurtenances
thereunto belonging or in any way pertaining thereto, (d) all reversions and
remainders, (e) all air space rights, and all water, sewer and wastewater
rights, (e) all mineral, oil, gas, hydrocarbon substances and other rights to
produce or share in the production of anything related to such property, and
(f) all other appurtenances appurtenant to such property, including without
limitation, any now or hereafter belonging or in anywise appertaining thereto.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.
     “Lender Addendum” means, with respect to any initial Lender, a Lender
Addendum, substantially in the form of Exhibit J, to be executed and delivered
by such Lender on the Effective Date as provided in Section 10.22.

14



--------------------------------------------------------------------------------



 



     “Lenders” means the lenders who have a Revolving Commitment or a Term
Commitment as of the Effective Date and each Eligible Assignee that shall become
a party to this Agreement pursuant to Section 10.06, and “Lender” means any such
Person.
     “Letter of Credit” means, individually, any letter of credit issued by the
Issuing Bank in accordance with the provisions of Section 2.13 of this
Agreement, including any Existing Letter of Credit, and “Letters of Credit”
means all such letters of credit, collectively.
     “Letter of Credit Documents” means, with respect to any Letter of Credit,
such Letter of Credit and any reimbursement or other agreements, documents, and
instruments entered into in connection with or relating to such Letter of
Credit.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn maximum face amount of each Letter of Credit and (b) the
aggregate unpaid amount of all Letter of Credit Obligations at such time. If the
Letter of Credit has an automatic increase schedule, the maximum amount shall be
deemed the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
     “Letter of Credit Obligations” means all obligations of the Borrower
arising in respect of the Letter of Credit Documents, including without
limitation the aggregate drawn amounts of Letters of Credit which have not been
reimbursed by the Borrower or converted into an Adjusted Base Rate Advance
pursuant to the provisions of Section 2.13(c).
     “Leverage Ratio” means the ratio on any date of (a) the Total Indebtedness
on such date to (b) the Parent’s EBITDA for the Rolling Period immediately
preceding such date.
     “Lien” means any mortgage, deed of trust, lien, pledge, charge, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).
     “Liquid Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States;
     (b) (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender with a
Revolving Commitment or (B) any other bank or trust company which has a combined
capital surplus and undivided profit of not less than $250,000,000 or the Dollar
Equivalent thereof, if at the time of deposit or purchase, such bank debt
securities are rated not less than “A” (or the then equivalent) by the rating
service of S&P or of Moody’s, and (ii) commercial paper issued by (A) any Lender
with a Revolving Commitment or (B) any other Person if at the time of purchase
such commercial paper is rated not less than “A-2” (or the then equivalent) by
the rating service of S&P or not less than “P-2” (or the then equivalent) by the
rating service of Moody’s, or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower with the consent of the Administrative
Agent;
     (c) repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000 or the Dollar Equivalent thereof,
if at the time of entering into such agreement the debt securities of such
Person are rated not less than “A” (or the then equivalent) by the rating
service of S&P or of Moody’s; and

15



--------------------------------------------------------------------------------



 



     (d) such other instruments (within the meaning of New York’s Uniform
Commercial Code) as the Borrower may request and the Administrative Agent may
approve in writing, which approval will not be unreasonably withheld.
     “Loan Party” means, the Borrower and the Guarantors.
     “Management Business EBITDA” means, for the Borrower and its Subsidiaries
for any Rolling Period, EBITDA for such Rolling Period less EBITDA generated by
any Owned Hospitality Properties for such Rolling Period.
     “Mandatorily Redeemable Stock” means, with respect to any Person, any
Ownership Interest of such Person which by the terms of such Ownership Interest
(or by the terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Ownership Interest which is redeemable solely in
exchange for common stock or Ownership Interests Equivalent thereof), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Ownership Interest which is redeemable solely in
exchange for common stock or Ownership Interests Equivalent thereof), in each
case on or prior to the Maturity Date.
     “Margin Stock” shall have the meaning provided in Regulation U.
     “Material Adverse Change” shall mean a material adverse change (a) in the
business, property, condition (financial or otherwise), prospects or results of
operations of the Borrower, the Parent and the other Guarantors taken as a
whole, in each case since December 31, 2008, or (b) in the validity or
enforceability of this Agreement or any of the other Credit Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
     “Material Subsidiary” means any Subsidiary of the Parent having assets or
annual revenues in excess of $1,000,000.
     “Material Unconsolidated Entity” means any Unconsolidated Entity of the
Parent for which the Investment Amount is in excess of $1,000,000.
     “Materials” has the meaning set forth in Section 5.05.
     “Maturity Date” means the later to occur of (a) the Initial Maturity Date;
and (b) to the extent maturity is extended pursuant to Section 2.05(c) and/or
(d), the First Extended Maturity Date or the Second Maturity Date, as
applicable; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
     “Maximum Rate” means the maximum nonusurious interest rate under applicable
law.
     “Minority-Owned Fund” shall be defined as any fund for which the Parent and
its Subsidiaries collectively own less than 50% of the Ownership Interests of
such fund, but whose financial results are consolidated with the financial
results of the Parent and the Parent’s Subsidiaries under GAAP.
     “Moody’s” means Moody’s Investor Service Inc.
     “Mortgages” means, collectively, the deeds of trust and mortgages executed
by the Borrower or any Guarantor to secure the Obligations, each in form
reasonably acceptable to the Administrative Agent with such modifications as may
be necessary and appropriate in the opinion of counsel to the Administrative
Agent to comply with the state law of the filing jurisdiction and as may be
reasonably satisfactory to the Administrative Agent, as the same may be amended
or terminated in accordance with their terms, and “Mortgage” means any of such
instruments.

16



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent, the Borrower or any member of
the Controlled Group is making or has an obligation to make contributions.
     “Net Cash Proceeds” means (a) the aggregate cash proceeds (including,
without limitation, insurance and condemnation proceeds) received by the Parent,
the Borrower or any of their respective Subsidiaries (as applicable) in
connection with any Indebtedness incurrence on or after the Effective Date
(excluding the Obligations and the incurrence of other Indebtedness which does
not trigger a Repayment Event), Asset Disposition, Capitalization Event or
casualty, minus (b) the reasonable expenses of such Person in connection with
such Indebtedness incurrence, Asset Disposition, Capitalization Event or
casualty, minus (c) to the extent that assets disposed of in connection with an
Asset Disposition secure Indebtedness permitted pursuant to the provisions of
Section 6.02(a), the amount of such Indebtedness which is required to be repaid
pursuant to the terms of such Indebtedness in connection with such Asset
Disposition, as reasonably evidenced by the Borrower to the Administrative
Agent.
     “Net Income” means, for any Person or Hospitality Property, as applicable,
for any period for which such amount is being determined, the net income or net
loss of such Person (on a Consolidated basis) or Hospitality Property, as
applicable, after taxes, as determined on a Consolidated basis in accordance
with GAAP, excluding, however, (a) non-recurring expenses and (b) extraordinary
items, including but not limited to (i) any net gain or loss during such period
arising from the sale, exchange, or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write-up or write-down of assets.
     “Net Worth” means, for any Person, stockholders equity of such Person
determined in accordance with GAAP.
     “New Service Fees” means management fees and other service fees payable to
the Borrower or a Subsidiary thereof (to the extent allocable to the Borrower’s
ownership interest therein) and related to contracts executed and delivered
post-May 1, 2009; provided, that “New Service Fees” shall be calculated as of
the end of the calendar quarters ended on the dates referenced in items
(b)(i)-(iv) of the definition of the term “Rate Increase Period” and shall (y)
for applicable contract(s) related to properties which are not yet open, but
which are scheduled for opening within the following 12 month period, equal
reasonably-projected revenues from management fees to be received with respect
to such contract for the 12-month period immediately following the opening of
the applicable property, (z) for all other applicable contract(s), equal actual
revenues from management fees derived from such contract(s) during the
immediately preceding 12 calendar months (except to the extent the applicable
property was not open or such contract was not in effect during the entirety of
such 12 month period, in which case, such amount shall be based on actual
revenues from management fees received to date since the opening of such
property or the effectiveness of such contract and reasonably-projected revenues
to be received for the remainder of the 12 month period following such opening
or effectiveness), in each case as calculated by the Borrower and approved by
the Administrative Agent in its reasonable discretion
     “Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
     “Non-Replaced Property” means any Property owned by the Borrower or any of
the Guarantors which (a) was used in the ownership, operation or management of
any Hospitality Property, (b) has been conveyed, exchanged, transferred, or
assigned by the Borrower or a Guarantor to a Person other than the Borrower or a
Guarantor, (c) has not been replaced in the ordinary course of business by
Property of equal or better quality, and (d) was not included within the
definition of “Investments”.
     “Note” means any of the Revolving Notes, PIK Obligation Notes or the Term
Notes, and “Notes” means all of such promissory notes.
     “Notice of Borrowing” means a notice of borrowing in the form of the
attached Exhibit G signed by a Responsible Officer of the Borrower.
     “Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit H signed by a Responsible
Officer of the Borrower.

17



--------------------------------------------------------------------------------



 



     “Obligations” means a collective reference to (i) all Advances, Letter of
Credit Obligations, and all other advances to, and debts, liabilities,
obligations, covenants and duties of, Borrower or any Guarantor arising under
any Credit Document or otherwise with respect to any Advance or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
Borrower or any Guarantor or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, (ii) any Interest Rate Agreements of any Borrower or any Guarantor
to which a Lender or any Affiliate of such Lender is a party and (iii) all
obligations under any Treasury Management Agreement between any Borrower or any
Guarantor and any Lender or Affiliate of a Lender.
     “Other Taxes” has the meaning set forth in Section 2.11(b).
     “Owned Hospitality Property” means a Hospitality Property owned by the
Parent or one of the Parent’s Subsidiaries or leased by the Parent or one of the
Parent’s Subsidiaries pursuant to a Ground Lease.
     “Owned Hospitality Property Investments” shall mean Investments in
(a) Owned Hospitality Properties or (b) in Persons for which Hospitality
Properties are substantially all of such Person’s Property which results in the
Parent directly or indirectly owning 50% or more of the applicable Hospitality
Property.
     “Owned Hospitality Property Security Documents” for any Owned Hospitality
Property (other than one owned by a Permitted Other Subsidiary), means
collectively (a) a Mortgage, (b) an Assignment of Leases, and (c) such other
security agreements, pledge agreements, assignments, mortgages, financing
statements, stock powers, and other collateral documentation as the
Administrative Agent may reasonably request.
     “Ownership Interests” means shares of stock, other securities, partnership
interests, member interests, beneficial interests or other interests in any
Person, whether voting or nonvoting, and participations or other equivalents
(regardless of how designated) of or in a Person.
     “Ownership Interests Collateral” has the meaning given such term in the
definition of “Collateral.”
     “Ownership Interest Equivalents” means all securities (other than Ownership
Interests) convertible into or exchangeable for Ownership Interests and all
warrants, options or other rights to purchase or subscribe for any Ownership
Interests, whether or not presently convertible, exchangeable or exercisable.
     “Parent” means Interstate Hotels & Resorts, Inc., a Delaware corporation.
     “Parent’s Other Subsidiaries” means the direct Subsidiaries of the Parent
on the Effective Date, other than the Borrower.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Asset Disposition” means any Asset Disposition completed in
accordance with the provisions of Section 5.13 and any other Asset Disposition
which (a) occurs at a time in which no Default has occurred and is continuing,
and (b) would not cause a Default to occur upon the consummation of such Asset
Disposition.
     “Permitted Encumbrances” means the Liens permitted to exist pursuant to
Section 6.01.
     “Permitted Hazardous Substances” means (a) Hazardous Substances that are
(i) used in the ordinary course of business and in typical quantities for a
Hospitality Property and (ii) generated, used and disposed of in accordance with
all Legal Requirements (including Environmental Laws) and good industry
practice, and (b) non-friable asbestos to the extent (i) that no applicable
Legal Requirements require removal of such asbestos from the Hospitality
Property and (ii) such asbestos is encapsulated in accordance with all
applicable Legal Requirements and

18



--------------------------------------------------------------------------------



 



maintained pursuant to a reasonable operations and maintenance program as may be
required by the Administrative Agent.
     “Permitted New Investments” means the following Investments made after the
Effective Date:
     (a) Investments (i) to acquire Permitted Property Agreements and (ii) in
Persons for which Permitted Property Agreements are substantially all of such
Person’s Property;
     (b) Sliver Investments;
     (c) Owned Hospitality Property Investments, provided that:
     (i) at least five (5) Business Days prior to acquiring an Owned Hospitality
Property Investment the Borrower shall have delivered to the Administrative
Agent for its review and approval (such approval not to be unreasonably withheld
or delayed) the Property Information set forth in clauses (a) through (h) of the
definition of Property Information for the applicable Hospitality Property,
     (ii) any Ground Lease for an Owned Hospitality Property must be financable
in the reasonable opinion of the Administrative Agent,
     (iii) no more than twenty percent (20%) of the hotel rooms in the
applicable Hospitality Property may be subject to a timeshare regime, and
     (iv) to the extent that such Investment would be included in the definition
of Collateral, the provisions of Section 5.09(a) are satisfied;
     (d) Equity Investments in Persons that provide services to current or
future Hospitality Properties for which either (i) the Parent or its direct or
indirect Subsidiary has a Permitted Property Agreement or (ii) the Parent
directly or indirectly owns 50% or more of the applicable Hospitality Property;
and
     (e) Investments in Persons that have Permitted Property Agreements which
meet the requirements of the foregoing paragraph (a), but are not majority owned
Subsidiaries of the Borrower.
     “Permitted Non-Recourse Designated Entity Indebtedness” means Indebtedness
of an Unconsolidated Entity or a Minority-Owned Fund which (a) is incurred by an
Unconsolidated Entity or a Minority-Owned Fund to acquire or develop a
Hospitality Property or Hospitality Management Business or refinance such
acquisition Indebtedness, and (b) is non-recourse to the Parent, the Borrower
and their respective Subsidiaries except for the Property of or the Ownership
Interests in such Unconsolidated Entity or Minority-Owned Fund, as applicable,
and customary recourse “carve-outs”.
     “Permitted Other Indebtedness” means:
     (a) Indebtedness existing as of the Effective Date which (i) was incurred
by a Permitted Other Subsidiary to (A) acquire an Owned Hospitality Property
Investment which qualifies as a Permitted New Investment, or (B) refinance
Indebtedness incurred to acquire a Permitted New Investment, and (ii) is
non-recourse to the Parent, the Borrower and their respective Subsidiaries
except for the Property of or the Ownership Interests in such Permitted Other
Subsidiary and customary recourse “carve-outs” (it being agreed that the
Indebtedness currently secured by the Arlington Property, the Westchase Property
and the Columbia Property are Permitted Other Indebtedness within the meaning of
this paragraph (a));
     (b) refinance Indebtedness incurred following the Effective Date with
respect to any of the Indebtedness permitted pursuant to clause (a) above;
provided, that (i) the all-in cost of funds with respect to such refinance
Indebtedness must be less than those related to the Current Pay Interest
applicable to the Obligations hereunder; (ii) the amount financed remains the
same or higher than the Indebtedness

19



--------------------------------------------------------------------------------



 



refinanced thereby; (iii) the term of such refinance Indebtedness is equal to or
longer than the Indebtedness refinanced thereby; (iv) the terms of such
indebtedness shall not include any cash trap/sweep or other provisions (other
than as currently-existing with respect thereto, standard lock-box arrangements
or standard debt service coverage-triggered cash trap requirements (provided
such debt service coverage-triggered cash trap requirements are determined to be
based on then-applicable market standards by the Administrative Agent in its
reasonable discretion)) requiring additional payments based on project cash
flow, net income or other variable factors and (v) required payments under such
refinance Indebtedness do not result in higher periodic payments than required
with respect to the Indebtedness refinanced thereby and the terms of such
indebtedness shall not include any cash trap/sweep or other provisions requiring
additional payments based on project cash flow, net income or other variable
factors;
     (c) mortgage Indebtedness incurred with respect to
     (i) the Westin Atlanta Airport Hotel; provided, that (A) such mortgage
Indebtedness shall be in an aggregate amount of no less than $18,000,000 and no
more than $40,000,000; (B) such Indebtedness must be non-recourse to the
Borrower and its Subsidiaries subject only to standard carve-outs; (C) the
all-in cost of funds with respect to such Indebtedness must be less than those
related to the Current Pay Interest applicable to the Obligations hereunder;
(D) the terms of such indebtedness shall not include any cash trap/sweep or
other provisions (other than standard lock-box arrangements or standard debt
service coverage-triggered cash trap requirements (provided such debt service
coverage-triggered cash trap requirements are determined to be based on
then-applicable market standards by the Administrative Agent in its reasonable
discretion)) requiring additional payments based on project cash flow, net
income or other variable factors; (E) amortization of such Indebtedness must be
on a minimum 25 year schedule (with such payments being made either
mortgage-style or on a straight-line basis); (F) the provisions of such
Indebtedness shall not require any escrowing of funds other than for standard
items such as taxes, insurance and FF&E (capped at 5.0%); and (G) such
Indebtedness shall, in the reasonable judgment of the Borrower and
Administrative Agent, include no additional materially adverse terms or
conditions other than those that have been approved by the Administrative Agent
in its reasonable judgment;
     (ii) any other Owned Hospitality Properties that, as of the Effective Date,
constitute Collateral for the Obligations; provided, that (A) such mortgage
Indebtedness shall be in an aggregate amount satisfactory to the Required
Lenders; (B) such Indebtedness must be non-recourse to the Borrower and its
Subsidiaries subject only to standard carve-outs; (C) the all-in cost of funds
with respect to such Indebtedness must be less than those related to the Current
Pay Interest applicable to the Obligations hereunder; (D) the terms of such
indebtedness shall not include any cash trap/sweep or other provisions (other
than standard lock-box arrangements or standard debt service coverage-triggered
cash trap requirements (provided such debt service coverage-triggered cash trap
requirements are determined to be based on then-applicable market standards by
the Administrative Agent in its reasonable discretion)) requiring additional
payments based on project cash flow, net income or other variable factors;
(E) amortization of such Indebtedness must be on a minimum 25 year schedule
(with such payments being made either mortgage-style or on a straight-line
basis); (F) the provisions of such Indebtedness shall not require any escrowing
of funds other than for standard items such as taxes, insurance and FF&E (capped
at 5.0%); and (G) such Indebtedness shall, in the reasonable judgment of the
Borrower and Administrative Agent, include no additional materially adverse
terms or conditions other than those that have been approved by the
Administrative Agent in its reasonable judgment;
     (d) the Approved Inter-Company Indebtedness;
     (e) Permitted Non-Recourse Designated Entity Indebtedness; and
     (f) minority Ownership Interests reflected on the Parent’s financial
statements as Indebtedness;

20



--------------------------------------------------------------------------------



 



     provided, however, that except with respect to the Indebtedness currently
secured by the Arlington Property, the Westchase Property and the Columbia
Property, the maturity or termination date of any Permitted Other Indebtedness
(without regard to any extensions provided for with respect to same, except to
the extent such extensions are at the sole option of the obligor thereunder)
shall occur after the Second Extended Maturity Date.
     “Permitted Other Subsidiary” means a Subsidiary of the Parent which (a) is
a single-purpose Person, (b) has never been a Guarantor, nor owned any
Collateral, and (c) only owns Permitted New Investments acquired in whole or in
part with the proceeds of Permitted Other Indebtedness and other Property
ancillary to such Permitted New Investments.
     “Permitted Property Agreements” means (a) Existing Management Agreements
and (b) Customary Property Agreements related to Hospitality Properties entered
into after the Effective Date.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.
     “PIK Accrual Advance” has the meaning assigned to such term in
Section 2.01(c) hereof.
     “PIK Interest” means all interest accrued from time to time pursuant to
Section 2.06(b) hereof prior to the addition of such interest to the PIK
Obligation or, if earlier, payment of such interest.
     “PIK Obligations” means the sum of the unpaid PIK Accrual Advances from
time to time existing hereunder pursuant to Section 2.01(c), as the same may be
from time to time repaid in accordance with the terms hereof.
     “PIK Obligation Note” means a promissory note of the Borrower payable to
the order of any Lender in substantially the form of the attached Exhibit A-3,
evidencing Indebtedness of the Borrower to such Lender resulting from any PIK
Accrual Advances related to such Lender, and “PIK Obligation Notes” means all
such PIK Obligation Notes.
     “PIK Rate” means a per annum rate of (a) for all dates prior to and
including March 9, 2011, 2.00% and (b) for all dates thereafter, 3.00%.
     “PIK Share” means, at any time with respect to any Lender, the ratio
(expressed as a percentage) of such Lender’s PIK Obligations at such time to the
aggregate PIK Obligations of all Lenders at such time.
     “Plan” means an employee benefit plan (other than a Multiemployer Plan) to
which the Parent, the Borrower or any member of the Controlled Group has any
obligation or liability (contingent or otherwise) and covered by Title I of
ERISA.
     “Platform” has the meaning set forth in Section 5.05.
     “Prescribed Forms” means such duly executed form(s) or statement(s), and in
such number of copies, which may, from time to time, be prescribed by law and
which, pursuant to applicable provisions of (a) an income tax treaty between the
United States and the country of residence of the Lender providing the form(s)
or statement(s), (b) the Code, or (c) any applicable rule or regulation under
the Code, permit the Borrower to make payments hereunder for the account of such
Lender free of (or, upon written request of the Borrower specifying the
applicable form, at a reduced rate of) deduction or withholding of income or
similar taxes (except for any deduction or withholding of income or similar
taxes as a result of any change in or in the interpretation of any such treaty,
the Code or any such rule or regulation).
     “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person, including without
limitation, the Permitted Property Agreements and all Owned Hospitality
Properties.

21



--------------------------------------------------------------------------------



 



     “Property Information” for any Owned Hospitality Property means the
following information and documentation for such Owned Hospitality Property:
     (a) an Engineering Report;
     (b) an Environmental Report;
     (c) a commitment for a Title Policy, together with a legible copy of all
documents referred to in such commitment;
     (d) a current Appraisal satisfactory to the Administrative Agent;
     (e) a copy of the agreements pursuant to which the Owned Hospitality
Property is being acquired;
     (f) a ALTA/ASCM survey reasonably satisfactory to the Administrative Agent;
     (g) all financial statements reasonably required by the Administrative
Agent;
     (h) copies of any third party property management and/or franchise
agreements or comparable agreements relating to the Owned Hospitality Property;
and
     (i) such other information regarding the acquisition, ownership, operation,
maintenance and leasing of an Owned Hospitality Property as the Administrative
Agent may reasonably request from time-to-time.
     “Pro Rata Share” means, at any time with respect to any Lender, the ratio
(expressed as a percentage) of (a) such Lender’s Commitments, plus, to the
extent any Class of Commitment has been terminated, such Lender’s outstanding
Advances for such Class (and participation interest in the Letter of Credit
Exposure if the Revolving Commitments have been terminated), plus, the amount of
such Lender’s outstanding PIK Accrual Advances to (b) all Lenders’ aggregate
Commitments, plus, to the extent any Class of Commitment has been terminated,
all Lenders’ aggregate outstanding Advances for such Class (and participation
interest in the Letter of Credit Exposure if the Revolving Commitments have been
terminated), plus, the amount of all Lenders’ outstanding PIK Accrual Advances.
     “Public Lender” has the meaning set forth in Section 5.05.
     “Rate Increase Period” means any period during which the Borrower has
failed to meet any of the following conditions: (a) maintenance of a Management
Business EBITDA (calculated on a trailing four quarter basis) of $10,500,000 or
greater as of the end of any calendar quarter; or (b) achieving annual revenues
from New Service Fees in the following aggregate amounts, in each case for the
period commencing on the date hereof: (i) $1.0 million by June 30, 2010; (ii)
$1.5 million by December 30, 2010; (iii) $2.0 million by June 30, 2011; and (iv)
$3.0 million by December 30, 2011; provided that any such “Rate Increase Period”
shall commence as of the date on which the Borrower delivers to the
Administrative Agent the quarterly reporting information indicating its failure
to meet such conditions and shall end as of any following date on which it
delivers quarterly information indicating that it meets all such criteria.
     “Register” has the meaning set forth in paragraph (d) of Section 10.06.
     “Regulation U” shall mean Regulation U of the Federal Reserve Board as from
time to time in effect and any successor to all or a portion thereof.
     “Reinsurance Contract” means each outstanding reinsurance, coinsurance and
other similar contract of each Insurance Company.

22



--------------------------------------------------------------------------------



 



     “Related Fund” means, with respect to any Lender, any fund that (a) invests
in commercial loans and (b) is managed or advised by the same investment advisor
as such Lender, by such Lender or an Affiliate of such Lender or such investment
advisor.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Repayment Amount” means, with respect to any Repayment Event, 100% of the
Net Cash Proceeds from such event.
     “Repayment Event” means any of the following events on or after the
Effective Date by the Parent, the Borrower or one of their respective
Subsidiaries:
     (a) the incurrence of any Indebtedness excluding the Obligations;
     (b) a Capitalization Event;
     (c) an Asset Disposition; and
     (d) A casualty to or condemnation of an Owned Hospitality Property other
than a casualty or condemnation for which the aggregate Net Cash Proceeds are
utilized for the restoration of the Owned Hospitality Property affected by such
casualty within one year of the date of such casualty.
     “Reportable Event” means any of the events set forth in Section 4043(b) or
4043(c) of ERISA.
     “Required Lenders” means Non-Defaulting Lenders the sum of whose
outstanding Term Advances (and, prior to the termination thereof, Term
Commitments), Revolving Commitments (or after the termination thereof,
outstanding Revolving Advances and participations in Letter of Credit Exposure)
and PIK Accrual Advances represent at least 66 2/3% of the sum of all
outstanding Term Advances (and, if prior to the termination thereof, Term
Commitments) of Non-Defaulting Lenders, plus, the sum of all Revolving
Commitments of Non-Defaulting Lenders (or after the termination of the Revolving
Commitments, the sum of the then total outstanding Revolving Advances of
Non-Defaulting Lenders, and the aggregate participations of all Non-Defaulting
Lenders of Letter of Credit Exposure at such time), plus, the sum of all
then-existing PIK Accrual Advances; provided that with respect to a vote which
only involves a certain Class or Classes, only the Commitments and Advances for
the applicable Class or Classes shall be used in the calculation of Required
Lenders.
     “Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
     “Responsible Officer” means the Chairman of the Board, Chief Executive
Officer, President, Executive Vice President, Chief Financial Officer, Chief
Accounting Officer, Corporate Controller or Treasurer of any Person, or, with
respect to a partnership, the general partner of such Person.
     “Restricted Payment” means (a) any direct or indirect payment, prepayment,
redemption, purchase, or deposit of funds or Property for the payment (including
any sinking fund or defeasance), prepayment, redemption or purchase of any
Indebtedness not permitted by this Agreement or any Subordinate Indebtedness,
and (b) the making by any Person of any dividends or other distributions (in
cash, property, or otherwise) on, or payment for the purchase, redemption or
other acquisition of, any Ownership Interests of such Person, other than
dividends or distributions payable in such Person’s Ownership Interests.
     “Revolving Advance” means any advance by a Lender to the Borrower in
Dollars pursuant to such Lender’s Revolving Commitment or a continuation of an
existing Revolving Advance, and refers to an Adjusted Base Rate Advance or a
Eurodollar Rate Advance.

23



--------------------------------------------------------------------------------



 



     “Revolving Commitment” means, for each Lender, the Revolving Commitment set
forth for such Lender as its Revolving Commitment in the Register maintained by
the Administrative Agent pursuant to Section 10.06(d). As of the Effective Date,
the aggregate amount of the Revolving Commitments under this Agreement is
$8,000,000.00.
     “Revolving Exposure” at any time shall mean the sum of (i) the aggregate
principal amount of all Revolving Advances and (ii) the aggregate amount of all
Letter of Credit Exposure at such time.
     “Revolving Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of the attached Exhibit A-1,
evidencing Indebtedness of the Borrower to such Lender resulting from Revolving
Advances from such Lender, and “Revolving Notes” means all of such promissory
notes.
     “Revolving Required Lenders” means Non-Defaulting Lenders the sum of whose
Revolving Commitments (or after the termination thereof, outstanding Revolving
Advances and participations in Letter of Credit Exposure) represent at least 66
2/3% of the sum of all Revolving Commitments of Non-Defaulting Lenders (or after
the termination of the Revolving Commitments, the sum of the then total
outstanding Revolving Advances of Non-Defaulting Lenders, and the aggregate
participations of all Non-Defaulting Lenders of Letter of Credit Exposure at
such time).
     “Revolving Share” means, at any time with respect to any Lender with a
Revolving Commitment or outstanding Revolving Advance, the ratio (expressed as a
percentage) of such Lender’s Revolving Commitment at such time to the aggregate
Revolving Commitments at such time, or, if the Revolving Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s Revolving
Advances at such time to the aggregate Revolving Advances at such time.
     “Rolling Period” means, as of any date, the four Fiscal Quarters ending
immediately preceding such date.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “SAP” means, with respect to each Insurance Company, the statutory
accounting practices prescribed or permitted by the insurance commissioner (or
other similar Governmental Authority) in the jurisdiction of such Insurance
Company for the preparation of Insurance Annual Statements and other financial
reports by insurance companies of the same type in effect from time to time,
applied in a manner consistent with those used in preparing the SAP Financial
Statements.
     “SAP Financial Statements” means the audited annual and unaudited quarterly
convention statements filed with the domiciliary state insurance departments of
each Insurance Company.
     “Second Extended Maturity Date” has the meaning specified in
Section 2.05(d).
     “Security Agreement” means the Security Agreement in favor of the
Administrative Agent from the Borrower, the Parent and the other Guarantors,
granting a Lien in all existing and future Collateral of the Borrower and its
Subsidiaries in substantially the form of the attached Exhibit I and, as
applicable, the affirmation and amendment thereof entered into by the parties to
such agreement as of the Effective Date in substantially the form of the
attached Exhibit I-2.
     “Security Documents” means the Security Agreement, all Owned Hospitality
Property Security Documents, all Financing Statements and each other document,
instrument or agreement executed in connection therewith or otherwise executed
in order to secure all or a portion of the Obligations; and any “Security
Document” means any one of the foregoing.
     “Senior Indebtedness” means the Total Indebtedness minus the Subordinate
Indebtedness.
     “Sliver Investments” shall mean debt and equity investments in
partnerships, companies or limited liability companies (a) for which the
Borrower’s direct or indirect ownership interest is less than 50% and (b) that
own

24



--------------------------------------------------------------------------------



 



hospitality properties for which the Borrower or its wholly-owned subsidiary
will have a Customary Property Agreement.
     “Status Reset Date” means the date following the end of any Fiscal Quarter
which is the earlier of (a) the 50th day following the end of such Fiscal
Quarter and (b) the date which is five (5) days following the delivery of the
reports and other documents required by (i) the provisions of Section 5.05(a)
for such Fiscal Quarter (except for the Fiscal Quarter which ends on the date
the Fiscal Year ends) or (ii) the provisions of Section 5.05(b) for the Fiscal
Quarter which ends on the date the Fiscal Year ends; provided that the documents
contemplated by the preceding clause (ii) shall never be deemed delivered prior
to the 40th day following the end of the Fiscal Year.
     “Subordinate Indebtedness” means Indebtedness of the Borrower, the Parent
and their respective Subsidiaries which (a) shall not mature, become payable or
require the payment of any principal amount thereof (or any amount in lieu
thereof) or be mandatorily redeemable, pursuant to a sinking fund or otherwise
redeemable at the option of the holder thereof, in any case in whole or in part,
before the date that is 181 days after the Maturity Date and (b) shall be junior
and subordinate to the Obligations and subject to an intercreditor agreement or
subordination provisions and other terms and provisions which are acceptable to
the Administrative Agent.
     “Subsidiary” means, with respect to any Person, at any date, any other
Person in whom such Person holds an Investment and whose financial results would
be consolidated under GAAP with the financial results of such Person if such
statements were prepared as of such date.
     “Supermajority Lenders” means Non-Defaulting Lenders the sum of whose
outstanding Term Advances (and, prior to the termination thereof, Term
Commitments), Revolving Commitments (or after the termination thereof,
outstanding Revolving Advances and participations in Letter of Credit Exposure)
and PIK Accrual Advances represent at least 80% of the sum of all outstanding
Term Advances (and, if prior to the termination thereof, Term Commitments) of
Non-Defaulting Lenders, plus, the sum of all Revolving Commitments of
Non-Defaulting Lenders (or after the termination of the Revolving Commitments,
the sum of the then total outstanding Revolving Advances of Non-Defaulting
Lenders, and the aggregate participations of all Non-Defaulting Lenders of
Letter of Credit Exposure at such time), plus, the sum of all then-existing PIK
Accrual Advances; provided that with respect to a vote which only involves a
certain Class or Classes, only the Commitments and Advances for the applicable
Class or Classes shall be used in the calculation of Supermajority Lenders.
     “Taxes” has the meaning set forth in Section 2.11(a).
     “Term Advance” means the term advance made by any Lender on the Effective
Date.
     “Term Commitment” means, for each Lender, the Term Commitment set forth for
such Lender as its Term Commitment in the Register maintained by the
Administrative Agent pursuant to Section 10.06(d). As of the Effective Date, the
aggregate amount of the Term Commitments under this Agreement is $161,183,088.
     “Term Note” means a promissory note of the Borrower payable to the order of
any Lender in substantially the form of the attached Exhibit A-2, evidencing
Indebtedness of the Borrower to such Lender resulting from any Term Advance from
such Lender, and “Term Notes” means all such Term Notes.
     “Term Required Lenders” means Non-Defaulting Lenders the sum of whose
outstanding Term Advances (and, prior to the termination thereof, Term
Commitments) represent at least 66 2/3% of the sum of all outstanding Term
Advances (and, if prior to the termination thereof, Term Commitments) of
Non-Defaulting Lenders.
     “Term Share” means, at any time with respect to any Lender with a Term
Commitment or outstanding Term Advance, the ratio (expressed as a percentage) of
such Lender’s Term Commitment at such time to the aggregate Term Commitments at
such time, or, if the Term Commitments have been terminated, the ratio
(expressed as a percentage) of such Lender’s Term Advances at such time to the
aggregate Term Advances at such time.
     “Termination Event” means (a) a reportable event described in
Section 4043(b) of ERISA and Section 4043(c) of ERISA with respect to a Title IV
Plan, (b) the withdrawal of the Borrower, the Parent or any member of the
Controlled Group from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a

25



--------------------------------------------------------------------------------



 



substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of the Borrower, the Parent or any member of the
Controlled Group from any Multiemployer Plan, (d) with respect to any
Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA, (e) the filing of a notice of intent to terminate a
Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA, (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due, (h) the
imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of the
Borrower, the Parent or any member of the Controlled Group, (i) the failure of a
Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other requirements of Law to qualify
thereunder and (j) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of any liability upon the Borrower, the
Parent or any member of the Controlled Group under Title IV of ERISA other than
for PBGC premiums due but not delinquent.
     “Threshold Amount” means (a) with respect to Indebtedness which is either
Subordinate Indebtedness or Indebtedness which is non-recourse to the Borrower
and the Guarantors (except for customary recourse “carve-outs”) which is
outstanding in a principal amount of at least $10,000,000 individually or when
aggregated with all such Indebtedness and (b) with respect to any other
Indebtedness which is outstanding in a principal amount of at least $5,000,000
individually or when aggregated with all such Indebtedness; provided, however,
in either such case, such amounts shall not include Indebtedness secured by the
Arlington Property as of the Effective Date.
     “Title IV Plan” mean any Plan that is subject to Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code.
     “Title Policy” means a Mortgagee Policy of Title Insurance which (a) is in
the form of American Land Title Association Standard Loan Policy — 1970 (without
modification, revision or amendment) (or such other form as approved by the
Administrative Agent) with endorsements reasonably requested by the
Administrative Agent, (b) is issued by an underwriter reasonably acceptable to
the Administrative Agent, (c) insures that the grantor of the Lien insured by
such policy owns the Owned Hospitality Property subject to such Lien in fee
simple or pursuant to a leasehold estate and that the Mortgage covering such
Owned Hospitality Property is a valid lien on such Owned Hospitality Property in
favor of the Administrative Agent for the benefit of the Lenders (subject only
to Permitted Encumbrances), (d) does not contain any exceptions for rights of
parties in possession, or unpaid delinquent installments of taxes, special
assessments or subsequent assessments due to changes in ownership or usage, or
any other exceptions to coverage other than Permitted Encumbrances.
     “Total Indebtedness” means all Indebtedness of the Borrower, the Parent and
their respective Subsidiaries on a Consolidated basis, provided that “Total
Indebtedness”:
     (a) shall not include any Permitted Non-Recourse Designated Entity
Indebtedness;
     (b) shall include, without duplication, any Indebtedness of an
Unconsolidated Entity or a Minority-Owned Fund which does not qualify under the
foregoing clause (a); and
     (c) shall not include the amount of any minority interests.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
     “Type” has the meaning set forth in Section 1.04.
     “Unconsolidated Entity” means, with respect to any Person, at any date, any
other Person in whom such Person holds an Investment and whose financial results
would not be consolidated under GAAP with the financial results of such Person
if such statements were prepared as of such date.

26



--------------------------------------------------------------------------------



 



     “Units” means apartment or condominium units.
     “Unsecured Indebtedness” of any Person means the Indebtedness of such
Person for which the obligations thereunder are not secured by a Lien on any
assets of such Person or its Subsidiaries.
     “Unused Fee Rate” means, with respect to the commitment fee payable under
Section 2.03(a) at any date, 1.00% percent per annum.
     “Westchase Property” means Westchase Hilton in Houston, Texas.
     “Westin Atlanta Airport Hotel” means Westin Atlanta Airport hotel located
in Atlanta, Georgia.
     Section 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
     Section 1.03 Accounting Terms; Changes in GAAP.
     (a) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis.
     (b) Unless otherwise indicated, all financial statements of the Borrower
and the Parent, all calculations for compliance with covenants in this
Agreement, and all calculations of any amounts to be calculated under the
definitions in Section 1.01 shall be based upon the Consolidated accounts of the
Borrower, the Parent and their respective Subsidiaries (as applicable) in
accordance with GAAP.
     (c) If any changes in accounting principles after December 31, 2008
required by GAAP or the Financial Accounting Standards Board of the American
Institute of Certified Public Accountants or similar agencies results in a
change in the method of calculation of, or affects the results of such
calculation of, any of the financial covenants, standards or terms found in this
Agreement, then the parties shall enter into and diligently pursue negotiations
in order to amend such financial covenants, standards or terms so as to
equitably reflect such change, with the desired result that the criteria for
evaluating the financial condition of Borrower and its Subsidiaries (determined
on a Consolidated basis) shall be the same after such change as if such change
had not been made. It is understood and agreed that the financial covenants
shall be calculated without giving effect to any election under FAS 159.
     Section 1.04 Classes and Types of Advances. Advances are distinguished by
“Class” and “Type”. The “Class” of an Advance refers to the determination
whether such Advance is a Term Advance, a Revolving Advance or a PIK Accrual
Advance, each of which constitutes a Class. The “Type” of an Advance refers to
the determination whether such Advance is a Eurodollar Rate Advance or an
Adjusted Base Rate Advance, each of which constitutes a Type.
     Section 1.05 Letters of Credit. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
     Section 1.06 Miscellaneous. Article, Section, Schedule and Exhibit
references are to Articles and Sections, of and Schedules and Exhibits, to this
Agreement, unless otherwise specified.

27



--------------------------------------------------------------------------------



 



ARTICLE II
THE ADVANCES AND THE LETTERS OF CREDIT
     Section 2.01 The Advances.
     (a) Term Advances. Subject to the terms and conditions set forth in this
Agreement, each Lender severally agrees to continue such Lender’s Term Advance
to the Borrower on the Effective Date (or to convert, as of the Effective Date,
from revolving loans outstanding under the Existing Credit Facility to part of
the Term Advance of such Lender hereunder, as applicable), in an aggregate
amount equal to such Lender’s Term Commitment as set forth on Schedule 1.01-1
(provided, that, for purposes of clarification, all amounts of such Lender’s
Term Commitment hereunder in excess of the amount of such Lender’s commitment
with respect to term loans under the Existing Credit Agreement constitutes the
amount of such Lender’s outstanding revolving loans under the Existing Credit
Agreement that are hereby converted to Term Advances hereunder). No amount of
any Term Advance that has been repaid or prepaid may be reborrowed. Term
Advances may, at the Borrower’s option, be either Adjusted Base Rate Advances or
Eurodollar Rate Advances; provided, however that any Term Advances made on the
Effective Date shall be Adjusted Base Rate Advances.
     (b) Revolving Advances. Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees at any time and from time to time on
any Business Day up to fifteen (15) days prior to the Maturity Date to make
Revolving Advances; provided that Revolving Advances shall not be made (or be
required to be made) by any Lender on any date if, after giving effect thereto,
(i) such Lender’s Revolving Share of the Revolving Exposure would exceed such
Lender’s Revolving Commitment at such time as set forth on Schedule 1.01-1, or
(ii) the Revolving Exposure would exceed the aggregate Revolving Commitments of
the Lenders at such time. Within the limits of each Lender’s Revolving
Commitment, the Borrower may from time to time prepay Revolving Advances
pursuant to the provisions of Section 2.07 and reborrow Revolving Advances under
this Section 2.01(b). Revolving Advances may, at the Borrower’s option, be
either Adjusted Base Rate Advances or Eurodollar Rate Advances.
     (c) PIK Accrual Advances. Subject to and upon the terms and conditions set
forth herein, (i) as of the first Business Day of each calendar quarter, (A) all
accrued and unpaid PIK Interest with respect to the Term Advances; (B) all
accrued and unpaid PIK Interest with respect to the Revolving Advances, (C) all
accrued and unpaid PIK Interest with respect to the PIK Obligations and (D) all
accrued and unpaid Current Pay Interest with respect to the PIK Obligations and
(ii) as of any date on which accrued PIK Interest is required, pursuant to
Section 2.07(c)(vi) hereof, to be added to the PIK Obligations, shall be added
to the PIK Obligations (each such added amount constituting a “PIK Accrual
Advance”). The Lenders shall not be required to fund any portion of the PIK
Accrual Advances (as such PIK Accrual Advances represent accrued and unpaid
obligations of the Borrower hereunder) and shall not have any continuing
commitments with respect to such PIK Accrual Advances or the PIK Obligations.
The Lenders’ respective shares of the PIK Obligations from time to time
outstanding shall be equal to that portion of the interest constituting the PIK
Accrual Advances from time to time added to the PIK Obligations that is
allocable to the outstanding Advances of such Lender (whether related to the
Revolving Advances, Term Advances or prior PIK Accrual Advances of or allocable
to such Lender). No amount of any PIK Accrual Advance that has been repaid or
prepaid may be reborrowed. The repayment of PIK Accrual Advances added to the
PIK Obligations from time to time shall be absolute obligations of the Borrower
hereunder and the Borrower shall be responsible for the repayment of all PIK
Obligations in accordance with the terms hereof. PIK Accrual Advances shall be
Eurodollar Rate Advances and bear interest as specifically set forth for such
PIK Accrual Advances in the definition of the term “Eurodollar Rate.”
     Section 2.02 Method of Borrowing/Treatment of Advances.
     (a) Notice.
     (i) Each Borrowing (other than in respect of PIK Accrual Advances) shall be
made pursuant to a Notice of Borrowing, given not later than 12:00 noon (New
York, New York time)

28



--------------------------------------------------------------------------------



 



(A) on the third Business Day before the date of the proposed Borrowing, in the
case of a Borrowing consisting of Eurodollar Rate Advances, or (B) on the
Business Day before the date of the proposed Borrowing, in the case of a
Borrowing consisting of Adjusted Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give each Lender prompt notice on the day of
receipt of such timely Notice of Borrowing of such proposed Borrowing by
telecopier. Each Notice of Borrowing shall be in writing or by telecopier
specifying the requested (A) date of such Borrowing, (B) Type and Class of
Advance comprising such Borrowing, (C) aggregate amount of such Borrowing, and
(D) if such Borrowing is to be comprised of Eurodollar Rate Advances, the
Interest Period for each such Advance. In the case of a proposed Borrowing
comprised of Eurodollar Rate Advances, the Administrative Agent shall promptly
notify each Lender of the applicable interest rate under Section 2.06(a)(ii).
With respect to all Advances (other than in respect of PIK Accrual Advances),
each Lender shall, before 12:00 noon (New York, New York time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at its address referred to in Section 10.02, or such
other location as the Administrative Agent may specify by notice to the Lenders,
in same day funds, such Lender’s Revolving Share or Term Share, as applicable,
of such Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower at its
account with the Administrative Agent.
     (ii) Notwithstanding the foregoing, the Borrower may for Adjusted Base Rate
Advances requested on the Effective Date only request that such Advances be made
on the same day as the Notice of Borrowing, provided that such Notice of
Borrowing shall be given not later than 9:00 a.m. (New York, New York time) on
the Effective Date. If such Notice of Borrowing on the Effective Date is
delivered to the Administrative Agent by such time, (A) the Administrative Agent
will promptly notify each Lender who is obligated to fund an Advance under such
Notice of Borrowing of such Notice of Borrowing not later than 12:00 noon (New
York, New York time) on the Effective Date and (B) each Lender shall, before
3:00 p.m. (New York, New York time) on the Effective Date, make available for
the account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 10.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s Revolving Share or Term Share, as applicable, of such Borrowing.
     (b) Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent’s office no later than 12:00
noon (New York, New York time) (i) on the date which is at least three
(3) Business Days in advance of the proposed Conversion or continuation date in
the case of a Conversion to or a continuation of a Borrowing comprised of
Eurodollar Rate Advances and (ii) on the Business Day prior to the proposed
conversion date in the case of a Conversion to a Borrowing comprised of Adjusted
Base Rate Advances. Each such Notice of Conversion or Continuation shall be in
writing or by telecopier, specifying (i) the requested Conversion or
continuation date (which shall be a Business Day), (ii) the Borrowing amount,
Type and Class of the Advances to be Converted or continued, (iii) whether a
Conversion or continuation is requested, and if a Conversion, into what Type of
Advances, and (iv) in the case of a Conversion to, or a continuation of,
Eurodollar Rate Advances, the requested Interest Period. Promptly after receipt
of a Notice of Conversion or Continuation under this paragraph, the
Administrative Agent shall provide each Lender with a copy thereof and, in the
case of a Conversion to or a continuation of Eurodollar Rate Advances, notify
each Lender of the applicable interest rate under Section 2.06(a)(ii). If the
Borrower shall fail to specify an Interest Period for a Eurodollar Rate Advance
including the continuation of a Eurodollar Rate Advance, the Borrower shall be
deemed to have selected an Adjusted Base Rate Advance.
     (c) Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:
     (i) in the case of Eurodollar Rate Advances, each Borrowing shall be in an
aggregate amount of not less than $500,000 or greater multiples of $100,000;

29



--------------------------------------------------------------------------------



 



     (ii) in the case of Adjusted Base Rate Advances, each Borrowing shall be in
an aggregate amount of not less than $500,000 or greater multiples of $100,000;
     (iii) the Borrower may not request Borrowings on more than four (4) days in
any calendar month;
     (iv) at no time shall there be more than five (5) Interest Periods
applicable to outstanding Eurodollar Rate Advances;
     (v) the Borrower may not select Eurodollar Rate Advances for any Borrowing
to be made, Converted or continued if a Default has occurred and is continuing;
     (vi) if any Lender shall, at any time prior to the making of any requested
Borrowing comprised of Eurodollar Rate Advances, notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Applicable Lending
Office to perform its obligations under this Agreement to make Eurodollar Rate
Advances or to fund or maintain Eurodollar Rate Advances, then such Lender’s
Revolving Share or Term Share, as applicable, of such Borrowing shall be made as
an Adjusted Base Rate Advance, provided that such Adjusted Base Rate Advance
shall be considered part of the same Borrowing and interest on such Adjusted
Base Rate Advance shall be due and payable at the same time that interest on the
Eurodollar Rate Advances comprising the remainder of such Borrowing shall be due
and payable; and such Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender;
     (vii) if the Administrative Agent is unable to determine the applicable
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Borrowing,
the right of the Borrower to select Eurodollar Rate Advances for such Borrowing
or for any subsequent Borrowing shall be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist, and each Advance comprising such Borrowing
shall be an Adjusted Base Rate Advance;
     (viii) if the Required Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Applicable Eurodollar Rate for Eurodollar Rate Advances comprising such
Borrowing will not adequately reflect the cost to such Lenders of making or
funding their respective Eurodollar Rate Advances, as the case may be, for such
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or for any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be an Adjusted Base Rate Advance; and
     (ix) if the Borrower shall fail to select the duration or continuation of
any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (a) or (b) above, the Administrative Agent will forthwith so notify
the Borrower and the Lenders and such Advances will be made available to the
Borrower on the date of such Borrowing as Adjusted Base Rate Advances or, if an
existing Advance, Converted into Adjusted Base Rate Advances.
     (d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion
or Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of Eurodollar Rate Advances, the Borrower shall indemnify each Lender against
any loss, out-of-pocket cost or expense incurred by such Lender as a result of
any condition precedent for Borrowing set forth in Article III not being
satisfied for any reason,

30



--------------------------------------------------------------------------------



 



including, without limitation, any loss, cost or expense actually incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.
     (e) Administrative Agent Reliance. Unless the Administrative Agent shall
have received notice from a Lender before the date of any Borrowing relating to
the Revolving Commitments or Term Commitments that such Lender will not make
available to the Administrative Agent such Lender’s Revolving Share or Term
Share, as applicable, of the Borrowing, the Administrative Agent may assume that
such Lender has made its Revolving Share or Term Share, as applicable, of such
Borrowing available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made its Revolving Share or Term Share, as applicable, of such Borrowing
available to the Administrative Agent, such Lender and the Borrower severally
agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on each such day to Advances comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate for
each such day. If such Lender shall repay to the Administrative Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.
     (f) Lender Obligations Several. The failure of any Lender to make any
Advance to be made by it as part of any Borrowing constituting a Revolving
Advance or Term Advance shall not relieve any other Lender of its obligation, if
any, to make its Advance on the date of such Borrowing. No Lender shall be
responsible for the failure of any other Lender to make any Advance to be made
by such other Lender on the date of any Borrowing.
     (g) Notes. The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will promptly execute and deliver to such
Lender a promissory note of the Borrower evidencing any Revolving Advances, Term
Advances or PIK Accrual Advances, as the case may be, of such Lender,
substantially in the forms of Exhibit A-1, A-2 or A-3, as the case may be, with
appropriate insertions as to date and, if applicable, principal amount;
provided, that delivery of Notes shall not be a condition precedent to the
occurrence of the Effective Date or the making of Advances.
     Section 2.03 Fees.
     (a) Unused Fees. For the period from the Effective Date until the Maturity
Date the Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than a Defaulting Lender) an unused fee on the average daily
amount by which such Lender’s Revolving Commitment exceeds the sum of such
Lender’s Revolving Share of the Revolving Exposure at a rate per annum equal to
the Unused Fee Rate (computed on the actual number of days elapsed, including
the first day and excluding the last, based upon a 360-day year). Such fees
shall be due and payable quarterly in arrears (i) on the date which is fifteen
(15) days following the last Business Day of each calendar quarter and (ii) on
the Maturity Date.
     (b) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Lenders (other than Defaulting Lenders), fees in
respect of all Letters of Credit outstanding at a rate per annum equal to the
Applicable Margin in effect with respect to the Eurodollar Rate Advances
(computed on the actual number of days elapsed, including the first day and
excluding the last, based upon a 360-day year) on the average daily amount of
the aggregate undrawn maximum amount of each Letter of Credit outstanding,
payable in arrears (i) on the date which is fifteen (15) days following the last
Business Day of each calendar quarter and (ii) on the Maturity Date. In
addition, the Borrower agrees to pay to the Issuing Bank for its own account a
fee on the daily amount of the aggregate undrawn maximum face amount of each
Letter of Credit issued by such Issuing Bank at a rate per annum to be agreed
upon by the

31



--------------------------------------------------------------------------------



 



Borrower and the Issuing Bank, such fees due and payable quarterly in arrears on
the date which is fifteen (15) days following the last day of each fiscal
quarter and (ii) on the Maturity Date. In addition, the Borrower shall pay
directly to the Issuing Bank for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Issuing Bank relating to letters of credit that from time to
time are in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
     (c) Administrative Agent’s Fees. The Borrower agrees to pay to the
Administrative Agent for its benefit the fees set forth in the Fee Letter for
acting as Administrative Agent, as and when the same are due and payable
pursuant to the terms of the Fee Letter.
     Section 2.04 Reduction of the Revolving Commitments. The Borrower may, upon
at least three (3) Business Days’ prior notice to the Administrative Agent,
permanently terminate in whole or permanently reduce ratably in part the
Revolving Commitments of the Lenders; provided, however, that (a) each partial
reduction shall either be (i) in the aggregate amount of not less than
$1,000,000 or an integral multiple of $1,000,000 in excess thereof or (2) in an
amount equal to the remainder of the Revolving Commitments and (b) no such
reduction shall result in an overdraft status as provided in Section 2.07(c)(v).
     Section 2.05 Repayment of Obligations; Maturity Date.
     (a) Repayment of Obligations. The Borrower shall repay the outstanding
principal amount of each Advance, all accrued interest thereon and all of the
other then-outstanding Obligations on the Maturity Date, as extended from time
to time in accordance with the terms of this Section 2.05.
     (b) Initial Maturity Date. Subject to extension pursuant to the terms and
conditions set forth in clauses (c) and (d) of this Section 2.05 and subject to
the provisions otherwise set forth in this Section 2.05, the Borrower shall, on
March 9, 2010 (the “Initial Maturity Date”), cause the Obligations (including,
without limitation, all outstanding Term Advances, Revolving Advances, PIK
Obligations and all fees, costs and expenses due and owing under the Credit
Documents) to be Fully Satisfied.
     (c) First Extended Maturity Date Option. Not more than 90 days and not less
than 30 days prior to the Initial Maturity Date, the Borrower may notify the
Lenders in writing that the Borrower intends to extend the term of this
Agreement to March 9, 2011 (the end of such period being the “First Extended
Maturity Date”); provided, that the Borrower’s right to such extension shall be
subject to the satisfaction of the following requirements:
     (i) at the Initial Maturity Date, there shall not exist any Default or
Event of Default (including, without limitation, under the mandatory prepayment
provisions set forth in Section 2.07(c)(iv) hereof);
     (ii) the representations and warranties contained herein and the other
Credit Documents, as such representations and warranties may change based upon
events or activities permitted by this Agreement and the Credit Documents, are
true and correct in all material respects (to the extent not otherwise qualified
by materiality) on and as of the Initial Maturity Date; and
     (iii) the Borrower shall, at the Initial Maturity Date, deliver to the
Administrative Agent (for the pro rata benefit of the Lenders based on their
respective shares of the Aggregate Facility Amount) an extension fee equal to
one half of one percent (0.50%) of the then-existing Aggregate Facility Amount.
     (d) Second Extended Maturity Date Option. Not more than 90 days and not
less than 30 days prior to the First Extended Maturity Date, the Borrower may
notify the Lenders in writing that the Borrower intends to extend the term of
this Agreement to March 9, 2012 (the end of such period being the “Second
Extended Maturity Date”); provided, that the Borrower’s right to such extension
shall be subject to the satisfaction of the following requirements:

32



--------------------------------------------------------------------------------



 



     (i) at the First Extended Maturity Date, there shall not exist any Default
or Event of Default (including, without limitation, under the mandatory
prepayment provisions set forth in Section 2.07(c)(iv) hereof);
     (ii) the representations and warranties contained herein and the other
Credit Documents, as such representations and warranties may change based upon
events or activities permitted by this Agreement and the Credit Documents, are
true and correct in all material respects (to the extent not otherwise qualified
by materiality) on and as of the First Extended Maturity Date; and
     (iii) the Borrower shall, at the First Extended Maturity Date, deliver to
the Administrative Agent (for the pro rata benefit of the Lenders based on their
respective shares of the Aggregate Facility Amount) an extension fee equal to
one half of one percent (0.50%) of the then-existing Aggregate Facility Amount.
     (e) Satisfaction of Obligations Upon Acceleration. Notwithstanding anything
contained herein or in any other Credit Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof, the
Borrower shall, immediately upon the occurrence of such acceleration, cause such
accelerated Obligations to be Fully Satisfied.
     (f) Conflicting Provisions. This Section 2.05 shall supersede any
provisions contained elsewhere in this Agreement to the contrary.
     Section 2.06 Interest, Late Payment Fee.
     (a) The Borrower shall pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:
     (i) Adjusted Base Rate Advances. If such Advance is an Adjusted Base Rate
Advance, a rate per annum (computed in accordance with Section 2.10(b)) equal at
all times to the lesser of (A) the Adjusted Base Rate in effect from time to
time plus the Applicable Margin and (B) the Maximum Rate, provided that during
the continuance of an Event of Default, Adjusted Base Rate Advances shall bear
interest at a rate per annum equal at all times to the lesser of (Y) the rate
required to be paid on such Advance had such Event of Default not occurred plus
two percent (2%) and (Z) the Maximum Rate. Such interest accrued on Adjusted
Base Rate Advances shall be payable in arrears on the first Business Day of each
calendar month and on the date such Adjusted Base Rate Advance is paid in full.
     (ii) Eurodollar Rate Advances. If such Advance is
     (A) a Eurodollar Rate Advance relating to a Revolving Advance or a Term
Advance, a rate per annum (computed in accordance with Section 2.10(b)) equal at
all times during the Interest Period for such Advance to the lesser of (1) the
applicable Eurodollar Rate for such Advance for such Interest Period plus the
Applicable Margin and (2) the Maximum Rate; provided, however that during the
continuance of an Event of Default, Eurodollar Rate Advances shall bear interest
at a rate per annum equal at all times to the lesser of (1) the rate required to
be paid on such Advance had such Event of Default not occurred plus two percent
(2%) and (2) the Maximum Rate. Such interest accrued on Eurodollar Rate Advances
shall be payable in arrears on the last day of such Interest Period, and on the
date such Eurodollar Rate Advance shall be paid in full, and, with respect to
Eurodollar Rate Advances having an Interest Period in excess of thirty
(30) days, the first Business Day of each calendar month during such Interest
Period excluding the month in which such Eurodollar Rate Advance shall be paid
in full; or

33



--------------------------------------------------------------------------------



 



     (B) a Eurodollar Rate Advance relating to any Accrued PIK Advance (which
shall include all of the then-outstanding PIK Obligations), a rate per annum
(computed in accordance with Section 2.10(b)) equal to the lesser of (1) the
applicable Eurodollar Rate for such Advance plus the Applicable Margin and
(2) the Maximum Rate; provided, however that during the continuance of an Event
of Default, Eurodollar Rate Advances relating to any Accrued PIK Advance shall
bear interest at a rate per annum equal at all times to the lesser of (1) the
rate required to be paid on such Advance had such Event of Default not occurred
plus two percent (2%) and (2) the Maximum Rate. All such interest accrued
pursuant to this item (B) shall be periodically added to the PIK Obligations in
accordance with Section 2.01(c) hereof and be payable as of the Maturity Date
together with all other PIK Obligations in accordance with Section 2.05 hereof.
     (b) PIK Interest. Regardless of whether an Advance is an Adjusted Base Rate
Advance or a Eurodollar Rate Advance, all Advances shall, in addition to the
interest payable pursuant to subclauses (a)(i) and (ii) above, bear interest at
a per annum rate equal to the then-applicable PIK Rate. All such interest,
whether accrued with respect to the Revolving Advances, the Term Advances or the
PIK Obligations, shall be added to the PIK Obligations in accordance with
Section 2.01(c) hereof and be payable as of the Maturity Date together with all
other PIK Obligations in accordance with Section 2.05 hereof.
     (c) Usury Recapture. In the event the rate of interest chargeable under
this Agreement or the Notes at any time is greater than the Maximum Rate, the
unpaid principal amount of the Notes shall bear interest at the Maximum Rate
until the total amount of interest paid or accrued on the Notes equals the
amount of interest which would have been paid or accrued on the Notes if the
stated rates of interest set forth in this Agreement had at all times been in
effect. In the event, upon payment in full of the Notes, the total amount of
interest paid or accrued under the terms of this Agreement and the Notes is less
than the total amount of interest which would have been paid or accrued if the
rates of interest set forth in this Agreement had, at all times, been in effect,
then the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on the Notes if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on the Notes if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid or accrued under this Agreement on
the Notes. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Notes, and if no such principal is then outstanding, such excess or part thereof
remaining shall be paid to the Borrower.
     (d) Other Amounts Overdue. Subject to the provisions of Section 10.11, if
any amount payable under this Agreement other than the Advances is not paid when
due and payable, including without limitation, accrued interest and fees, then
such overdue amount shall accrue interest hereon due and payable on demand at a
rate per annum equal to the Adjusted Base Rate plus two percent (2%), from the
date such amount became due until the date such amount is paid in full.
     (e) Late Payment Fee. Subject to the provisions of Section 10.11, if any
interest payable under this Agreement is not paid when due and payable (after
taking into account any applicable grace period), then the Borrower will pay to
the Lenders contemporaneously with the payment of such past due interest a late
payment fee equal to an amount equal to the product of (i) such overdue interest
times (ii) two percent (2%).
     Section 2.07 Prepayments.
     (a) Right to Prepay. The Borrower shall have no right to prepay any
principal amount of any Advance except as provided in this Section 2.07.

34



--------------------------------------------------------------------------------



 



     (b) Optional Prepayments. The Borrower may elect to prepay any of the
Advances (subject to the restrictions set forth below), after giving by 12:00
noon (New York, New York time) (i) in the case of Eurodollar Rate Advances, at
least three (3) Business Days’, or (ii) in case of Adjusted Base Rate Advances,
at least one (1) Business Day’s prior written notice to the Administrative
Agent, stating the proposed date and aggregate principal amount of such
prepayment, and if applicable, the relevant Interest Period for the Advances to
be prepaid. If any such notice is given, the Borrower shall prepay Advances
comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice, and
shall also pay accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to
Sections 2.07(c)(iii) or 2.08 as a result of such prepayment being made on such
date; provided, however, that (A) each partial prepayment shall be in an
aggregate principal amount not less than $500,000 and in integral multiples of
$100,000, (B) prepayments made under this Section 2.07(b) may be applied to
outstanding Term Advances or outstanding Revolver Advances at the discretion of
the Borrower and (C) no prepayment of the PIK Obligations may be made unless the
outstanding balance of both the Revolving Advances and the Term Advances have
been reduced to zero as of the date of such prepayment.
     (c) Mandatory Prepayments.
     (i) Excess Cash Flow Term Prepayments. Within thirty (30) days following
the end of each calendar quarter, the Borrower shall make a payment against the
outstanding principal balance of the Term Advances in an amount equal to (A) all
Excess Free Cash Flow for such calendar quarter, less (B) the amount necessary
to provide the Borrower and its Subsidiaries with $6,500,000 (or, to the extent
(x) the Borrower has made at least $45,000,000 in aggregate principal payments
against the outstanding principal balance of the Term Advances since the
Effective Date and (y) at such time the Borrower is not in a Rate Increase
Period, $10,000,000) of cash working capital as of the end of such calendar
quarter.
     (ii) Excess Cash Flow Revolver Prepayments. Immediately following any
prepayment of the Term Advances required pursuant to clause (c)(i) above for a
given calendar quarter, the Borrower shall prepay any outstanding principal
balance of the Revolving Advances (and, thereafter, cash collateralize
outstanding Letter of Credit Exposure) in an amount equal to (A) all Excess Free
Cash Flow for such calendar quarter, less (B) the amount necessary to provide
the Borrower and its Subsidiaries with $6,500,000 (or, to the extent (x) the
Borrower has made at least $45,000,000 in aggregate principal payments against
the outstanding principal balance of the Term Advances since the Effective Date
and (y) at such time the Borrower is not in a Rate Increase Period, $10,000,000)
of cash working capital as of the end of such calendar quarter; less (C) the
amount of such Excess Free Cash Flow used to repay Term Advances pursuant to
clause (c)(i) above.
     (iii) Repayment Events. In addition to the prepayments required pursuant to
clauses (c)(i) and (ii) above, upon the occurrence of any Repayment Event, the
Borrower shall prepay Advances on the next Business Day after the Net Cash
Proceeds from such Repayment Event are received by the Borrower or the Parent or
one of their respective Subsidiaries, as applicable, in an amount equal to the
lesser of (A) the amount of the outstanding Advances on such Business Day and
(B) the Repayment Amount for such Repayment Event. Prepayments made pursuant to
this clause (c)(iii) shall be applied (A) first, to outstanding Term Advances
(and accrued Current Pay Interest related thereto), (B) second, to outstanding
PIK Obligations (and accrued Current Pay Interest related thereto), (C) third,
to accrued PIK Interest on all Advances and (C) fourth, to Revolving Advances
(and accrued Current Pay Interest related thereto) and, thereafter, to the cash
collateralization of outstanding Letter of Credit Exposure.
     (iv) Additional Required Term Prepayments. Regardless of whether any
prepayments of the Term Advances are from time to time required pursuant to
clauses (c)(ii) and (iii) above, the Borrower shall make aggregate principal
payments (counting any payments made pursuant to such clauses (c)(i) and
(iii) above) against the outstanding Term Advances: (A) on or prior to March 9,
2010 in an aggregate amount (counting all such payments made since the

35



--------------------------------------------------------------------------------



 



Effective Date) equal to or greater than $20,000,000; and (B) on or prior to
March 9, 2011 in an aggregate amount (counting all such payments made since the
Effective Date) equal to or greater than $40,000,000; provided, that proceeds
derived from Repayment Events relating to the financing or refinancing of owned
assets of the Borrower shall account for no more than $20,000,000 of the
prepayments required pursuant to items (A) and (B) above (though the Borrower
shall be required to make such prepayments to the extent otherwise required
herein regardless of whether they are counted for purposes of the calculations
related to this clause (c)(iv)).
     (v) Overdraft. On any date on which the Revolving Exposure exceeds the
aggregate Revolving Commitments, the Borrower agrees to make a prepayment of the
Revolving Advances in the amount of such excess, and if all the Revolving
Advances have been then repaid, then to deposit with the Administrative Agent
into the Cash Collateral Account an amount equal to the lesser of (A) the Letter
of Credit Exposure or (B) the amount of such excess less the amount of Revolving
Advances then repaid.
     (vi) Accrued Interest. Except as specifically noted above, each prepayment
pursuant to this Section 2.07(c) shall be accompanied by accrued Current Pay
Interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.08 as a result of such prepayment
being made on such date. Accrued PIK Interest with respect to the prepaid amount
shall be added to the then-outstanding PIK Obligations.
     (vii) Avoidance of Breakage Costs. In the event that the amount of any
mandatory prepayment of Advances under this Section 2.07(c) exceeds the
aggregate principal amount of Advances which consist of Adjusted Base Rate
Advances (the amount of such excess being the “Excess Amount”), the Borrower
shall have the right, in lieu of making such prepayment in full, to prepay such
outstanding Advances which are Adjusted Base Rate Advances and to deposit an
amount equal to the Excess Amount with the Administrative Agent in the Cash
Collateral Account maintained by and in the sole dominion and control of the
Administrative Agent for the ratable benefit of the Lenders. Any amount so
deposited shall be held by the Administrative Agent as collateral for the
Obligations, earn interest on behalf of the Borrower and be applied to the
prepayment of Advances which are Eurodollar Rate Advances at the end of the
current Interest Period(s) applicable thereto (if any). On any day on which
amounts collected in the Cash Collateral Account remain on deposit in or to the
credit of the Cash Collateral Account after giving effect to the payment made on
such day pursuant to this Section 2.07(c), and the Borrower shall have delivered
to the Administrative Agent a written request or a telephonic request (which
shall be promptly confirmed in writing) prior to 12:00 noon (New York, New York
time) that such remaining collected amounts be invested in cash equivalents
specified in such request, the Administrative Agent shall invest such funds, to
the extent the Administrative Agent is reasonably able to do so, in such cash
equivalents as are acceptable to, and with no risk to, the Administrative Agent
on an overnight basis or with maturities such that amounts will be available to
pay the Obligations secured thereby as they become due, whether at maturity, by
acceleration or otherwise; provided, however, that any loss resulting from such
investments shall be charged to and be immediately payable by the Borrower on
demand by the Administrative Agent.
     (viii) Repayment of Revolving Advances. Any mandatory repayments of
Revolving Advances pursuant to this Section 2.07(c) shall be applied (A) if no
Default or Event of Default exists, then to Revolving Advances comprising the
same Borrowing or Borrowings, at the Borrower’s option, and (B) if a Default or
Event of Default exists, then to all Revolving Advances pro rata based upon the
amount of outstanding Revolving Advances.
     (d) Ratable Payments. Each payment of any Advance pursuant to this Section
2.07 or any other provision of this Agreement shall be made in a manner such
that all Advances comprising part of the same Borrowing are paid in whole or
ratably in part.

36



--------------------------------------------------------------------------------



 



     (e) Effect of Notice. All notices given pursuant to this Section 2.07 shall
be irrevocable and binding upon the Borrower.
     (f) Payments with respect to Liens on an Owned Hospitality Property.
Notwithstanding anything in this Agreement or any other Credit Document to the
contrary, except in connection with the release of Liens on an Owned Hospitality
Property contemplated by the provisions of Section 5.09, each payment of any
Advance pursuant to this Section 2.07 or any other provision of this Agreement
shall be made in a manner such that all Advances secured by a Lien on an Owned
Hospitality Property shall be deemed the last Advances repaid.
     Section 2.08 Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period (if any) for such Advance as a result of any payment pursuant to
Section 2.07 or the acceleration of the maturity of the Notes pursuant to
Article VIII or otherwise; (b) any Conversion of a Eurodollar Rate Advance is
made other than on the last day of the Interest Period (if any) for such Advance
pursuant to Section 2.02(b) or Section 2.12 or otherwise; or (c) the Borrower
fails to make a principal or interest payment with respect to any Eurodollar
Rate Advance on the date such payment is due and payable, the Borrower shall,
within ten (10) days of any written demand sent by any Lender to the Borrower
through the Administrative Agent, pay to the Administrative Agent for the
account of such Lender any amounts (without duplication of any other amounts
payable in respect of breakage costs) required to compensate such Lender for any
additional losses, out-of-pocket costs or expenses which it may reasonably incur
as a result of such payment or nonpayment, including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.
     Section 2.09 Increased Costs.
     (a) Eurodollar Rate Advances. If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation (except with
respect to Taxes or Other Taxes) following the date of this Agreement or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) not complied
with prior to the date of this Agreement, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent),
immediately pay to the Administrative Agent for the account of such Lender
additional amounts (without duplication of any other amounts payable in respect
of increased costs) sufficient to compensate such Lender for such increased
cost; provided, however, that, before making any such demand, each Lender agrees
to use commercially reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Administrative Agent by such Lender at the
time such Lender demands payment under this Section shall be conclusive and
binding for all purposes, absent manifest error.
     (b) Capital Adequacy. If any Lender or the Issuing Bank determines in good
faith that compliance with any law or regulation or any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law) implemented or effective after the date of this Agreement affects
or would affect the amount of capital required or expected to be maintained by
such Lender or the Issuing Bank and that the amount of such capital is increased
by or based upon the existence of such Lender’s commitment to lend or the
Issuing Bank’s commitment to issue Letters of Credit or any Lender’s commitment
to risk participate in Letters of Credit and other commitments of this type,
then, upon thirty (30) days prior written notice by such Lender or the Issuing
Bank (with a copy of any such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such Lender
or to the Issuing Bank, as the case may be, from time to time as specified by
such Lender or the Issuing Bank, additional amounts (without duplication of any
other amounts payable in respect of increased costs) sufficient to compensate
such Lender or the Issuing Bank, in light of such circumstances, (i) with
respect to such Lender, to the extent that such Lender reasonably determines
such increase in

37



--------------------------------------------------------------------------------



 



capital to be allocable to the existence of such Lender’s commitment to lend
under this Agreement or its commitment to risk participate in Letters of Credit
and (ii) with respect to the Issuing Bank, to the extent that such Issuing Bank
reasonably determines such increase in capital to be allocable to the issuance
or maintenance of the Letters of Credit. A certificate as to such amounts and
detailing the calculation of such amounts submitted to the Borrower and the
Administrative Agent by such Lender or the Issuing Bank shall be conclusive and
binding for all purposes, absent manifest error.
     (c) Letters of Credit. If any change in any law or regulation (except with
respect to Taxes or Other Taxes) or in the interpretation thereof by any court
or administrative or Governmental Authority charged with the administration
thereof following the date of this Agreement shall either (i) impose, modify, or
deem applicable any reserve, special deposit, or similar requirement against
letters of credit issued by, or assets held by, or deposits in or for the
account of, Issuing Bank or any Lender or (ii) impose on Issuing Bank or any
Lender any other condition regarding the provisions of this Agreement relating
to the Letters of Credit or any Letter of Credit Obligations, and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase
the cost to Issuing Bank of issuing or maintaining any Letter of Credit, or
increase the cost to such Lender of its risk participation in any Letter of
Credit (which increase in cost shall be determined by Issuing Bank’s or such
Lender’s reasonable allocation of the aggregate of such cost increases resulting
from such event), then, upon demand by Issuing Bank or such Lender (with a copy
sent to the Administrative Agent), as the case may be, the Borrower shall pay to
the Administrative Agent for the account of Issuing Bank or Lender, as the case
may be, from time to time as specified by Issuing Bank or such Lender,
additional amounts which shall be sufficient to compensate such Issuing Bank or
such Lender for such increased cost. Issuing Bank and each Lender agrees to use
commercially reasonable efforts (consistent with internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office for
the booking of its Letters of Credit or risk participations if the making of
such designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of Issuing Bank or such Lender, be otherwise disadvantageous
to Issuing Bank or such Lender, as the case may be. A certificate as to such
increased cost incurred by Issuing Bank or such Lender, as the case may be, as a
result of any event mentioned in clause (i) or (ii) above, and detailing the
calculation of such increased costs submitted by Issuing Bank or such Lender to
the Borrower and the Administrative Agent, shall be conclusive and binding for
all purposes, absent manifest error.
     Section 2.10 Payments and Computations.
     (a) Payment Procedures. Except if otherwise set forth herein, the Borrower
shall make each payment under this Agreement and under the Notes not later than
12:00 noon (New York, New York time) on the day when due in Dollars to the
Administrative Agent at the location referred to in the Notes (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in same day funds without set-off, deduction or counterclaim. Except for amounts
payable solely to the Administrative Agent, the Issuing Banks, or a specific
Lender pursuant to Section 2.03(b), 2.03(c), 2.08, 2.09, 2.11, 2.12, or 2.13(c)
but after taking into account payments effected pursuant to Section 10.04, the
Administrative Agent will on the same day cause to be distributed like funds
relating to the payment of principal, interest or fees ratably to the Lenders in
accordance with, in the case of a payment made in respect of a Borrowing, each
Lender’s Revolving Share or Term Share, as applicable, for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender or Issuing Bank for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.
     (b) Computations. All computations of interest based on the Adjusted Base
Rate (except to the extent calculated pursuant to clause (c) of the definition
thereof) shall be made by the Administrative Agent on the basis of a year of
365 days and all computations of fees and interest based on the Eurodollar Rate,
the Adjusted Base Rate, to the extent calculated pursuant to clause (c) of the
definition thereof, and the Federal Funds Rate shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an interest rate shall be
conclusive and binding for all purposes, absent manifest error.

38



--------------------------------------------------------------------------------



 



     (c) Non-Business Day Payments. Whenever any payment shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
     (d) Administrative Agent Reliance. Unless the Administrative Agent shall
have received written notice from the Borrower prior to the date on which any
payment is due to the Lenders that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such date an amount equal to the amount then due such Lender. If and
to the extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate for each such day.
     (e) Application of Payments. Unless otherwise specified in Section 2.07
hereof, whenever any payment received by the Administrative Agent under this
Agreement is insufficient to pay in full all amounts then due and payable under
this Agreement and the Notes, such payment shall be distributed and applied by
the Administrative Agent and the Lenders in the following order: first, to the
payment of fees and expenses due and payable to the Administrative Agent, in its
capacity as such, under and in connection with this Agreement or any other
Credit Document; second, to the payment of all expenses due and payable under
Section 2.11(c), to all fees due and payable to the Issuing Bank pursuant to
Section 2.03(b), and to all other fees due and payable under Section 2.03,
ratably among the Lenders and the Issuing Bank in accordance with the aggregate
amount of such payments owed to each such Lender and the Issuing Bank; third, to
the payment of the Current Pay Interest accrued on all Advances (other than the
PIK Obligations) and all Letter of Credit Obligations, regardless of whether any
such amount is then due and payable, ratably among the Lenders in accordance
with the aggregate accrued interest owed to such Lenders; fourth, to the payment
of the principal amount of all Advances, all PIK Interest, all Current Pay
Interest with respect to the PIK Obligations and all Letter of Credit
Obligations, regardless of whether any such amount is then due and payable,
ratably among the Lenders in accordance with the aggregate principal amount owed
to such Lenders; and fifth, if applicable, to the payment of all amounts due and
payable under Interest Rate Agreements or Treasury Management Agreements
provided by any Lender or any Affiliate of a Lender.
     (f) Register. The Administrative Agent shall record in the Register the
Commitment and the Advances from time to time of each Lender and each repayment
or prepayment in respect to the principal amount of such Advances of each
Lender. Any such recordation shall be conclusive and binding on the Borrower and
each Lender, absent manifest error; provided however, that failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations hereunder in respect of such Advances.
     Section 2.11 Taxes.
     (a) No Deduction for Certain Taxes. Any and all payments by the Borrower
shall be made, in accordance with Section 2.10, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding,
(i) in the case of each Lender, Issuing Bank, and the Administrative Agent,
taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction under the laws of which such Lender, Issuing Bank, or the
Administrative Agent (as the case may be) is organized or carries on business
(other than as a result of a connection arising primarily from the Lender,
Issuing Bank, or the Administrative Agent, as the case may be, having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement) or any political subdivision or taxing authority of such
jurisdictions (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”) and,
(ii) in the case of each Lender and Issuing Bank, Taxes by the jurisdiction of

39



--------------------------------------------------------------------------------



 



such Lender’s Applicable Lending Office or any political subdivision of such
jurisdiction. If the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable to any Lender, Issuing Bank, or the
Administrative Agent, (x) the sum payable shall be increased as may be necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.11), such Lender, Issuing Bank,
or the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made; provided, however,
that if the Borrower’s obligation to deduct or withhold Taxes is caused solely
by such Lender’s, Issuing Bank’s, or the Administrative Agent’s failure to
provide the forms described in paragraph (e) of this Section 2.11 and such
Lender, Issuing Bank, or the Administrative Agent could lawfully have provided
such forms, no such increase shall be required; (y) the Borrower shall make such
deductions; and (z) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Legal Requirements.
     (b) Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes, or the other Credit Documents (hereinafter referred to as “Other Taxes”).
     (c) Indemnification. The Borrower will indemnify each Lender, Issuing Bank,
and the Administrative Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.11) paid by such
Lender, Issuing Bank, or the Administrative Agent (as the case may be) and any
liability (including interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Each payment required to be made by the Borrower in respect of this
indemnification shall be made to the Administrative Agent for the benefit of any
party claiming such indemnification within thirty (30) days from the date the
Borrower receives written demand detailing the calculation of such amounts
therefore from the Administrative Agent on behalf of itself as Administrative
Agent, Issuing Bank, or any such Lender. If any Lender, the Administrative
Agent, or Issuing Bank determines in its sole discretion (exercised in good
faith) that is has received a refund or offset in respect of any Taxes or Other
Taxes paid by the Borrower under this paragraph (c), such Lender, the
Administrative Agent, or Issuing Bank, as the case may be, shall promptly pay to
the Borrower, but only up to the amount paid by the Borrower, the Borrower’s
share of such refund or offset as determined in the sole discretion, exercised
in good faith, of such Lender, the Administrative Agent, or Issuing Bank, as the
case may be (reduced by any reasonable out-of-pocket expenses and any Taxes
imposed on the Lender, the Administrative Agent, or Issuing Bank, as the case
may be, by reason of the receipt of such refund or offset, provided, however,
that the Borrower upon the request of such Lender, the Administrative Agent or
Issuing Bank agrees to repay the amount paid over to the Borrower to such
Lender, the Administrative Agent or Issuing Bank in the event such Lender, the
Administrative Agent, or Issuing Bank is required to repay such refund or offset
to a taxing authority). Nothing in this Section 2.11(c) shall obligate any
Lender, the Administrative Agent or Issuing Bank to apply for any such refund or
offset.
     (d) Evidence of Tax Payments. The Borrower will pay prior to delinquency
all Taxes and Other Taxes payable in respect of any payment. Within thirty
(30) days after the date of any payment of Taxes, the Borrower will furnish to
the Administrative Agent, at its address referred to in Section 10.02, the
original or a certified copy of a receipt evidencing payment of such Taxes or
Other Taxes.
     (e) Foreign Lender Withholding Exemption. Each Lender and Issuing Bank that
is not incorporated under the laws of the United States of America or a state
thereof agrees that it will deliver to the Borrower and the Administrative Agent
on the date of this Agreement or upon the effectiveness of any Assignment and
Assumption pursuant to which such Lender first becomes a Lender hereunder, two
duly completed copies of the Prescribed Forms, as the case may be, certifying in
each case that such Lender is entitled to receive payments under this Agreement
and any Notes payable to it, without deduction or withholding of any United
States federal income taxes. Each Lender which delivers to the Borrower and the
Administrative Agent a Prescribed Form further undertakes to deliver, to the
extent it may lawfully do so, to the Borrower and the Administrative Agent on or
before the date that any such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form

40



--------------------------------------------------------------------------------



 



previously delivered by it to the Borrower and the Administrative Agent two
further copies of a replacement Prescribed Form. If an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any delivery required by the preceding sentence would otherwise be
required which renders all such forms inapplicable or which would prevent any
Lender from duly completing and delivering any such letter or form with respect
to it and such Lender advises the Borrower and the Administrative Agent that it
is not capable of receiving payments without any deduction or withholding of
United States federal income tax, and in the case of a Prescribed Form
establishing an exemption from, or a reduced rate of, United States backup
withholding tax, such Lender shall not be required to deliver such forms. The
Borrower shall withhold tax at the rate and in the manner required by the laws
of the United States with respect to payments made to a Lender that may lawfully
provide the Prescribed Forms and fails to do so in a timely manner.
     (f) Nothing in this Section 2.11 shall require any Lender or the
Administrative Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary, in its sole
discretion).
     (g) If the Issuing Bank or any Lender claims any additional amounts payable
pursuant to this Section 2.11, then such Issuing Bank or Lender (as the case may
be) shall use its reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole discretion of such Issuing Bank or
Lender, be otherwise disadvantageous to such Issuing Bank or Lender.
     (h) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, that Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
attorney fees) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Commitments, repayment of all
other Obligations hereunder and the resignation of the Administrative Agent.
     Section 2.12 Illegality. If any Lender shall notify the Administrative
Agent and the Borrower that the introduction of or any change in or in the
interpretation of any Legal Requirement makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful for such Lender
or its Applicable Lending Office to perform its obligations under this Agreement
to maintain any Eurodollar Rate Advances of such Lender then outstanding
hereunder, then, notwithstanding anything herein to the contrary, the Borrower
shall, if demanded by such Lender by notice to the Borrower and the
Administrative Agent no later than 12:00 noon (New York, New York time), (a) if
not prohibited by Legal Requirement to maintain such Eurodollar Rate Advances
for the duration of the Interest Period, on the last day of the Interest Period
for each outstanding Eurodollar Rate Advance of such Lender or (b) if prohibited
by Legal Requirement to maintain such Eurodollar Rate Advances for the duration
of the Interest Period, on the second Business Day following its receipt of such
notice from such Lender, Convert all such affected Eurodollar Rate Advances of
such Lender then outstanding to Adjusted Base Rate Advances, and pay accrued
interest on the principal amount Converted to the date of such Conversion and
amounts, if any, required to be paid pursuant to Section 2.08 as a result of
such Conversion being made on such date. Each Lender agrees to use commercially
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
     Section 2.13 Letters of Credit.
     (a) Issuance. From time to time from the date of this Agreement until three
months before the Maturity Date, at the request of the Borrower, the Issuing
Bank shall, on any Business Day and on the terms and conditions hereinafter set
forth, issue, increase, decrease, amend, or extend the expiration date of
Letters of Credit for the account of the Borrower (for its own benefit or for
the benefit of the Parent or any of the Borrower’s Subsidiaries). Promptly after
issuance by the Issuing Bank of a Letter of Credit, such Issuing Bank shall
furnish a copy of such Letter of Credit to the Borrower. Each Issuing Bank shall

41



--------------------------------------------------------------------------------



 



promptly give notice to the Administrative Agent of the issuance of each Letter
of Credit issued by such Issuing Bank (including the amount thereof). Upon the
Effective Date, but subject to the limitations contained in the following
sentence, each Existing Letter of Credit shall be automatically converted to a
Letter of Credit. No Letter of Credit will be issued, increased, or extended and
no Existing Letter of Credit will be converted to a Letter of Credit:
     (i) if such issuance, increase, extension or conversion would cause the
Letter of Credit Exposure to exceed the lesser of (x) $5,000,000 or (y) an
amount equal to (A) the aggregate Revolving Commitments less (B) the sum of the
aggregate Revolving Exposure at such time;
     (ii) unless such Letter of Credit has an Expiration Date not later than the
earlier of (A) one year after the date of issuance thereof and (B) fifteen
(15) days prior to the Maturity Date;
     (iii) unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;
     (iv) unless such Letter of Credit is in form and substance acceptable to
the Issuing Bank;
     (v) unless the Borrower has delivered to the Issuing Bank (with a copy to
the Administrative Agent) the completed and executed Letter of Credit Documents
(other than the Letter of Credit) on such Issuing Bank’s standard form, which
shall contain terms no more restrictive than the terms of this Agreement;
     (vi) if a default of any Lender’s obligations to fund under Section 2.13(c)
exists or any Lender is at such time a Defaulting Lender or an Impacted Lender
hereunder, unless the applicable Issuing Bank has entered into arrangements
satisfactory to the Issuing Bank with the Borrower or such Lender to eliminate
the Issuing Bank’s risk with respect to such Lender; and
     (vii) unless no Default has occurred and is continuing or would result from
the issuance of such Letter of Credit.
If the terms of any of the Letter of Credit Documents referred to in the
foregoing clause (v) conflicts with the terms of this Agreement, the terms of
this Agreement shall control.
     (b) Participations. On the date of the issuance or increase of any Letter
of Credit on or after the Effective Date or the conversion of any Existing
Letter of Credit to a Letter of Credit in accordance with provisions of the
preceding Section 2.13(a), Issuing Bank shall be deemed to have sold to each
other Lender with a Revolving Commitment and each other Lender with a Revolving
Commitment shall have been deemed to have purchased from such Issuing Bank a
participation in the Letter of Credit Exposure related to the Letters of Credit
issued by such Issuing Bank equal to such Lender’s Revolving Share at such date
and such sale and purchase shall otherwise be in accordance with the terms of
this Agreement. Upon receiving notification from the Issuing Bank, the
Administrative Agent shall promptly notify each such participant Lender by
telex, telephone, or telecopy of each Letter of Credit of such Issuing Bank
issued, increased or decreased, and the actual dollar amount of such Lender’s
participation in such Letter of Credit. Each Lender’s obligation to purchase
participating interests pursuant to this Section and to reimburse the Issuing
Bank for such Lender’s Revolving Share of any payment under a Letter of Credit
by such Issuing Bank not reimbursed in full by the Borrower shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any of the circumstances described in paragraph
(d) below, (ii) the occurrence and continuance of a Default, (iii) an adverse
change in the financial condition of the Borrower or any Guarantor, or (iv) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing, except for any such circumstance, happening or event that is
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct on the
part of such Issuing Bank.

42



--------------------------------------------------------------------------------



 



     (c) Reimbursement. The Borrower shall have the obligation (subject to its
right to draw on the Revolving Commitments as noted below) to pay promptly on
demand to Issuing Bank in respect of each Letter of Credit issued by such
Issuing Bank an amount equal to any amount paid by such Issuing Bank under or in
respect of such Letter of Credit. In the event any Issuing Bank makes a payment
pursuant to a request for draw presented under a Letter of Credit and such
payment is not promptly reimbursed by the Borrower upon demand, such Issuing
Bank shall give notice of such payment to the Administrative Agent, and upon the
receipt of such notice, the Administrative Agent shall give notice of such
payment to the Lenders, and each Lender shall promptly reimburse such Issuing
Bank through the Administrative Agent for such Lender’s Revolving Share of such
payment, and such reimbursement shall be deemed for all purposes of this
Agreement to constitute an Adjusted Base Rate Advance to the Borrower from such
Lender. If such reimbursement is not made by any Lender to any Issuing Bank on
the same day on which such Issuing Bank shall have made payment on any such
draw, such Lender shall pay interest thereon to such Issuing Bank for each such
day from the date such payment should have been made until the date repaid at a
rate per annum equal to the Federal Funds Rate for each such day. The Borrower
hereby unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Lenders to record and otherwise treat each payment
under a Letter of Credit not immediately reimbursed by the Borrower as a
Borrowing comprised of Adjusted Base Rate Advances to the Borrower. Nothing
contained herein shall limit the Borrower’s absolute obligation to reimburse an
Issuing Bank for any draw made on any Letter of Credit hereunder.
     (d) Obligations Unconditional. The obligations of the Borrower (including,
without limitation, the reimbursement obligations provided for in clause
(c) above) under this Agreement in respect of each Letter of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances,
notwithstanding the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit
Documents;
     (ii) any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
     (iii) the existence of any claim, set-off, defense or other right which the
Borrower or any Lender or any other Person may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the Issuing Bank or any
other Person or entity, whether in connection with this Agreement, the
transactions contemplated in this Agreement or in any Letter of Credit Documents
or any unrelated transaction;
     (iv) any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the Issuing Bank would not be liable therefore pursuant to the following
paragraph (e);
     (v) payment by the Issuing Bank under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
     (e) Liability of Issuing Banks. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. No Issuing Bank, nor any other
Lender, nor any of their respective officers or directors shall be liable or
responsible for:
     (i) the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

43



--------------------------------------------------------------------------------



 



     (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
     (iii) payment by such Issuing Bank against presentation of documents which
do not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
     (iv) any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including such Issuing Bank’s own
negligence),
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to, and shall promptly pay to, the Borrower, to the
extent of any direct, as opposed to consequential, damages suffered by the
Borrower that are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from (A) such Issuing Bank’s willful
misconduct or gross negligence in determining whether documents presented under
a Letter of Credit comply with the terms of such Letter of Credit or (B) such
Issuing Bank’s gross negligence in failing to make lawful payment under any
Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, any Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.
     Section 2.14 Intentionally Omitted.
     Section 2.15 Lender Replacement.
     (a) Right to Replace. The Borrower shall, at the Borrower’s own expense,
have the right to replace each Lender affected by a condition under
Section 2.02(c)(vi), 2.09, 2.11, or 2.12 for more than 60 days (each such
affected Lender, an “Affected Lender”) in accordance with the procedures in this
Section 2.15 and provided that no reduction of the total Commitments occurs as a
result thereof.
     (b) Replacement Allocation.
     (i) Upon the occurrence of any condition permitting the replacement of a
Lender, the Administrative Agent in its sole discretion shall have the right to
reallocate the amount of the Commitments of the Affected Lenders, including
without limitation to Persons which are not already party to this Agreement but
which qualify as Eligible Assignees, which election shall be made by written
notice within thirty (30) days after the date such condition occurs.
     (ii) If the aggregate amount of the reallocated Commitments is less than
the Commitments of the Affected Lenders, (A) the respective Commitments of the
Lenders which have received such reallocated Commitments shall be increased by
the respective amounts of their proposed reallocations, and (B) the Borrower
shall have the right to add additional Lenders which are Eligible Assignees to
this Agreement to replace such Affected Lenders, which additional Lenders would
have aggregate Commitments no greater than those of the Affected Lenders minus
the amounts of the Commitments already reallocated.
     (iii) Notwithstanding any provision in this Section 2.15 to the contrary,
no Lender may have such Lender’s Commitment increased pursuant to the provisions
of this Section 2.15 without such Lender’s written consent.
     (c) Procedure. Any assumptions of Commitments pursuant to this Section 2.15
shall be (i) made by the purchasing Lender or Eligible Assignee and the selling
Lender entering into an Assignment and Assumption and by following the
procedures in Section 10.06 for adding a Lender; provided that no processing fee
shall be charged by the Administrative Agent in connection with such assignment.
In

44



--------------------------------------------------------------------------------



 



connection with the reallocation of the Commitments of any Lender pursuant to
the foregoing paragraph (b), each Lender with a reallocated Commitment shall
purchase from the Affected Lenders at par such Lender’s Revolving Share or Term
Share, as applicable, of the outstanding Advances of the Affected Lenders and
assume such Lender’s Revolving Share of the Affected Lenders’ Letter of Credit
Exposure. The Borrower shall pay each such Affected Lender any fees,
compensatory or other amounts due to it in connection with the foregoing.
     Section 2.16 Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off or otherwise) on account of the Advances made by it in excess of its
Revolving Share, Term Share or PIK Share, as applicable, of payments or
collateral on account of the Advances or Letter of Credit Obligations obtained
by all the Lenders, such Lender shall notify the Administrative Agent and
forthwith purchase from the other Lenders such participations in the Advances,
as applicable, made by them or Letter of Credit Obligations held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or benefits of such collateral or proceeds ratably in accordance with the
requirements of this Agreement with each of them; provided, however, that if all
or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (a) the amount of
the participation sold by such Lender to the purchasing Lender as a result of
such excess payment to (b) the total amount of such excess payment) of such
recovery, together with an amount equal to such Lender’s ratable share
(according to the proportion of (a) the amount of such Lender’s required
repayment to the purchasing Lender to (b) the total amount of all such required
repayments to the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.16 may, to the fullest extent permitted by
Legal Requirement, unless and until rescinded as provided above, exercise all
its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
ARTICLE III
CONDITIONS OF LENDING
     Section 3.01 Conditions Precedent to the Initial Advance. The obligation of
each Lender to make an initial Advance hereunder and of the Issuing Bank to
issue any Letter of Credit are subject to the following conditions precedent
being satisfied:
     (a) Documentation. The Administrative Agent shall have received the
following:
     (i) counterparts of this Agreement executed by the Borrower and the Lenders
in sufficient copies for each Lender;
     (ii) counterparts of any and all amendments, restatements or modifications
of the Guaranties and the Environmental Indemnities reasonably required by the
Administrative Agent and Lenders to update the same in a manner that reflects
the execution, delivery and effectiveness of this Agreement and the
applicability of such documents to the obligations, duties and responsibilities
of the Borrower contained herein;
     (iii) counterparts of any and all amendments, restatements or modifications
of the Security Documents to the extent applicable executed by the Borrower, the
Parent and the other Guarantors to update the same in a manner that reflects the
execution, delivery and effectiveness of this Agreement and the applicability of
such documents to the obligations, duties and responsibilities of the Borrower
contained herein and otherwise assuring that such documents continue to grant to
the Administrative Agent for the benefit of the Lenders an Acceptable Lien in
the Collateral, together with stock certificates, stock powers executed in
blank, UCC-1 financing statements and any other documents, agreements or
instruments reasonably necessary or desirable to create an Acceptable Lien in
the Collateral;

45



--------------------------------------------------------------------------------



 



     (iv) a certificate from a Responsible Officer of the Parent on behalf of
the Borrower dated as of the Effective Date stating that as of the Effective
Date (A) all representations and warranties of the Borrower set forth in this
Agreement and the Credit Documents are true and correct in all material
respects; (B) no Default has occurred and is continuing; (C) the conditions in
this Section 3.01 have been met or waived in writing; and (D) to the best of the
Borrower’s knowledge there are no claims, defenses, counterclaims or offsets
against the Lenders under the Credit Documents;
     (v) a certificate of the Secretary or an Assistant Secretary of the Parent
on behalf of the Borrower and each corporation and limited liability company
that is either a Guarantor or a general partner or manager of a Guarantor dated
as of the date of this Agreement (A) certifying as of the Effective Date the
names and true signatures of officers or authorized representatives of the
Parent and such other Persons authorized to sign the Credit Documents to which
such Person is a party in the capacity therein indicated, (B) attaching and
certifying as of the Effective Date resolutions of the Board of Directors or the
members of the Parent and such other Persons with respect to the transactions
herein contemplated, (C) attaching and certifying as of the Effective Date the
copies of the organizational documents of the Parent, the Borrower and each of
the Guarantors, and (D) attaching and certifying as of the Effective Date a true
and correct copy of all partnership, corporate or limited liability company
authorizations necessary or desirable in connection with the transactions herein
contemplated;
     (vi) (A) one or more favorable written opinions of DeCampo, Diamond & Ash,
special counsel for the Borrower, the Parent, and their Subsidiaries, in a form
reasonably acceptable to the Administrative Agent, in each case dated as of the
Effective Date and with such changes as the Administrative Agent may approve,
and (B) such other legal opinions as either of the Administrative Agent shall
reasonably request, in each case dated as of the Effective Date and with such
changes as the Administrative Agent may approve;
     (vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Parent, Borrower and each
Guarantor is duly organized or formed;
     (viii) a pro forma Compliance Certificate dated as of the Effective Date,
duly completed and executed by the Chief Financial Officer or Treasurer of the
Parent; and
     (ix) such other documents, governmental certificates, agreements, lien
searches as the Administrative Agent may reasonably request.
     (b) Representations and Warranties. The representations and warranties
contained in Article IV hereof, the Security Agreement, the Guaranties and the
Environmental Indemnities shall be true and correct in all material respects.
     (c) Certain Payments. The Borrower shall have paid or repaid, as applicable
the fees required to be paid as of the execution of this Credit Agreement
pursuant to the Fee Letter.
     (d) Security Documents. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent in its reasonable
discretion necessary to determine that the Administrative Agent (on behalf of
itself and the Lenders) has an Acceptable Lien in the Collateral, including,
without limitation, lien searches conducted on the Borrower and the Guarantors
and lien releases with respect to any Collateral currently subject to a Lien
other than Permitted Encumbrances.
     (e) Lien Searches. The Administrative Agent shall have received the results
of recent lien searches with respect to the Borrower and the Guarantors and such
searches shall not reveal any liens other than liens permitted by the Credit
Documents or liens to be discharged substantially concurrently with the closing
of the Advances pursuant to documentation satisfactory to the Administrative
Agent.

46



--------------------------------------------------------------------------------



 



     (f) Solvency Certificate. The Lenders shall have received a customary
solvency certificate from the Parent’s chief financial officer as to the
solvency of the Parent and its Subsidiaries after giving effect to the
transactions contemplated hereby.
     (g) Due Diligence. The Administrative Agent shall have completed and shall
be satisfied with the results of its due diligence investigation of the Borrower
and the Guarantors.
     (h) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or before the Effective Date (including, without
limitation, the upfront fees referenced in that certain upfront fee letter
agreement among Administrative Agent, Arranger and Borrower and dated as of the
date hereof and the other fees referenced in that certain agency fee letter
agreement among Administrative Agent, Arranger and Borrower and dated as of the
date hereof), and the Administrative Agent shall have received reimbursement of
all out-of-pocket expenses of the Administrative Agent payable by the Borrower
in connection with the Advances.
     (i) Resignation of Existing Administrative Agent and Related Documentation.
The Administrative Agent shall have received (A) evidence, including any
documentation related thereto, satisfactory to the Administrative Agent that
Lehman Commercial Paper, as administrative agent under the Existing Credit
Facility, shall have resigned as such, and is succeeded by Bank of America,
N.A., as Administrative Agent hereunder and (B) any records and documents in
connection with the Existing Credit Agreement that the Administrative Agent
determines in its reasonable discretion are necessary in order for it to perform
its duties hereunder, including but not limited to any records related to
interest accrual with respect to the Existing Credit Agreement.
     (j) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Parent for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available, in each case satisfactory to the Lenders and (ii) unaudited
interim consolidated financial statements of the Parent for each quarterly
period ended subsequent to the date of the latest financial statements delivered
pursuant to clause (i) of this paragraph and more than 45 days prior to the
Effective Date, in each case satisfactory to the Lenders.
     (k) Balance Sheet. The Lenders shall have received a pro forma consolidated
balance sheet of the Parent satisfactory to the Lenders as at the date of the
most recent consolidated balance sheet delivered pursuant to paragraph
(j) above, adjusted to give effect to the consummation of the transaction and
the financings contemplated hereby as if such transactions had occurred on such
date.
     (l) Budget. The Administrative Agent and Lenders shall have received and
approved a detailed budget (the “Effective Date Budget”) of projected cash
expenditures of the Parent, Borrower and their Subsidiaries for calendar year
2009, together with a reconciliation of the amount of such cash expenditures
incurred and/or paid during calendar year 2009 through May 31, 2009.
     (m) Patriot Act. The Administrative Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
rules and regulations, including without limitation, the Act.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from that Lender prior to the proposed Effective Date specifying its
objection thereto.
     Section 3.02 Conditions Precedent for Each Borrowing or Letter of Credit.
The obligation of each Lender to fund an Advance on the occasion of each
Borrowing (other than the Conversion or continuation of any existing Borrowing
and other than in respect of PIK Accrual Advances) and of any Issuing Bank to
issue or increase

47



--------------------------------------------------------------------------------



 



or extend any Letter of Credit shall be subject to the further conditions
precedent that on the date of such Borrowing or the issuance, increase or
extension of such Letter of Credit:
     (a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing or the issuance or increase or extension of such
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or the issuance or increase or extension of
such Letter of Credit such statements are true):
     (i) the representations and warranties contained in Article IV hereof, the
Security Agreement, the Guaranties, the Environmental Indemnities and the other
Credit Documents, as such representations and warranties may change based upon
events or activities permitted by this Agreement, are correct in all material
respects (to the extent not otherwise qualified by materiality) on and as of the
date of such Borrowing or the issuance or increase or extension of such Letter
of Credit, before and after giving effect to such Borrowing or to the issuance
or increase or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date; and
     (ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, as evidenced by the
Notice of Borrowing; and
     (b) the Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Lender or the
Administrative Agent as such party may reasonably request.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants as follows:
     Section 4.01 Existence; Qualification; Partners; Subsidiaries.
     (a) The Borrower is a limited partnership duly organized, validly existing,
and in good standing under the laws of Delaware and in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
property or conduct of its business requires such qualification, except where
the failure to so qualify would not cause a Material Adverse Change to the
Borrower.
     (b) The Parent is a corporation duly organized, validly existing, and in
good standing under the laws of Delaware and in good standing and qualified to
do business in each jurisdiction where its ownership or lease of property or
conduct of its business requires such qualification, except where the failure to
so qualify would not cause a Material Adverse Change to the Parent.
     (c) The entire authorized capital stock of the Parent consists of
(i) 250,000,000 shares of Parent common stock of which approximately 32,138,041
shares of Parent common stock are duly and validly issued and outstanding, fully
paid and nonassessable as of March 31, 2009 and (ii) 5,000,000 shares of Parent
preferred stock of which no shares are issued or outstanding.
     (d) Each Subsidiary of the Borrower or the Parent is a limited partnership,
general partnership, corporation or limited liability company duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
formation and in good standing and qualified to do business in each jurisdiction
where conduct of its business requires such qualification, except where the
failure to so qualify would not cause a Material Adverse Change to such
Subsidiary. Except for the Beverage Entities, Schedule 4.01 lists the
jurisdiction of formation, and the address of the principal office of each
Subsidiary of the Borrower or the Parent existing on the date of this Agreement.
As of the date of this Agreement, the

48



--------------------------------------------------------------------------------



 



Parent or the Borrower owns, directly or indirectly, at least the percentage
interests in each such Subsidiary listed on the attached Schedule 4.01.
     Section 4.02 Partnership and Corporate Power. The execution, delivery, and
performance by the Borrower and each Guarantor of the Credit Documents to which
it is a party and the consummation of the transactions contemplated hereby and
thereby (a) are within such Persons’ partnership, limited liability company and
corporate powers, as applicable, (b) have been duly authorized by all necessary
corporate, limited liability company and partnership action, as applicable,
(c) do not contravene (i) such Person’s certificate or articles, as the case may
be, of incorporation or by-laws, operating agreement or partnership agreement,
as applicable, or (ii) any law or any contractual restriction binding on or
affecting any such Person, the contravention of which could reasonably be
expected to cause a Material Adverse Change, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement. At
the time of each Borrowing, such Borrowing and the use of the proceeds of such
Borrowing (as applicable) will be within the Borrower’s partnership powers, will
have been duly authorized by all necessary partnership action, (a) will not
contravene (i) the Borrower’s partnership agreement or (ii) any law or any
contractual restriction binding on or affecting the Borrower, the contravention
of which could reasonably be expected to cause a Material Adverse Change, and
(b) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.
     Section 4.03 Authorization and Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority
(other than the filing of the Security Documents in the applicable jurisdictions
as required to perfect security interests) is required for the due execution,
delivery and performance by the Borrower or any Guarantor of the Credit
Documents to which it is a party or the consummation of the transactions
contemplated thereby, the absence of which could reasonably be expected to cause
a Material Adverse Change. At the time of each Borrowing, no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority will be required for such Borrowing or the use of the proceeds of such
Borrowing the absence of which could reasonably be expected to cause a Material
Adverse Change.
     Section 4.04 Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower; each Guaranty and the other Credit Documents to
which each Guarantor and the Parent is a party have been duly executed and
delivered by such Guarantor; and the Environmental Indemnity and Security
Agreement have been duly executed and delivered by the respective parties
thereto. Each Credit Document is the legal, valid, and binding obligation of the
Borrower, the Parent, and each Guarantor which is a party to it enforceable
against the Borrower, the Parent, and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity (whether
considered in proceeding at law or in equity).
     Section 4.05 Financial Statements. The respective Consolidated balance
sheets, statements of operations, shareholders’ equity and cash flows of the
Parent and its Subsidiaries contained in the Financial Statements, and the
corresponding pro forma financial statements for the Parent and its
Subsidiaries, fairly present the financial condition in all material respects
and reflects the Indebtedness of such Person and such Person’s Subsidiaries on a
Consolidated basis as of the dates indicated in the Financial Statements and the
respective results of the operations for the periods indicated, and such balance
sheets and statements were prepared in accordance with GAAP, subject to year-end
adjustments. Since December 31, 2008, no Material Adverse Change has occurred;
provided, however, that the material disruption in the market conditions as of
the Effective Date (both with respect to the hotel industry and the credit
capital markets) as related to the Borrower shall not constitute a Material
Adverse Change.
     Section 4.06 True and Complete Disclosure. No representation, warranty, or
other statement made by any Loan Party (or on behalf of any Loan Party) in this
Agreement or any other Credit Document contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made as of the date of this Agreement. There is no fact known to
any Responsible Officer of the Borrower or the Parent on the date of this
Agreement that has not been disclosed to the Administrative Agent which could
reasonably be expected to cause a Material Adverse Change. All projections,
estimates, and pro forma financial information furnished by the Borrower and/or
the Parent or on behalf of the Borrower were prepared on the basis of
assumptions, data, information, tests, or conditions

49



--------------------------------------------------------------------------------



 



believed to be reasonable at the time such projections, estimates, and pro forma
financial information were furnished. No representation, warranty or other
statement made in the Parent’s latest 10K, 10Q or annual report contains any
untrue statement of material fact or omits to state any material fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which they were made as of the date same were made. Borrower
and/or Parent has made all filings required by the Exchange Act.
     Section 4.07 Litigation. Except as set forth in the attached Schedule 4.07,
there is no pending or, to the best knowledge of the Borrower, threatened
investigation, action or proceeding affecting the Borrower or the Parent or any
of their respective Subsidiaries by or before any court, Governmental Authority
or arbitrator either (a) in which in Borrower’s good faith judgment the
anticipated loss (exclusive of amounts covered by insurance) is over $500,000
(provided that with respect to the giving of this representation after the date
of this Agreement, the representation shall only be deemed to apply to those
matters for which Administrative Agent would have been entitled to notice under
Section 5.05(j)) or (b) which in Borrower’s good faith judgment would result in
criminal penalties against the Parent, the Borrower or their respective
Subsidiaries which could reasonably be expected to cause a Material Adverse
Change.
     Section 4.08 Use of Proceeds and Letters of Credit.
     (a) Advances. The proceeds of the Advances shall be used by the Borrower
for (i) working capital and general corporate purposes, (ii) the making of
Permitted New Investments pursuant to the provisions of Section 6.06 and
(iii) any refinance and, if applicable, repayment of the Existing Credit
Facility; provided, however that at no time shall the proceeds of the Advances
be used to repay or prepay any Indebtedness other than the Obligations.
     (b) Regulations. No proceeds of Advances will be used to purchase or carry
any Margin Stock or be used in violation of Regulations T, U or X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof. The Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.
     (c) Letters of Credit. The Letters of Credit shall be used by the Borrower
in connection with (i) the making of Permitted New Investments pursuant to the
provisions of Section 6.06 and (ii) the Borrower’s Hospitality Management
Business and ancillary activities.
     Section 4.09 Investment Company Act. Neither the Borrower, the Parent nor
any of their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     Section 4.10 Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Parent, the Borrower, their
respective Subsidiaries, or any member of a Controlled Group have been filed
with the appropriate governmental agencies in all jurisdictions in which such
returns, reports and statements are required to be filed, and where the failure
to file could reasonably be expected to cause a Material Adverse Change, except
where contested in good faith and by appropriate proceedings; and all taxes and
other impositions due and payable (which are material in amount) have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss (which are material in amount) may be added thereto for nonpayment
thereof except where contested in good faith and by appropriate proceedings with
respect to which adequate reserves in conformity with GAAP have been provided.
As of the date of this Agreement, neither the Parent, the Borrower, any of their
respective Subsidiaries nor any member of a Controlled Group has given, or been
requested to give, a waiver of the statute of limitations relating to the
payment of any federal, state, local or foreign taxes or other impositions. None
of the Property owned by the Parent, the Borrower, any of their respective
Subsidiaries or any other member of a Controlled Group is Property which the
Parent, the Borrower, any of their respective Subsidiaries or any member of a
Controlled Group is required to be treated as being owned by any other Person
pursuant to the provisions of Section 168(f)(8) of the Code. Proper and accurate
amounts have been withheld by the Parent, the Borrower, their respective
Subsidiaries and all members of each Controlled Group from their employees for
all periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law. Timely payment of all material sales and use taxes required by
applicable law have been made by the Parent, the Borrower,

50



--------------------------------------------------------------------------------



 



their respective Subsidiaries and all other members of each Controlled Group,
the failure to timely pay of which could reasonably be expected to cause a
Material Adverse Change. The amounts shown on all tax returns to be due and
payable have been paid in full or adequate provision therefore is included on
the books of the appropriate members of the applicable Controlled Group. None of
the Parent, Borrower, their respective Subsidiaries and all members of the each
Controlled Group has entered into, or otherwise participated (directly or
indirectly) in, any “reportable transaction” within the meaning of Treasury
Regulation section 1.6011-4(b) or has received a written tax opinion from a tax
advisor that was intended to provide protection against a tax penalty.
     Section 4.11 Pension Plans. Each Title IV Plan is listed on Schedule 4.11.
All Plans are in compliance in all material respects with its terms all
applicable provisions of ERISA, the Code and all applicable Laws. No Termination
Event has occurred, or is reasonably expected to occur. No “accumulated funding
deficiency” (as defined in Section 302 of ERISA) has occurred with respect to a
Title IV Plan and there has been no excise tax imposed under Section 4971 of the
Code with respect to a Title IV Plan. No Reportable Event has occurred, or is
reasonably expected to occur, with respect to a Title IV Plan, and to the
Borrower’s actual knowledge no Multiemployer Plan has failed to comply with or
to be administered in all material respects with applicable provisions of ERISA
and the Code. Neither the Borrower, the Parent nor any member of a Controlled
Group has had a complete or partial withdrawal from any Multiemployer Plan for
which there is any material withdrawal liability. As of the most recent
valuation date applicable thereto, neither the Borrower nor any member of a
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization. Neither the Borrower, any Guarantor nor any member of the
Controlled Group would have any liability in excess of $10,000,000 as a result
of a complete withdrawal from any Multiemployer Plan on the date this
representation is made. The present value of the “benefit liabilities” (within
the meaning of Section 4001(a)(16) of ERISA) of each Title IV Plan (using the
actuarial assumptions and methods used by the actuary to that Title IV Plan in
its most recent valuation of that Title IV Plan) does not exceed the fair market
value of the assets of each such Title IV Plan that could reasonably be expected
to result in liability to the Borrower or any of its Subsidiaries in excess of
$10,000,000.
     Section 4.12 Insurance. The Borrower and each of its Subsidiaries carry the
insurance required pursuant to the provisions of Section 5.07.
     Section 4.13 No Burdensome Restrictions; No Defaults.
     (a) Except in connection with Indebtedness which is (i) either permitted
pursuant to the provisions of Section 6.02, or (ii) being repaid with the
proceeds of the initial Borrowing, neither the Borrower nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement. Neither the
Borrower, the Parent nor any of their respective Subsidiaries is a party to any
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation which could reasonably be
expected to cause a Material Adverse Change. Neither the Borrower, nor the
Parent, nor their respective Subsidiaries has entered into or suffered to exist
any agreement (other than this Agreement and the Credit Documents and as set
forth in the Permitted Property Agreements) (i) prohibiting the creation or
assumption of any Lien upon the Properties of the Parent, the Borrower or any of
their respective Subsidiaries (except for Properties of and Ownership Interests
in the Permitted Other Subsidiaries), whether now owned or hereafter acquired,
or (ii) requiring an obligation to be secured if some other obligation is or
becomes secured.
     (b) Neither the Borrower, the Parent nor any of their Subsidiaries is in
default under or with respect to any contract or agreement which could
reasonably be expected to cause a Material Adverse Change. Neither the Borrower,
the Parent nor any of their Subsidiaries has received any notice of default
under any material contract or agreement which is continuing and which, if not
cured, could reasonably be expected to cause a Material Adverse Change.
     (c) No Default has occurred and is continuing (or with respect to the
giving of this representation after the date of this Agreement, as otherwise
disclosed to the Administrative Agent in writing after the date of this
Agreement and prior to the date such representation is deemed given).

51



--------------------------------------------------------------------------------



 



     Section 4.14 Environmental Condition.
     (a) Except as disclosed in Schedule 4.14 (or with respect to the giving of
this representation after the date of this Agreement, as otherwise disclosed to
the Administrative Agent in writing after the date of this Agreement and prior
to the date such representation is deemed given), to the knowledge of the
Borrower, the Borrower, the Parent and their respective Subsidiaries (i) have
obtained all Environmental Permits material for the operation of their
respective Properties and the conduct of their respective businesses; (ii) have
been and are in material compliance with all terms and conditions of such
Environmental Permits and with all other requirements of applicable
Environmental Laws; (iii) have not received notice of any violation or alleged
violation of any Environmental Law or Environmental Permit; and (iv) are not
subject to any actual or contingent Environmental Claim.
     (b) Except as disclosed in Schedule 4.14, and to the knowledge of Borrower
with respect to any Property other than an Owned Hospitality Property, no
Property which is presently owned or leased or was previously owned or leased by
the Borrower, the Parent or of any of their respective present or former
Subsidiaries, wherever located, (i) has been placed on or proposed to be placed
on the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a Fund
or other potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws which could
reasonably be expected to cause a Material Adverse Change; (ii) is subject to a
Lien, arising under or in connection with any Environmental Laws, that attaches
to any revenues or to any Property operated by the Borrower, the Parent or any
of their respective Subsidiaries, wherever located; (iii) has been the site of
any Release, use or storage of Hazardous Substances or Hazardous Wastes from
present or past operations except for Permitted Hazardous Substances, which
Permitted Hazardous Substances have not caused at the site or at any third-party
site any condition that has resulted in or could reasonably be expected to
result in the need for Response or (iv) none of the Improvements are constructed
on land designated by any Governmental Authority having land use jurisdiction as
wetlands.
     (c) Except as disclosed on Schedule 4.14, there are no Hazardous Materials
located on any property owned or, to the knowledge of the Borrower, operated by
the Borrower or Parent other than Permitted Hazardous Materials or Hazardous
Materials, the presence of which would not reasonably be expected to result in
the Borrower or Parent incurring material liabilities under Environmental Laws.
     Section 4.15 Legal Requirements, Zoning. Except as set forth on
Schedule 4.15 attached hereto, the current use and operation of each Property
which is presently owned or operated by the Borrower, the Parent or of any of
their respective Subsidiaries, wherever located, (a) constitutes a legal use
under applicable zoning regulations (as the same may be modified by special use
permits or the granting of variances) and (b) complies in all material respects
with all Legal Requirements, and does not violate in any material respect any
material approvals, material restrictions of record or any material agreement
affecting any such Property (or any portion thereof) except for non-legal use or
non-compliance which in the aggregate would not cause a Material Adverse Change.
The Borrower, the Parent and their respective Subsidiaries possess all
certificates of public convenience, authorizations, permits, licenses, patents,
patent rights or licenses, trademarks, trademark rights, trade names rights and
copyrights (collectively “Permits”) required by Governmental Authority to own or
operate Properties, as applicable, the Properties they own or operate, except
for those Permits that if not obtained would not cause a Material Adverse
Change. The Borrower, the Parent and their respective Subsidiaries own and
operate their business in material compliance with all applicable Legal
Requirements except for non-compliance which in the aggregate would not cause a
Material Adverse Change.
     Section 4.16 Existing Indebtedness and Interest Rate Agreements; Solvency.
     (a) Except for the Obligations, the only Indebtedness (including Existing
Letters of Credit) or Interest Rate Agreements of the Borrower or any of its
Subsidiaries existing as of the Effective Date are set forth on Schedule 4.16(a)
attached hereto. No “default” or “event of default”, however defined, has
occurred and is continuing under any such Indebtedness or Interest Rate
Agreement (or with respect to the

52



--------------------------------------------------------------------------------



 



giving of this representation after the date of this Agreement, as otherwise
disclosed to the Administrative Agent in writing after the date of this
Agreement and prior to the date such representation is deemed given).
     (b) The only Existing Letters of Credit as of the Effective Date are set
forth on Schedule 4.16(b) attached hereto.
     (c) To the best of the Borrower’s knowledge, (i) the fair value and present
fair saleable value on a going concern basis of the Property of the Parent, the
Borrower and their respective Subsidiaries, on a Consolidated basis, exceeds the
amount that will be required to pay the probable liabilities of such Persons, on
a Consolidated basis, on their Indebtedness, as such Indebtedness becomes
absolute and matured, (ii) the Parent, the Borrower and their respective
Subsidiaries, on a Consolidated basis, will have sufficient cash flow to enable
them to pay their debts as they mature, and (iii) the Parent, the Borrower and
their respective Subsidiaries, on a Consolidated basis, are able to pay their
Indebtedness as it matures in the normal course of business.
     Section 4.17 Leasing Arrangements. The only material leases for which
either the Borrower or a Guarantor is a lessee are office leases.
     Section 4.18 Management Agreements. The only management agreements for
which either the Borrower or a Guarantor is a manager are the Existing
Management Agreements. The Existing Management Agreements are in full force and
effect; no monetary defaults by the Borrower or any Guarantor, or to the actual
knowledge of the Borrower by any other party thereto, exist thereunder; and no
other defaults by the Borrower or any Guarantor, or to the actual knowledge of
the Borrower by any other party thereto, exist thereunder which could reasonably
be expected to cause a Material Adverse Change (or with respect to the giving of
this representation after the date of this Agreement, as otherwise disclosed to
the Administrative Agent in writing after the date of this Agreement and prior
to the date such representation is deemed given). No notice of termination for
any such Existing Management Agreement has been received by the Borrower or any
Guarantor other than as disclosed to the Administrative Agent.
     Section 4.19 [Intentionally Omitted].
     Section 4.20 Franchise Agreements. The only franchise agreements or license
agreements to which the Borrower or a Guarantor are a party are those certain
agreements disclosed to the Administrative Agent in writing. Any such franchise
and license agreements are in full force and effect and no material defaults by
the Borrower or any Subsidiary exist thereunder which could reasonably be
expected to cause a Material Adverse Change (or with respect to the giving of
this representation after the date of this Agreement, as otherwise disclosed to
the Administrative Agent in writing after the date of this Agreement and prior
to the date such representation is deemed given).
     Section 4.21 Title; Liens. The Owned Hospitality Properties are set forth
on Schedule 4.21 attached hereto. None of the Owned Hospitality Properties have
been or are subject to a condemnation proceeding or a casualty which
individually or in the aggregate could cause a Material Adverse Change. With
respect to the Owned Hospitality Properties set forth on Schedule 4.21, the
Borrower, the Parent or its Subsidiaries, as applicable, has good and marketable
fee simple title to such Owned Hospitality Property, free and clear of all Liens
other than the Permitted Encumbrances. None of the Permitted Encumbrances has a
Material Adverse Change or otherwise materially interferes with the current or
intended use or operation of any Owned Hospitality Property or materially
impairs the value of any Owned Hospitality Property.
     Section 4.22 Approved Inter-Company Indebtedness. The only inter-company
Indebtedness between the Parent, the Borrower and any of their respective
Subsidiaries is the Approved Inter-Company Indebtedness. The Approved
Inter-Company Indebtedness Loan Documents listed on Schedule 1.01(a) are all of
the documents evidencing or securing the Approved Inter-Company Indebtedness or
executed by the applicable parties in connection with the Approved Inter-Company
Indebtedness. The Borrower has provided the Administrative Agent with a true,
correct and complete copy of the Approved Inter-Company Indebtedness Loan
Documents and such documents have not been amended or modified except as set
forth in Schedule 1.01(a). The outstanding amount of the Approved Inter-Company
Indebtedness as of the date hereof is set forth on Schedule 1.01(a).

53



--------------------------------------------------------------------------------



 



     Section 4.23 Insurance Business.
     (a) Insurance Companies, Insurance Licenses and Deposited Securities. Each
Insurance Company is listed in Schedule 4.23(a). Schedule 4.23(a) hereto lists
all of the jurisdictions in which each Insurance Company holds an Insurance
License and is authorized to transact insurance business as of the Effective
Date and the line or lines of insurance in which each Insurance Company is
engaged. No Insurance License held by any Insurance Company, the loss of which
could reasonably be expected to cause a Material Adverse Change, is the subject
of a proceeding for suspension or revocation. To the knowledge of the Borrower,
the Parent or any of their respective Subsidiaries, there is not a sustainable
basis for such suspension or revocation, and no such suspension or revocation
has been threatened by any Governmental Authority. Each of the Insurance
Companies has filed all reports, statements, documents, registrations, filings
or submissions required to be filed by it with any applicable Governmental
Authority, which filings conform in all material respects to any applicable
Legal Requirements, except where the failure to so file or conform could not,
individually or in the aggregate, be reasonably expected to cause a Material
Adverse Change. Schedule 4.23(a) sets forth a true, correct and complete listing
of all securities deposited with state insurance departments and other
Governmental Authority, which deposits have been completed in accordance with
the schedule of deposits set forth in each Insurance Company’s December 31, 2008
Insurance Annual Statement.
     (b) SAP Financial Statements, Examination Reports and Loss Runs. The
Borrower has previously delivered to the Administrative Agent for distribution
to each of the Lenders true and complete copies of the SAP Financial Statements
as filed with the domiciliary state insurance departments of each Insurance
Company as of and for the years ended December 31, 2006, 2007 and 2008, prepared
in compliance with GAAP. Each of the SAP Financial Statements fairly presents in
all material respects the results of operations of the applicable Insurance
Company for the period therein set forth, in each case in accordance with SAP.
The schedules included in the SAP Financial Statements, when considered in
relation to the basic statutory financial statements included therein, present
fairly in all material respects the information shown therein. Each of the SAP
Financial Statements was correct in all material respects when filed and did not
omit to state any material facts required to be stated or necessary in order to
make the SAP Financial Statements not misleading. The Borrower has previously
delivered to the Administrative Agent for distribution to each of the Lenders
true and complete copies of all examination reports of insurance departments and
any insurance regulatory agencies since December 31, 2008 relating to the
Insurance Companies. The loss runs for the years ended December 31, 2006, 2007
and 2008, which the Borrower has previously delivered to the Administrative
Agent for distribution to each of the Lenders in writing, are true, correct and
complete in all material respects.
     (c) Investment Portfolios. The Borrower has previously delivered to the
Administrative Agent for distribution to each of the Lenders true and complete
lists as of December 31, 2008 of all assets held in the investment portfolios of
the Insurance Companies. None of the investments included in such investment
portfolios is in default with respect to the payment of principal, interest or
dividends thereon or is materially impaired. All such investments comply with
all applicable Legal Requirements except for non-compliance which in the
aggregate would not cause a Material Adverse Change. Each Insurance Company owns
assets which qualify as admitted assets under applicable state insurance Legal
Requirements in an amount at least equal to the sum of all of its Insurance
Reserve Liabilities and minimum statutory capital and Insurance Surplus
reflected on the latest SAP Financial Statements.
     (d) Insurance Reserve Liabilities and Adequate Provisions. All Insurance
Reserve Liabilities as established or reflected in the SAP Financial Statements
(i) were determined in accordance with generally accepted actuarial standards
consistently applied, (ii) are fairly stated in accordance with sound actuarial
principles, (iii) are based on actuarial assumptions that are in accordance with
those called for by the relevant Insurance Contract and the related Reinsurance
Contract and (iv) meet in all material respects the requirements of all
applicable insurance Legal Requirements. Adequate provision for such Insurance
Reserve Liabilities has been made (under generally accepted actuarial principles
consistently applied) to cover the total amount of all reasonably anticipated
matured and unmatured benefits, dividends, claims and other liabilities of the
Insurance Companies under all Insurance Contracts and Reinsurance Contracts on
the

54



--------------------------------------------------------------------------------



 



date of such SAP Financial Statement based on then current information that
forms a reasonable basis for such determination. Each of the Insurance Companies
owns assets that qualify as legal reserve assets under applicable insurance
Legal Requirements in an amount at least equal to all of such Insurance
Company’s Insurance Reserve Liabilities. Adequate provision has been made for
all estimated losses, settlements, costs and expenses from pending suits,
actions and proceedings contemplated by the SAP Financial Statements.
     (e) Insurance Contracts and Reinsurance Contracts. Each outstanding
Insurance Contract issued, reinsured or underwritten by an Insurance Company is
listed in Schedule 4.23(e), together with the maximum amount payable by an
Insurance Company thereunder. All outstanding Reinsurance Contracts with respect
to such Insurance Contracts are listed in Schedule 4.23(e), together with the
maximum amount payable by an Insurance Company thereunder. All Insurance
Contracts, Reinsurance Contracts and any and all marketing materials are, to the
extent required under applicable Legal Requirements, on forms approved by the
insurance regulatory authority of the jurisdiction where issued or filed and
have not been objected to by such authority within the period provided for
objection and have been filed or registered as required with all other
applicable Governmental Authorities. As to premium rates established by each
Insurance Company and required to be filed or approved, the premiums charged
comply with the applicable Legal Requirements. In addition, there is no pending
or, to the knowledge of the Borrower, the Parent or any of their respective
Subsidiaries, threatened charge by any insurance regulatory authority that any
of the Insurance Companies has violated, nor any pending or, to the knowledge of
the Borrower, the Parent or any of their respective Subsidiaries, threatened
investigation by any insurance regulatory authority with respect to possible
violations of, any applicable Legal Requirements where such violations would,
individually or in the aggregate, cause a Material Adverse Change. All Insurance
Contracts and Reinsurance Contracts have been marketed, sold and issued in
compliance with all applicable Legal Requirements, except as could not
reasonably be expected to cause a Material Adverse Change, including, without
limitation, in compliance with (i) all applicable prohibitions against
“redlining” or withdrawal of business lines, (ii) all applicable requirements
relating to the disclosure of the nature of insurance products as policies of
insurance and (iii) all applicable requirements relating to insurance product
projections and illustrations.
     (f) Payment of Benefits. All benefits payable with respect to each
Insurance Contract by an Insurance Company or, to the knowledge of the Borrower,
the Parent or any of their respective Subsidiaries, by any other person that is
a party to or bound by such Insurance Contract, have in all material respects
been paid in accordance with the terms of such Insurance Contract. All benefits
payable with respect to each Reinsurance Contract, have in all material respects
been paid in accordance with the terms of such Reinsurance Contract.
     (g) Notice of Likely Defaults. No Insurance Company has received any
written, or to the knowledge of the Borrower, the Parent or any of their
respective Subsidiaries, oral information that would cause it to believe that
the financial condition of any other party to any Insurance Contract or
Reinsurance Contract is so impaired as to be reasonably likely to result in a
default by such party under such contract which could reasonably be expected to
cause a Material Adverse Change.
     Section 4.24 Owned Hospitality Properties.
     (a) Except as indicated on a Title Policy previously delivered to the
Administrative Agent, each of the Owned Hospitality Properties is served by
water, electric, sewer, sanitary sewer and storm drain facilities and all other
utilities necessary and sufficient for all current and intended uses, and such
utilities enter each of the Owned Hospitality Properties directly from a public
right-of-way abutting such Owned Hospitality Property, and all such utilities
are connected so as to serve each of the Owned Hospitality Properties without
passing over other property.
     (b) No condemnation or eminent domain proceeding has been commenced, or, to
Borrower’s knowledge, is pending or threatened against any Owned Hospitality
Property or any roadways or easements providing access thereto.

55



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     So long as any Advance or any other amount under any Credit Document shall
remain unpaid, any Letter of Credit shall remain outstanding, or any Lender
shall have any Commitment hereunder, the Borrower agrees to comply and cause the
Parent and the Parent’s Subsidiaries to comply with the following covenants.
     Section 5.01 Compliance with Laws. The Borrower will comply, and cause the
Parent and each of its Subsidiaries to comply, in all material respects with all
Legal Requirements.
     Section 5.02 Preservation of Existence; Separateness, Etc.
     (a) The Borrower will preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, its partnership, limited liability
company or corporate (as applicable) existence, rights, franchises and
privileges in the jurisdiction of its formation, and qualify and remain
qualified, and cause each such Subsidiary to qualify and remain qualified, as a
foreign partnership, corporation or limited liability company, as applicable in
each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its properties, and, in each
case, where failure to qualify or preserve and maintain its rights and
franchises could reasonably be expected to cause a Material Adverse Change.
     (b) [Intentionally Omitted].
     (c) The Borrower shall cause the Permitted Other Subsidiaries which have
Indebtedness to, (i) maintain financial statements, accounting records and other
corporate records and other documents separate from all non-Permitted Other
Subsidiaries, (ii) maintain their own bank accounts in their own name, separate
from all non-Permitted Other Subsidiaries, (iii) pay their own expenses and
other liabilities from their own assets and incur (or endeavor to incur)
obligations to other Persons based solely upon their own assets and
creditworthiness and not upon the creditworthiness of each other or any other
Person, and (iv) file their own tax returns or, if part of a consolidated group,
join in the consolidated tax return of such group as a separate member thereof.
     (d) The Borrower shall, and shall cause the Permitted Other Subsidiaries
which have Indebtedness to, take all actions necessary to keep such Permitted
Other Subsidiaries, separate from the Borrower and the Borrower’s other
Subsidiaries, including, without limitation, (i) the taking of action under the
direction of the Board of Directors, members or partners, as applicable, of such
Permitted Other Subsidiaries and, if so required by the Certificate of
Incorporation or the Bylaws, operating agreement or partnership agreement, as
applicable, of such Permitted Other Subsidiaries or by any Legal Requirement,
the approval or consent of the stockholders, members or partners, as applicable,
of such Permitted Other Subsidiaries, (ii) the preparation of corporate,
partnership or limited liability company minutes for or other appropriate
evidence of each significant transaction engaged in by such Permitted Other
Subsidiaries, (iii) the observance of separate approval procedures for the
adoption of resolutions by the Board of Directors or consents by the partners,
as applicable, of such Permitted Other Subsidiaries, on the one hand, and of the
Borrower and the Borrower’s other Subsidiaries, on the other hand, and
(iv) preventing the cash, cash equivalents, credit card receipts or other
revenues of the Hospitality Properties owned by such Permitted Other
Subsidiaries or any other assets of such Permitted Other Subsidiaries from being
commingled with the cash, cash equivalents, credit card receipts or other
revenues collected by the Borrower or the Borrower’s other Subsidiaries.
     (e) The Borrower shall take all steps reasonably necessary to avoid
(i) misleading any other Person as to the identity of the entity with which such
Person is transacting business or (ii) implying that the Borrower is, directly
or indirectly, absolutely or contingently, responsible for the Indebtedness or
other obligations of the Permitted Other Subsidiaries or any other Person.

56



--------------------------------------------------------------------------------



 



     Section 5.03 Payment of Taxes, Etc. The Borrower will pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent (a) all taxes, assessments and governmental charges or levies
imposed upon it, including employee withholding taxes, or upon its income or
profits or Property that are material in amount, prior to the date on which
penalties attach thereto and (b) all lawful claims that are material in amount
which, if unpaid, might by Legal Requirement become a Lien upon its Property;
provided, however, that neither the Borrower nor any such Subsidiary shall be
required to pay or discharge any such tax, assessment, charge, levy, or claim
(i) which is being contested in good faith and by appropriate proceedings,
(ii) with respect to which adequate reserves in conformity with GAAP have been
provided, (iii) such charge or claim does not constitute and is not secured by
any choate Lien on any portion of any Owned Hospitality Property and no portion
of any Owned Hospitality Property is in jeopardy of being sold, forfeited or
lost during or as a result of such contest, (iv) neither the Administrative
Agent nor any Lender could become subject to any civil fine or penalty or
criminal fine or penalty, in each case as a result of non-payment of such charge
or claim and (iv) such contest does not, and could not reasonably be expected
to, result in a Material Adverse Change.
     Section 5.04 Visitation Rights; Lender Meeting. Subject to the rights of
the owners of the Hospitality Properties for which there are Permitted Property
Agreements, at any reasonable time and from time to time and so long as any
visit or inspection will not unreasonably interfere with the Borrower’s or any
of its Subsidiary’s operations, upon reasonable notice, the Borrower will permit
the Administrative Agent and any Lender or any of its agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit and inspect at its reasonable discretion the Properties
owned or operated by the Borrower and any of its Subsidiaries, to discuss the
affairs, finances and accounts of such Persons with any of their respective
officers or directors. Without in any way limiting the foregoing, the Borrower
will, upon the request of the Administrative Agent, participate in a meeting
with the Administrative Agent and the Lenders once during each calendar year to
be held at the Borrower’s office in the District of Columbia or New York, New
York (or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed to by the Borrower and the
Administrative Agent.
     Section 5.05 Reporting Requirements. The Borrower will furnish to the
Administrative Agent and, with respect to those items set forth in clauses
(a)-(d) and (j), (m), (n) and (o), each Lender:
     (a) Quarterly Financials. As soon as available and in any event not later
than fifty (50) days after the end of each Fiscal Quarter of the Parent (except
for the Fiscal Quarter which ends on the date the Fiscal Year ends), the
unaudited Consolidated balance sheets of the Parent and its Subsidiaries as of
the end of such quarter and the related unaudited statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and the period commencing at the end of the previous year and
ending with the end of such Fiscal Quarter, and the corresponding figures as at
the end of, and for, the corresponding periods in the preceding Fiscal Year, all
duly certified with respect to such statements (subject to reasonable year-end
audit adjustments) by a Responsible Officer of the Parent as having been
prepared in accordance with GAAP, together with (i) property-level operating
statements with respect to each of those seven real estate assets wholly owned
by the Borrower and its Subsidiaries on the Effective Date and (ii) a Compliance
Certificate duly executed by a Responsible Officer of the Parent; provided that
the Total Indebtedness used to calculate the Leverage Ratio in such Compliance
Certificate shall be the Total Indebtedness as of the Status Reset Date during
the Fiscal Quarter in which such Compliance Certificate was delivered.
     (b) Annual Financials. As soon as available and in any event not later than
ninety-five (95) days after the end of each Fiscal Year of the Parent, a copy of
the Consolidated balance sheets of the Parent and its Subsidiaries as of the end
of such Fiscal Year and the related Consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Year, and the corresponding figures as at the end of, and for, the
preceding Fiscal Year, and audited and certified by independent certified public
accountants of nationally recognized standing reasonably acceptable to the
Administrative Agent in an opinion, without qualification as to the scope or any
other material qualification or exception (provided, that the failure of such
accountant to deliver such an unqualified opinion based solely on the
prospective failure of the Borrower to comply with the covenants, terms and
conditions set forth in the Credit Documents shall not constitute a Default or
Event of Default hereunder), and including, if requested by the Administrative
Agent, any management letters delivered by such accountants to the

57



--------------------------------------------------------------------------------



 



Parent in connection with such audit, together with (i) the unaudited
consolidating financial statements of the Parent and its Subsidiaries as of such
date or for such time period, as applicable, (ii) a Compliance Certificate duly
executed by a Responsible Officer of the Parent, (iii) a certificate duly
executed by a Responsible Officer of the Parent which reflects in detail
reasonably acceptable to the Administrative Agent the financial performance of
the applicable Person related to the financial covenants contained in the
documentation for any Permitted Other Indebtedness and (iv) property-level
operating statements with respect to each of the owned real estate assets of the
Borrower and its Subsidiaries. As soon as available and in any event not later
than 50 days after the end of each Fiscal Year of the Parent, the Borrower will
furnish to the Administrative Agent a draft Compliance Certificate duly executed
by a Responsible Officer of the Parent for such end of Fiscal Year financial
statements.
     (c) Monthly Summary Financial Statements. Within twenty (20) days following
the end of each calendar month, summary draft financial statements for the
Borrower and its Subsidiaries in form and substance acceptable to the
Administrative Agent (subject to final closing adjustments).
     (d) Securities Law Filings. Promptly and in any event within fifteen
(15) days after the sending or filing thereof, copies of all proxy material,
reports and other information which the Borrower, the Parent or any of their
respective Subsidiaries sends to or files with the United States Securities and
Exchange Commission or sends to all of the shareholders of the Parent or
partners of the Borrower.
     (e) Defaults. As soon as possible and in any event within five (5) days
after the occurrence of each Default known to a Responsible Officer of the
Parent, the Borrower or any of their respective Subsidiaries, a statement of an
authorized financial officer or Responsible Officer of the Borrower setting
forth the details of such Default and the actions which the Borrower has taken
and proposes to take with respect thereto.
     (f) ERISA Notices. As soon as possible and in any event (i) within thirty
(30) days after the Parent, the Borrower or any member of a Controlled Group
knows or has reason to know that any Termination Event described in clause
(a) of the definition of Termination Event herein with respect to any Plan has
occurred, a statement of the Chief Financial Officer of the Parent describing
such Termination Event and the action, if any, which the Parent, the Borrower or
such member of such Controlled Group proposes to take with respect thereto
(ii) within ten (10) days after the Parent, the Borrower or any of a Controlled
Group knows or has reason to know that any other Termination Event with respect
to any Plan or Multiemployer Plan has occurred, a statement of the Chief
Financial Officer of the Parent describing such Termination Event and the
action, if any, which the Parent, the Borrower or such member of such Controlled
Group proposes to take with respect thereto; (iii) within ten (10) days after
receipt thereof by the Parent, the Borrower or any of a Controlled Group from
the PBGC, copies of each notice received by the Parent, the Borrower or any such
member of such Controlled Group of the PBGC’s intention to terminate any Plan or
to have a trustee appointed to administer any Plan; and (iv) within ten
(10) days after receipt thereof by the Parent, the Borrower or any member of a
Controlled Group from a Multiemployer Plan sponsor, a copy of each notice
received by the Parent, the Borrower or any member of such Controlled Group
concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA.
     (g) Environmental Notices. Promptly upon the knowledge of any Responsible
Officer of the Borrower of receipt thereof by the Borrower or any of its
Subsidiaries, a copy of any form of notice, summons or citation received from
the United States Environmental Protection Agency, or any other Governmental
Authority concerning (i) violations or alleged violations of Environmental Laws,
which seeks to impose liability therefore, (ii) any action or omission on the
part of the Parent or the Borrower or any of their present or former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which,
based upon information reasonably available to the Borrower, could reasonably be
expected to cause a Material Adverse Change or an Environmental Claim in excess
of $1,000,000 individually or in the aggregate with all other outstanding
Environmental Claims, (iii) any notice of potential responsibility under CERCLA,
or (iv) concerning the filing of a Lien upon, against or in connection with the
Parent, Borrower, their present or former Subsidiaries, or any of their leased,
owned or operated Property, wherever located.

58



--------------------------------------------------------------------------------



 



     (h) Other Governmental Notices or Actions. Promptly and in any event within
five Business Days after receipt thereof by the Parent, Borrower or any of their
respective Subsidiaries, (i) a copy of any notice, summons, citation, or
proceeding seeking to adversely modify in any material respect, revoke, or
suspend any license, permit, or other authorization from any Governmental
Authority, which action could reasonably be expected to cause a Material Adverse
Change, and (ii) any revocation or involuntary termination of any license,
permit or other authorization from any Governmental Authority, which revocation
or termination could reasonably be expected to cause a Material Adverse Change.
     (i) [Intentionally Omitted].
     (j) Corporate Activity. Promptly following any merger or dissolution of any
Subsidiary of the Borrower which is permitted hereunder or event which would
make any of the representations in Section 4.01-4.04 untrue, notice thereof.
     (k) Material Litigation. As soon as possible and in any event within five
(5) days of any Responsible Officer of the Borrower, the Parent or any of their
respective Subsidiaries having knowledge thereof, notice of any litigation,
claim or any other event which could reasonably be expected to cause a Material
Adverse Change.
     (l) Insurance Information. Within ten (10) days of request by the
Administrative Agent, the Borrower shall provide the Administrative Agent copies
of the unaudited Insurance Annual Statement of each Insurance Company, certified
by a Responsible Officer of the Parent as fairly presenting the financial
condition and results of operations of such Insurance Company in accordance with
SAP consistently applied throughout the periods reflected therein and the most
recent examination reports and loss run sheets of the Insurance Companies.
     (m) Budgets. The Borrower shall deliver to the Administrative Agent and
Lenders budgets and updates/proposed revisions thereto as of the dates required
by and otherwise in accordance with the terms of Section 5.14 hereof.
     (n) New Business Reports. Within ten (10) days following the end of each
calendar month, a new business progress report specifying the Borrower’s or its
Subsidiaries’ progress with respect to the solicitation or negotiation of
prospective new business arrangements.
     (o) Asset Sales Reports. Within ten (10) days following the end of each
calendar month, the Borrower shall provide the Administrative Agent (for
distribution to the Lenders) an asset sales progress report with respect to the
assets being marketed pursuant to Section 5.13 hereof and otherwise with respect
to any other prospective asset sales.
     (p) Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, the Parent or any of their respective Subsidiaries, as any Lender
through the Administrative Agent may from time to time reasonably request.
The Borrower hereby acknowledges and agrees that (A) the Administrative Agent
and/or its Affiliate will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Parent and/or the
Borrower hereunder (collectively, “Materials”) by posting the Materials on
IntraLinks or another similar electronic system (the “Platform”), (B) neither
the Administrative Agent, nor any Affiliate, nor their respective directors,
officers, employees and agents shall be liable for any damages arising from the
use by unintended recipients of the Materials or other materials distributed
through the Platform or other electronic, telecommunications or information
transmissions systems, and (C) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that (W) all Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (X) by marking Materials “PUBLIC”, the Parent and the
Borrower shall be deemed to have authorized the Administrative Agent, its
Affiliates, the Issuing Bank and the Lenders to treat such Materials as either
publicly available information or not material information

59



--------------------------------------------------------------------------------



 



(although it may be sensitive and proprietary) with respect to the Borrower, the
Parent or their respective securities for purposes of United States Federal and
state securities laws; (Y) all Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (Z) the Administrative Agent and its Affiliates shall be entitled to treat
any Materials that are not marked “PUBLIC” as being suitable only for posting on
a portion of the Platform not designated “Public Investor.”
     Section 5.06 Maintenance of Property. The Borrower will, and will cause
each of the Parent and its Subsidiaries to (a) maintain their Owned Hospitality
Properties in a manner consistent for Hospitality Properties and related
property of the same quality and character and shall keep or cause to be kept
every part thereof and its other properties in good condition and repair,
reasonable wear and tear excepted, and make all reasonably necessary repairs,
renewals or replacements thereto as may be reasonably necessary to conduct the
business of the Borrower and its Subsidiaries, (b) not knowingly or willfully
permit the commission of waste or other injury, or the occurrence of pollution,
contamination or any other condition in, on or about any of their Owned
Hospitality Properties, (c) substantially maintain and repair each of their
Owned Hospitality Properties as required by any franchise agreement, license
agreement, management agreement or ground lease for such Owned Hospitality
Property, and (d) perform such Person’s obligations under the Permitted Property
Agreements to which such Person is a party except where the non-performance
thereof in the aggregate would not reasonably be expected to cause a Material
Adverse Change.
     Section 5.07 Insurance. The Borrower will maintain, and cause each of its
Subsidiaries to maintain, the insurance required pursuant to Schedule 5.07.
     Section 5.08 Use of Proceeds and Letters of Credit. The Advances and
Letters of Credit shall be used by the Borrower for the purposes set forth in
Section 4.08.
     Section 5.09 Collateral; Releases.
     (a) Subject to the time periods set forth in Section 5.10 and
Section 6.06(d) for executing Security Documents in connection with the
acquisition of Permitted New Investments, the Parent, the Borrower and the
Subsidiaries (i) will cause at all times the Administrative Agent to have an
Acceptable Lien in the Collateral, (ii) will cause at all times all material
provisions of the Security Documents to be valid and binding on the Persons
executing such Security Documents and (iii) shall execute or re-execute such
Security Documents and take such other actions as the Administrative Agent shall
reasonably request in order for the Administrative Agent to maintain or create
an Acceptable Lien in the Collateral, including without limitation any
Collateral acquired by the Borrower, the Parent, or any of the other Guarantors
after the Effective Date. Without limiting the foregoing, the Parent will, at
all times during the term hereof, maintain an Acceptable Lien in the Parent’s
Ownership Interests in the Borrower in favor of the Administrative Agent for the
benefit of the Administrative Agent and Lenders to secure the Obligations.
     (b) Notwithstanding the foregoing, upon request of the Borrower to the
Administrative Agent at any time when no Default or Event of Default exists or
would result therefrom and any repayment of Advances required under this
Agreement in connection therewith, the Administrative Agent will release from
the Liens of the Security Documents (i) the Property which is the subject of a
Permitted Asset Disposition at the time of such Permitted Asset Disposition and
(ii) any Owned Hospitality Property and the Ownership Interests in the Permitted
Other Subsidiary which owns such Owned Hospitality Property in connection with
the incurrence of Permitted Other Indebtedness to be secured by such Collateral,
provided that the Administrative Agent shall not be required to release any such
Liens in respect of this clause (ii) to the extent such Owned Hospitality
Property is at such time subject to a Mortgage in favor of the Administrative
Agent for the benefit of the Administrative Agent and Lenders to secure the
Obligations except to the extent the applicable Owned Hospitality Property has
been made subject to mortgage Indebtedness in accordance with the terms of
clause (c) of the definition of the term “Permitted Other Indebtedness” and the
proceeds thereof have, as proceeds of a Repayment Event, been used to prepay the
Obligations in accordance with the terms of Section 2.07(c)(iii) hereof;
provided, however that to the extent the liens with respect to such Permitted
Other Indebtedness are, at any time, released or terminated, and such Owned
Hospitality Property remains owned by a Subsidiary of the Borrower, such Owned
Hospitality Property shall, within ten (10) Business Days of such release or
termination, again constitute part of the

60



--------------------------------------------------------------------------------



 



Collateral and be made subject to a Mortgage hereunder in favor of the
Administrative Agent for the benefit of the Administrative Agent and Lenders to
secure the Obligations. If the Property released in connection with any such
Permitted Asset Disposition includes all or substantially all of the Ownership
Interests in a Guarantor, or if a Guarantor incurs Permitted Other Indebtedness,
then, upon request of the Borrower to the Administrative Agent, at the time of
such Permitted Asset Disposition or the incurrence of such Permitted Other
Indebtedness, as applicable, the Administrative Agent shall release such
Guarantor from the Guaranty and the other Credit Documents to which such
Guaranty is a party. In addition, the Administrative Agent agrees to take, and
the Lenders authorize the Administrative Agent to take, such actions as are
reasonably requested by the Borrower and at the Borrower’s expense to terminate
the Liens and security interests created by the Credit Documents when all the
Obligations are paid in full and all Letters of Credit and Commitments are
terminated. Notwithstanding anything to the contrary contained herein, to the
extent any creditor providing any mortgage indebtedness constituting Permitted
Other Indebtedness pursuant to clause (c) of the definition of such term
requires the applicable Owned Hospitality Property to be held by a special
purpose or bankruptcy remote entity, the Loan Parties shall, to the extent no
Default is then-continuing hereunder or under any other Credit Document, be
permitted to cause the transfer of such Owned Hospitality Property from the
then-current owner thereof to another wholly-owned Subsidiary of the Borrower.
     Section 5.10 New Subsidiaries; Additional Guarantors and Collateral. Except
with respect to a Permitted Other Subsidiary that has incurred or issued
Permitted Other Indebtedness, within ten (10) Business Days after either (a) the
date that any Subsidiary of the Parent that was not a Material Subsidiary
becomes a Material Subsidiary or such Subsidiary is no longer prohibited from
acting as a Guarantor because of a contractual obligation or any new Material
Subsidiary is created after the Effective Date, or (b) the purchase by the
Parent or any of its Subsidiaries of the Ownership Interests of any Person,
which purchase results in such Person becoming a Material Subsidiary the Parent,
shall, in each case, cause (i) such Material Subsidiary to execute and deliver
to the Administrative Agent either (A) a Guaranty, an Environmental Indemnity
and a Security Agreement or (B) an Accession Agreement, (ii) any of the Borrower
and any Guarantor who is a direct owner of the Ownership Interests of such
Material Subsidiary to execute and deliver to the Administrative Agent a
Security Agreement, if necessary, and such other documents as are necessary to
create an Acceptable Lien in the Ownership Interests in the Material Subsidiary
owned by such Person (and such other Security Documents as the Administrative
Agent may reasonably request) and (iii) the Persons who are party to the
documents delivered pursuant to the provisions of this Section 5.10 to provide
such evidence of authority to enter into such documents as the Administrative
Agent may reasonably request.
     Section 5.11 Insurance Business.
     (a) The Borrower will cause each of the Insurance Companies to (i) carry on
and conduct its business only in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted,
(ii) only engage in the insurance business or the business of a holding company
owning entities engaged in the insurance business or the business of insurance
or reasonably incidental activities, (iii) do all things necessary to renew,
extend and continue in effect all Insurance Licenses which may at any time and
from time to time be necessary for each Insurance Company to conduct business in
compliance with all applicable Legal Requirements, including, if applicable, the
filing of all appropriate Insurance Annual Statements and SAP Financial
Statements; provided, that each Insurance Company may withdraw from one or more
states (other than its state of domicile) as an admitted insurer if such
withdrawal is determined by the Insurance Company’s Board of Directors to be in
the best interest of the Insurance Companies and could not reasonably be
expected to cause a Material Adverse Change.
     (b) The Borrower will not permit the Insurance Surplus, as of the last day
of each Fiscal Quarter, to be less than that required by applicable Legal
Requirements. The Borrower will not permit the maximum amount payable by all
Insurance Companies under Insurance Contracts or Reinsurance Contracts, as of
the last day of each Fiscal Quarter, to be greater than $10,000,000.
     Section 5.12 Interest Rate Agreements. Concurrently with the expiration or
termination of the Interest Rate Agreements related to the Existing Credit
Facility, the Borrower shall cause the Parent to obtain and thereafter maintain
Interest Rate Agreements reasonably satisfactory to the Administrative Agent,
sufficient to cap

61



--------------------------------------------------------------------------------



 



LIBOR for not less than the lesser of (x) $121.5 million and (y) the aggregate
amount of Obligations outstanding hereunder as of such date of determination at
a maximum rate of 4.00% per annum for the period commencing as of such date and
continuing until the Second Extended Maturity Date. Any such Interest Rate
Agreements shall be provided by either a Lender or a bank or other financial
institution whose long-term debt rating is equal to or greater than “A”;
provided that the Lenders will have a right of first refusal, but not an
obligation, to provide any Interest Rate Agreements for the Parent on
substantially such terms as the Parent would be able to obtain from any such
non-Lender. To the extent that any Interest Rate Agreement is provided by a
Lender, the obligations of the Parent or its Subsidiary under such Interest Rate
Agreement may be secured by the Collateral pari passu with the Obligations.
However, the pledge of any Collateral to secure any Interest Rate Agreement from
any non-Lender shall be subject to the written approval of the Required Lenders.
     Section 5.13 Property Marketing and Sales. The Borrower shall actively
market for sale with a nationally-recognized and Administrative Agent-approved
(such approval not to be unreasonably withheld or delayed) brokerage firm the
Hilton House Westchase property and the Hilton Garden Inn Baton Rouge property
at purchase prices that have been mutually agreed upon in writing by the
Borrower and the Administrative Agent as of the Effective Date; provided, that
the Administrative Agent acknowledges that it has, as of the date hereof,
approved Molinaro Koger as the broker for the Hilton House Westchase property
and Jones Lang LaSalle as the broker for the Hilton Garden Inn Baton Rouge
property. On or prior to September 1, 2009, such brokerage firms shall have
provided to the Borrower and Administrative Agent a report concerning any bids
received. To the extent the Borrower receives any bids for sale that will result
in gross cash proceeds as of the closing of such sale in an amount equal to or
greater than the amounts required by the Administrative Agent and Lenders and
such closing is reasonably expected to take place within 180 days, the Borrower
shall use commercially reasonable efforts to cause the closing of such sale to
the highest bidder with respect to each such property.
     Section 5.14 Budget Updates.
     (a) Annual Budgets. The Borrower shall, within fifteen (15) days prior to
the beginning of each calendar year commencing with the calendar year beginning
January 1, 2010, deliver to the Administrative Agent a detailed draft of a
proposed budget of projected cash expenditures of the Parent, Borrower and their
Subsidiaries for the following four calendar quarter period, broken out by
calendar quarter, in a form substantially similar to the form of the budget
delivered on the Effective Date. The Administrative Agent shall have the right
to review such draft budget and shall, on or prior to the date which is 20 days
following its receipt of same, provide Borrower with any comments or requested
revisions with respect to such draft budget based on the criteria set forth
below. Thereafter, the Borrower shall, within fifteen (15) days following the
beginning of each calendar year commencing with the calendar year beginning
January 1, 2010, deliver to the Administrative Agent a detailed final proposed
budget of projected cash expenditures of the Parent, Borrower and their
Subsidiaries for the then-current calendar year, broken out by calendar quarter,
in a form substantially similar to the form of the budget delivered on the
Effective Date. The Administrative Agent shall have the right to review and
approve such proposed draft budget in its reasonable discretion and shall, on or
prior to the date which is 20 days following its receipt of same, provide
Borrower with notice as to whether it has approved or rejected such budget,
together with reasons for any rejection; provided, that the Administrative Agent
shall not have the right to reject costs or expenses set forth in proposed
budgets (i) to the extent such costs and expenses are necessary to the continued
operation of the Borrower’s business and are not subject to the Borrower’s
control, (ii) based on its objection to revisions set forth in such updates that
are not material or (iii) to the extent such costs and expenses appeared in
Borrower’s draft budget for such year but were not previously objected to by the
Administrative Agent. To the extent the Administrative Agent rejects any
proposed budget submitted by the Borrower, the Borrower and Administrative Agent
shall negotiate in good faith to resolve the matters which are deemed by the
Administrative Agent to be objectionable. To the extent the Administrative Agent
and Borrower are unable to agree on a new annual budget as of the Business Day
which is immediately prior to the then-effective Maturity Date, such failure
shall constitute a Default hereunder.
     (b) Budget Updates. On or prior to the date which is 30 days prior to the
beginning of each calendar quarter (but not more than 60 days prior to the
beginning of such calendar quarter), submit to the Administrative Agent for
review and approval any proposed updates or revisions to the most recent

62



--------------------------------------------------------------------------------



 



Approved Annual Budget. The Administrative Agent shall have the right to review
and approve (in its reasonable discretion) such proposed updates and revisions
and shall, on or prior to the date which is 20 days following its receipt of
same, provide Borrower with notice as to whether it has approved or rejected
such updates and revisions, together with reasons for any rejection; provided,
that the Administrative Agent shall not have the right to reject costs or
expenses set forth in proposed budgets or updates thereto (i) to the extent such
costs and expenses are necessary to the continued operation of the Borrower’s
business and are not subject to the Borrower’s control or (ii) based on its
objection to revisions set forth in such updates that are not material. If the
Administrative Agent rejects any proposed budget revisions submitted by the
Borrower, the Borrower and Administrative Agent shall negotiate in good faith to
resolve the matters which are deemed by the Administrative Agent to be
objectionable. To the extent the Administrative Agent and Borrower are unable to
agree upon revisions to an Approved Annual Budget, such Approved Annual Budget
(as modified to reflect any necessary and uncontrollable costs and expenses)
shall remain effective. To the extent the Administrative Agent approves any
revisions requested by the Borrower to the then-applicable Approved Annual
Budget, such Approved Annual Budget shall be deemed to have been revised as of
the date on which the Administrative Agent communicates such approval.
     Section 5.15 Appraisal. On or before such date as the Borrower exercises
the Second Extended Maturity Date option pursuant to Section 2.05(d), the
Borrower shall have delivered to the Lenders appraisals of certain assets to be
specified by the Administrative Agent, including without limitation, an updated
appraisal for each of the Owned Hospitality Properties, by appraisers
satisfactory to the Administrative Agent and in a form in satisfactory to the
Administrative Agent; provided, that the assessed valuations set forth on such
appraisals are not required to show any minimum assessed values.
     Section 5.16 Extension of Mortgage Indebtedness. To the extent the Borrower
or any Subsidiary has any extension option under or with respect to any
third-party mortgage Indebtedness with regard to any of the Owned Hospitality
Properties (other than the Arlington Property), and such option is exercisable
(a) without the Borrower or such Subsidiary being required to pay additional
fees in excess of 100 basis points and (b) without the implementation of any
material increase in the pricing of such Indebtedness, the Borrower or such
Subsidiary shall exercise such extension option unless otherwise agreed by the
Required Lenders.
ARTICLE VI
NEGATIVE COVENANTS
     So long as any Advance or any other amount under any Credit Document shall
remain unpaid, any Letter of Credit shall remain outstanding, or any Lender
shall have any Commitment, the Borrower agrees to comply and cause the Parent
and the Parent’s Subsidiaries to comply with the following covenants.
     Section 6.01 Liens, Etc. The Borrower, the Parent and their respective
Subsidiaries will not create, assume, incur or suffer to exist, any Lien on or
in respect of any of its Property whether now owned or hereafter acquired, or
assign any right to receive income, except that the Borrower and its
Subsidiaries may create, incur, assume or suffer to exist Liens:
     (a) securing the Obligations;
     (b) for taxes, assessments or governmental charges or levies on Property of
the Borrower or any Guarantor to the extent not required to be paid pursuant to
Section 5.03;
     (c) imposed by law (such as landlords’, carriers’, warehousemen’s and
mechanics’ liens or otherwise arising from litigation) (i) which are being
contested in good faith and by appropriate proceedings, (ii) with respect to
which reserves in conformity with GAAP have been provided, (iii) which have not
resulted in any Collateral being in jeopardy of being sold, forfeited or lost
during or as a result of such contest, (iv) neither the Administrative Agent nor
any Lender could become subject to any civil fine or penalty or criminal fine or
penalty, in each case, as a result of nonpayment of such charge or claim, and
(v) such contest does not, and could not reasonably be expected to, result in a
Material Adverse Change;

63



--------------------------------------------------------------------------------



 



     (d) on leased personal property to secure solely the lease obligations
associated with such property;
     (e) on the Property of or Ownership Interests in a Permitted Other
Subsidiary securing Indebtedness set forth in paragraph (a) of the definition of
“Permitted Other Indebtedness” incurred by such Permitted Other Subsidiary to
the extent such Indebtedness is permitted pursuant to the provisions of
Section 6.02;
     (f) on the Ownership Interests in an Unconsolidated Entity or
Minority-Owned Fund securing Permitted Non-Recourse Unconsolidated Entity
Indebtedness incurred by such Unconsolidated Entity or Minority-Owned Fund, as
applicable;
     (g) granted to the owner of a Hospitality Property subject to a Permitted
Property Agreement on the accounts receivable, inventory, cash or other property
owned by the Borrower or the Borrower’s Subsidiary in connection with such
Hospitality Property; and
     (h) easements, rights of way, covenants, restrictions, zoning and similar
restrictions and other similar charges or encumbrances not interfering with the
ordinary conduct of the business of the Borrower or its Subsidiaries and which
do not detract materially from the value of any of the Owned Hospitality
Properties to which they attach or impair materially the use thereof by the
Borrower or the Borrower’s Subsidiaries.
     Section 6.02 Indebtedness. The Borrower, the Parent and their respective
Subsidiaries will not incur or permit to exist any Indebtedness other than the
Obligations and the following:
     (a) Permitted Other Indebtedness;
     (b) Capital Leases for personal property;
     (c) Interest Rate Agreements permitted under this Agreement; and
     (d) Any of the following Indebtedness incurred by the Parent or the
Borrower:
     (i) guaranties in connection with Permitted Other Indebtedness secured by
an Owned Hospitality Property or interest in a Person owning a Hospitality
Property of (A) if the Hospitality Property is subject to a ground lease, the
payment of rent and performance of obligations under such ground lease, (B) real
estate taxes relating to such Hospitality Property, and (C) capital reserves
required under such Indebtedness, provided that such guaranties do not include
guaranties of the Permitted Other Indebtedness itself or any arrangements that
would have the same effect;
     (ii) guaranties of the payment of rent and performance of obligations under
a ground lease for an Owned Hospitality Property which is Collateral;
     (iii) customary recourse “carve-outs” for Indebtedness permitted under this
Agreement which is otherwise non-recourse to the Parent, the Borrower and their
respective Subsidiaries;
     (iv) guaranties of franchise and license agreements in connection with
Hospitality Properties; and
     (v) guaranties of obligations of the Parent’s Subsidiaries or
Unconsolidated Entities with respect to Permitted Property Agreements.
     Section 6.03 Agreements Restricting Distributions From Subsidiaries. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Permitted Other Subsidiaries) to, enter into any agreement (other

64



--------------------------------------------------------------------------------



 



than a Credit Document) which limits distributions to or any advance (including
by way of the making of and repayment of Intercompany loans and advances) by any
of the Borrower’s Subsidiaries to the Borrower.
     Section 6.04 Restricted Payments. Neither the Parent, nor the Borrower, nor
any of their respective Subsidiaries, will make any Restricted Payment, except
that:
     (a) provided that no Default has occurred and is continuing or would result
therefrom, the Borrower shall be entitled to make cash distributions to its
partners, including the Parent, which distributions for partners other than the
Parent and the Parent’s Subsidiaries do not in the aggregate in any Fiscal Year
exceed $100,000;
     (b) a Subsidiary of the Borrower may make a Restricted Payment to the
Borrower;
     (c) the limited partners of the Borrower shall be entitled to exchange
limited partnership interests in the Borrower for the Parent’s common stock;
     (d) the Borrower shall be entitled to issue limited partnership interests
in the Borrower in exchange for Ownership Interests in Subsidiaries and
Unconsolidated Entities to the extent such Investment is permitted pursuant to
the provisions of Section 6.06 and such Ownership Interests are pledged to
secure the Obligations pursuant to the Security Documents;
     (e) provided that no Default pursuant to Section 8.01(a), (b) or (f) or
Default in the covenants set forth in Article VII has occurred and is continuing
or would result therefrom, then the Borrower shall be entitled to pay
(i) interest, but not principal (except only as permitted by clause (ii) of this
subsection (e)), of Subordinate Indebtedness permitted pursuant to this
Agreement, and (ii) principal of Approved Inter-Company Indebtedness; provided
that any such principal payments (A) are made to a Guarantor, (B) are either
retained by such Guarantor or distributed to the Borrower, the Parent or another
Guarantor and (C) are used in accordance with the provisions of this Agreement.
     Section 6.05 Fundamental Changes; Asset Dispositions. Neither the Parent,
the Borrower, nor any of their respective Subsidiaries (other than the Permitted
Other Subsidiaries), will
     (a) merge or consolidate with or into any other Person, unless (i) either
(A) a Guarantor is merged into the Borrower and the Borrower is the surviving
Person, (B) a Subsidiary (other than a Permitted Other Subsidiary which has
Indebtedness other than the Obligations) is merged into any Subsidiary (other
than a Permitted Other Subsidiary which has Indebtedness other than the
Obligations) or (C) a Guarantor other than the Parent is merged into another
Person (other than a Permitted Other Subsidiary which has Indebtedness other
than the Obligations) and the surviving Person is or promptly becomes a
Guarantor, and (ii) immediately prior to and after giving effect to any such
proposed transaction, (X) no Default exists or would exist, (Y) on a pro forma
basis the financial covenants set forth in Article VII would be satisfied and
(Z) to the extent a Person who was not a Subsidiary of the Parent or the
Borrower is merged with or into a Guarantor, then the Administrative Agent shall
in its reasonable discretion be entitled to determine the Investment Amount
applicable to such merger;
     (b) sell, transfer, or otherwise dispose of all or any of such Person’s
material Property except for a Permitted Asset Disposition, or dispositions or
replacements of personal property in the ordinary course of business;
     (c) enter into, as lessor, a lease (other than a lease which qualifies as a
Permitted Asset Disposition) of all or substantially all of any Owned
Hospitality Property with any Person without the consent of the Administrative
Agent;
     (d) sell or otherwise dispose of any material Ownership Interests of any
Subsidiary (except for a Permitted Other Subsidiary or a sale which qualifies as
a Permitted Asset Disposition);

65



--------------------------------------------------------------------------------



 



     (e) except for (i) Capitalization Events for which the consideration is
principally cash or cash equivalents and for which the Repayment Amount is
applied in accordance with the provisions of Section 2.07(c), (ii) the issuance
of limited partnership interests in the Borrower in exchange for Ownership
Interests in Subsidiaries and Unconsolidated Entities to the extent permitted
pursuant to the provisions of Section 6.04, and (iii) transactions permitted
under the preceding clause (a), materially alter the corporate, capital or legal
structure of any such Person (except for a Permitted Other Subsidiary);
     (f) enter into any forward sales of the Parent common stock or Ownership
Interests in the Borrower;
     (g) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution) provided that nothing herein shall prohibit the Borrower from
dissolving any Subsidiary which has no assets on the date of dissolution,
     (h) enter into any leases of Property or management agreements for any
Property except (i) Permitted Property Agreements, (ii) leases of office space
for the use of the Parent’s and the Parent’s Subsidiaries’ employees, and
(iii) the leases of personal property permitted by this Agreement,
     (i) materially alter the character of their respective businesses from that
conducted as of the date of this Agreement or otherwise engage in any material
business activity outside of the Hospitality Management Business or the
ownership and operation of Hospitality Properties, or
     (j) join in, acquiesce in, or consent to any change in any public or
private restrictive covenant, easement, zoning law or any other public or
private restriction, limiting, conditioning, changing, qualifying or defining
the uses which may be made of any Property that would have a material adverse
effect on the Property.
     Section 6.06 Investments and other Property. Neither the Parent, the
Borrower, nor any of their respective Subsidiaries, shall acquire by purchase or
otherwise any Investments or other Property, except the following:
     (a) (i) Investments or Properties owned by such Persons as of the Effective
Date and set forth on Schedule 6.06-1; provided, that Borrower shall, during the
term hereof, be permitted to fund any capital calls on such existing Investments
and fund commitments with respect to such Investments to the extent it is
contractually required to do so as of the Effective Date and (ii) capital calls
or funding of commitments with respect to the Investments set forth on
Schedule 6.06-2 to which the Borrower or one of its Subsidiaries has committed
(but not yet funded any portion of) prior to the Effective Date;
     (b) Liquid Investments;
     (c) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms, and receivables purchased in connection
with the acquisition of an Owned Hospitality Property;
     (d) Investments in Permitted New Investments or Subsidiaries making
Permitted New Investments; provided that (i) within ten (10) Business Days (and
within ninety (90) Business Days in the case of Security Documents in connection
with the acquisition of an Owned Hospitality Property) of the acquisition by the
Parent or any of the Parent’s Subsidiaries of any Collateral for which the
Administrative Agent on behalf of the Lenders does not already have an
Acceptable Lien, the Borrower, the Parent and the other Guarantors will execute
such Security Documents as are necessary or desirable for the Administrative
Agent on behalf of the Lenders to have an Acceptable Lien in such Collateral,
(ii) within ninety (90) Business Days of the acquisition of an Owned Hospitality
Property by the Parent or any of the Parent’s Subsidiaries which is required by
the terms of this Agreement to be Collateral, the Borrower shall deliver to the
Administrative Agent a Title Policy for such Owned Hospitality Property and
(iii) the aggregate amount of Permitted New Investments made pursuant to this
clause (d) during the term hereof shall not, in any case, exceed $5,000,000;

66



--------------------------------------------------------------------------------



 



     (e) to the extent provided for in the then-applicable Approved Annual
Budget, Capital Expenditures, acquired or made in the ordinary course of
(i) owning the Parent’s and the Parent’s Subsidiaries’ existing Investments and
Properties and any Permitted New Investments and (ii) operating a Hospitality
Management Business (including, without limitation, information systems and
computers; and
     (f) loans to employees of the Parent or its Subsidiaries which in the
aggregate do not at any time exceed $100,000.
Notwithstanding the foregoing, neither the Borrower, nor the Parent, nor their
respective Subsidiaries shall make an Investment, acquire any other Property, or
enter into any Permitted Property Agreement which would (a) cause a Default,
(b) cause or result in the Borrower or the Parent failing to comply with any of
the financial covenants contained herein, or (c) cause or result in the
aggregate EBITDA in any Rolling Period derived from all Permitted Property
Agreements, or other Investments related to Hospitality Properties which are not
full-service or limited service hotels or resorts or conference centers to
exceed 35% of the Parent’s EBITDA for such Rolling Period. In addition, neither
the Borrower, nor the Parent, nor their respective Subsidiaries shall enter into
any agreements to purchase Investments or other Property, unless with respect to
such purchase such Person at all times has available sources of funds equal to
pay in full the cost of the purchase of such Investments or other Property (to
the extent that the payment of such cost of purchase constitutes a recourse
obligation of the Parent, the Borrower or its Subsidiary), which available
sources of funds may not include Advances hereunder.
     Section 6.07 Affiliate Transactions. Except for certain liquor license
agreements, the Borrower will not, and will not permit any of its Subsidiaries
to, make, directly or indirectly: (a) any transfer, sale, lease, assignment or
other disposal of any assets to any Affiliate of the Borrower which is not a
Guarantor or any purchase or acquisition of assets from any such Affiliate
except for purchases of new personal property (i) which in any calendar year do
not exceed $1,000,000 in the aggregate and (ii) for which the sales price is the
actual cost to the party selling; (b) any arrangement or other transaction
directly or indirectly with or for the benefit of any such Affiliate (including
without limitation, guaranties and assumptions of obligations of an Affiliate),
other than in the ordinary course of business and at market rates or as
otherwise permitted pursuant to the last sentence of Section 5.09(b).
     Section 6.08 Sale or Discount of Receivables. The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the book value thereof,
any of its notes or accounts receivable except in connection with sale of an
Owned Hospitality Property.
     Section 6.09 Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters provided that the Borrower may make one election
after the Effective Date to change its fiscal year end, if the Borrower enters
into such amendments to this Agreement as the Administrative Agent shall request
to reflect such change, including modifications to Section 7, such that the
covenants affected by such change shall have the same effect (or, in any case,
be substantively no less favorable to the Lenders, in the determination of the
Administrative Agent) after giving effect thereto as if such change were not
made. The Lenders hereby authorize the Administrative Agent to enter into such
amendments to effect such modifications, if any, in accordance with the
provisions of this Section.
     Section 6.10 Activities of Parent. In the case of the Parent,
notwithstanding anything to the contrary in this Agreement or any other Credit
Document, other than indirectly through Subsidiaries, (a) conduct, transact or
otherwise engage in, or commit to conduct, transact or otherwise engage in, any
business or operations other than those incidental to its ownership of the
capital stock of the Borrower and Parent’s Other Subsidiaries or otherwise in
the form of Investments set forth on Schedule 6.06, (b) incur, create, assume or
suffer to exist any Indebtedness or other liabilities or financial obligations,
except (i) nonconsensual obligations imposed by operation of law, (ii) pursuant
to the Credit Documents to which it is a party, (iii) obligations with respect
to its capital stock, (iv) incur Indebtedness pursuant to (A) Section 6.02(d) or
(B) Permitted Other Indebtedness pursuant to clause (a) of the definition
thereof so long as such Permitted Other Indebtedness is permitted by
Section 6.02 and the Net Cash Proceeds are applied as a Repayment Event to
prepay the Advances pursuant to Section 2.07 and (v) Permitted Other
Indebtedness that is Approved Intercompany Indebtedness, or (c) own, lease,
manage or otherwise operate

67



--------------------------------------------------------------------------------



 



any properties or assets (including cash and cash equivalents) other than the
ownership of shares of capital stock of the Borrower and Parent’s Other
Subsidiaries.
     Section 6.11 Sales and Leasebacks. Neither the Parent, the Borrower or any
Subsidiary will enter into any arrangement with any Person providing for the
leasing by Parent, the Borrower or any Subsidiary of real or personal property
which has been or is to be sold or transferred by the Parent, the Borrower or
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Parent, the Borrower or such Subsidiary.
     Section 6.12 Material Documents. The Borrower will not, nor will it permit
any of its Subsidiaries to (a) amend the Borrower’s partnership agreement in any
material respect, (b) admit a new general partner to the Borrower, (c) enter
into any termination or material modification or amendment of Permitted Property
Agreements which singly or in the aggregate could reasonably be expected to
cause a Material Adverse Change, or (d) modify the Approved Inter-Company
Indebtedness Loan Documents in any way that is materially adverse to the
Lenders. Any termination, modification or amendment prohibited under this
Section 6.12 without the Required Lender’s written consent shall, to the extent
permitted by applicable law, be void and of no force and effect.
     Section 6.13 No Further Negative Pledges. Neither the Borrower, nor the
Parent, nor their respective Subsidiaries shall enter into or suffer to exist
any agreement (other than this Agreement and the Credit Documents and as set
forth in the Permitted Property Agreements) (a) prohibiting the creation or
assumption of any Lien upon the Properties of the Parent, the Borrower or any of
their respective Subsidiaries (except for Properties of and Ownership Interests
in the Permitted Other Subsidiaries), whether now owned or hereafter acquired,
or (b) requiring an obligation to be secured if some other obligation is or
becomes secured; provided that in connection with the incurrence of Unsecured
Indebtedness which is permitted by this Agreement, the Parent and its
Subsidiaries may enter into such agreements which would require that assets of
the Parent and its Subsidiaries which secure any Indebtedness (other than the
Obligations, any refinancing or increase in the Obligations, or the Indebtedness
described in clause (a) of the definition of Permitted Other Indebtedness) also
secure on an equal and ratable basis such Unsecured Indebtedness and which
agreements must be in form and substance reasonably acceptable to the
Administrative Agent.
     Section 6.14 Limitation on Capital Expenditures and Other Costs and
Expenses. Notwithstanding anything to the contrary contained herein, neither the
Borrower nor any Subsidiary shall, for or during any calendar year, incur
obligations for the payment of Capital Expenditures or other material costs and
expenses except to the extent set forth for such year in the then-applicable
Approved Annual Budget.
     Section 6.15 Limitation on Hedge Agreements. Neither the Borrower, the
Parent, nor any of their respective Affiliates shall enter into any Interest
Rate Agreement or any Currency Agreement other than the Interest Rate Agreements
permitted by the terms of this Agreement and non-speculative Currency Agreements
which are reasonably necessary or desirable in connection with such Persons’
foreign operations.
     Section 6.16 Prepayment of Other Indebtedness. Neither the Parent, the
Borrower or any Subsidiary shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any Indebtedness (other than the Obligations), other
than Indebtedness secured by a Lien permitted by Section 6.01 if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Section 6.05.
ARTICLE VII
FINANCIAL COVENANTS
     So long as any Advance or any other amount under any Credit Document shall
remain unpaid, any Letter of Credit shall remain outstanding, or any Lender
shall have any Commitment hereunder, unless the Required Lenders shall otherwise
consent in writing, the Borrower agrees to comply and cause the Parent and the
Parent’s Subsidiaries to comply with the following covenants:

68



--------------------------------------------------------------------------------



 



     Section 7.01 Debt Service Coverage Ratio. The Parent shall maintain at the
end of each Rolling Period a Debt Service Coverage Ratio of not less than 1.75
to 1.00.
     Section 7.02 Management Business EBITDA. The Borrower shall maintain at the
end of each Rolling Period a Management Business EBITDA (calculated on a
trailing four quarter basis as of the end of such Rolling Period) of not less
than $9,000,000.
ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES
     Section 8.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Credit Document:
     (a) Principal Payment or Letter of Credit Obligation Payment. The Borrower
or any Guarantor shall fail to pay any principal of any Advance or any Letter of
Credit Obligation (or any other extension of credit under the Credit Documents
in the nature of a principal advance) when the same becomes due and payable as
set forth in this Agreement;
     (b) Interest or Other Obligation Payment. The Borrower or any Guarantor
shall fail to pay any interest on any Advance or any fee or other amount payable
hereunder or under any other Credit Document when the same becomes due and
payable as set forth in this Agreement or such other Credit Document, as
applicable, provided however that the Borrower and the Guarantors will have a
grace period of three (3) days after the payments covered by this
Section 8.01(b) becomes due and payable for the first two defaults of such
Persons collectively under this Section 8.01(b) in every calendar year;
     (c) Representations and Warranties. Any representation or warranty made or
deemed to be made (i) by the Parent in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by any Guarantor in any Credit
Document shall prove to have been incorrect in any material respect when made or
deemed to be made;
     (d) Covenant Breaches. (i) The Borrower shall fail to perform or observe
any covenant contained in Section 5.02, Article VI or Article VII of this
Agreement, (ii) the Borrower shall fail to perform or observe, or shall fail to
cause any Guarantor to perform or observe any covenant in any Credit Document
beyond any notice and/or cure period for such default expressly provided in such
Credit Document or (iii) the Borrower or any Guarantor shall fail to perform or
observe any term or covenant set forth in any Credit Document which is not
covered by clause (i) or (ii) above or any other provision of this Section 8.01,
in each case if such failure shall remain unremedied for thirty (30) days after
the earlier of the date written notice of such default shall have been given to
the Borrower or such Guarantor by the Administrative Agent or any Lender or the
date a Responsible Officer of the Borrower or any Guarantor has actual knowledge
of such default, unless such default in this clause (iii) cannot be cured in
such thirty (30) day period and the Borrower is diligently proceeding to cure
such default, in which event the cure period shall be extended to ninety
(90) days; provided that the Borrower shall not be entitled to more than the
aforementioned thirty (30) day period to cure a default under Section 5.09 of
this Agreement;
     (e) Cross-Defaults. With respect to any Indebtedness of the Borrower, the
Parent or any of their respective Subsidiaries (but excluding Indebtedness
evidenced by the Notes or hereunder) which exceeds the Threshold Amount, any of
the following:
     (i) any such Indebtedness shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof,

69



--------------------------------------------------------------------------------



 



     (ii) such Person shall fail to pay any principal of or premium or interest
of any of such Indebtedness (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness, or
     (iii) any other event shall occur or condition shall exist under any
agreement or instrument relating to such Indebtedness, and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to permit the holders of such
Indebtedness to accelerate the maturity of such Indebtedness;
     (f) Insolvency. The Borrower, the Parent or any of their respective
Material Subsidiaries shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against the Borrower, the Parent or any of their
respective Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against the
Borrower, the Parent or any of their respective Material Subsidiaries, either
such proceeding shall remain undismissed for a period of 60 days or any of the
actions sought in such proceeding shall occur; or the Borrower, the Parent or
any of their respective Material Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this paragraph (f);
     (g) Judgments. Any judgment or order for the payment of money in excess of
$5,000,000 or the Dollar Equivalent thereof (reduced for purposes of this
paragraph for the amount in respect of such judgment or order that a reputable
insurer has acknowledged being payable under any valid and enforceable insurance
policy) shall be rendered against the Borrower, the Parent or any of their
respective Subsidiaries which, within thirty (30) days from the date such
judgment is entered, shall not have been discharged or execution thereof stayed
pending appeal;
     (h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Borrower in good faith and by appropriate
proceedings, (iv) any Plan or Multiemployer Plan shall terminate for purposes of
Title IV of ERISA, (v) the Borrower, the Parent or any member of a Controlled
Group shall incur any liability in connection with a withdrawal from a
Multiemployer Plan or the insolvency (within the meaning of Section 4245 of
ERISA) or reorganization (within the meaning of Section 4241 of ERISA) of a
Multiemployer Plan, unless such liability is being contested by the Borrower,
the Parent or any member of the Controlled Group in good faith and by
appropriate proceedings, (vi) the fair market value of the assets of any Title
IV Plan is not at least equal to the present value of the “benefit liabilities”
(within the meaning of Section 4001(a)(16) of ERISA) under that Title IV Plan
using the actuarial assumptions and methods used by the actuary to that Title IV
Plan in its most recent valuation of that Title IV Plan, (vii) any Termination
Event or any other event or condition shall occur or exist, with respect to a
Plan or Multiemployer Plan; and in each case in clauses (i) through (vii) above,
such event or condition, together with all other such events or conditions, if
any, could subject the Borrower or any Guarantor to any tax, penalty or other
liabilities in the aggregate exceeding $10,000,000;
     (i) Guaranty. Any provision of any Guaranty shall for any reason cease to
be valid and binding on any Guarantor or any Guarantor shall so state in
writing;

70



--------------------------------------------------------------------------------



 



     (j) Environmental Indemnity. Any Environmental Indemnity shall for any
reason cease to be valid and binding on any Person party thereto or any such
Person shall so state in writing;
     (k) Security Document. The Borrower or any Guarantor shall cause any
material Security Document to be invalid or non-binding on any Person party
thereto or any such Person shall so state in writing;
     (l) Collateral. A Material Adverse Change occurs because all or a portion
of the Collateral shall for any reason cease to be subject to an Acceptable Lien
except as expressly permitted by this Agreement;
     (m) Repayment Event. Upon the receipt by the Parent, the Borrower or any
Subsidiary of any Net Cash Proceeds from a Repayment Event, (i) the Parent fails
to immediately make a capital contribution or advance to the Borrower or a
Subsidiary of the Borrower of the Repayment Amount for such Repayment Event, or
otherwise apply the Repayment Amount for such Repayment Event in accordance with
the provisions of this Agreement or (ii) the Borrower fails to apply such
Repayment Amount in accordance with the provisions of this Agreement;
     (n) Change in Ownership or Control. Any of the following occur without the
written consent of the Required Lenders: (i) a Change in Control occurs for
either the Parent or the Borrower; (ii) the Parent owns less than 99% of the
legal or beneficial interest in the Borrower directly; provided that such
percentage may be reduced to 85% to the extent limited partnership interest in
the Borrower are exchanged for assets which are then pledged to secure the
Obligations pursuant to the Security Documents; or (iii) the Parent is no longer
the general partner of the Borrower; or
     (o) Permitted Property Agreements. A default by the Parent, the Borrower or
any of their respective Subsidiaries shall occur under sufficient Permitted
Property Agreements that such default could reasonably be expected to cause a
Material Adverse Change;
provided, however, that notwithstanding anything contained herein to the
contrary, the granting of a deed in lieu of foreclosure by the owner of the
Arlington Property or the instigation and/or completion of an acceleration or a
foreclosure action by a creditor with respect to such property shall not, by
itself, constitute an Event of Default to the extent recourse with respect to
such creditor is limited to the interest in Arlington Property previously held
by the Borrower or one of its Subsidiaries.
     Section 8.02 Optional Acceleration of Maturity; Other Actions. If any Event
of Default (other than an Event of Default pursuant to paragraph (f) of
Section 8.01) shall have occurred and be continuing, then, and in any such
event,
     (a) the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances and participate in Letters of Credit
and the obligation of Issuing Bank to issue, increase, or extend Letters of
Credit to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon, the Letter
of Credit Obligations, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the principal in respect of Advances and
other extensions of credit made under this Agreement, all such interest, all
such Letter of Credit Obligations and all such amounts shall become and be
forthwith due and payable in full, without presentment, demand, protest or
further notice of any kind (including, without limitation, any notice of intent
to accelerate or notice of acceleration), all of which are hereby expressly
waived by the Borrower,
     (b) the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Required Lenders, deposit into the Cash
Collateral Account an amount of cash equal to the Letter of Credit Exposure as
security for the Obligations to the extent the Letter of Credit Obligations are
not otherwise paid at such time, and

71



--------------------------------------------------------------------------------



 



     (c) the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Credit Documents for the ratable benefit of the Lenders by appropriate
proceedings.
     Section 8.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (f) of Section 8.01 shall occur,
     (a) the obligation of each Lender to make Advances and purchase
participations in Letters of Credit and the obligation of Issuing Bank to issue,
increase, or extend Letters of Credit shall immediately and automatically be
terminated and the principal due in respect of Advances and any other extensions
of credit under this Agreement, all interest on such Advances, all Letter of
Credit Obligations, and all other amounts payable under this Agreement shall
immediately and automatically become and be due and payable in full, without
presentment, demand, protest or any notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower and
     (b) to the extent permitted by law or court order, the Borrower shall
deposit with the Administrative Agent into the Cash Collateral Account an amount
of cash equal to the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid at such time.
     Section 8.04 Cash Collateral Account.
     (a) Pledge. The Borrower hereby pledges, and grants to the Administrative
Agent for the benefit of the Lenders, a security interest in all funds held in
the Cash Collateral Account maintained with the Administrative Agent from time
to time, and all proceeds thereof, as security for the payment of the
Obligations, including without limitation all Letter of Credit Obligations owing
to any Issuing Bank or any other Lender due and to become due from the Borrower
to any Issuing Bank or any other Lender under this Agreement in connection with
the Letters of Credit and the Borrower agrees to execute all cash management or
cash collateral agreements and UCC-1 Financing Statements requested by the
Administrative Agent as needed or desirable for the Administrative Agent to have
an Acceptable Lien in the Cash Collateral Account.
     (b) Application Against Letter of Credit Obligations. The Administrative
Agent may, at any time or from time to time, apply funds then held in the Cash
Collateral Account to the payment of any Letter of Credit Obligations owing to
any Issuing Bank, in such order as the Administrative Agent may elect, as shall
have become or shall become due and payable by the Borrower to any Issuing Bank
under this Agreement in connection with the Letters of Credit.
     (c) Duty of Care. The Administrative Agent shall exercise reasonable care
in the custody and preservation of any funds held in the Cash Collateral Account
and the Administrative Agent shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords its own property, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.
     Section 8.05 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Lenders is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
     Section 8.06 Right of Set-off.
     (a) Upon (i) the occurrence and during the continuance of any Event of
Default pursuant to paragraph (f) of Section 8.01 or (ii) the making of the
request or the granting of the consent, if any, specified by Section 8.02 to
authorize the Administrative Agent to declare the Advances and any other amount
payable hereunder due and payable pursuant to the provisions of Section 8.02 or
the automatic

72



--------------------------------------------------------------------------------



 



acceleration of the Advances and all amounts payable under this Agreement
pursuant to Section 8.03, each Lender and Affiliate thereof is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or any Affiliate thereof to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement, the Advances held by such Lender, and
the other Credit Documents, irrespective of whether or not such Lender shall
have made any demand under this Agreement, in respect of any Note, or such other
Credit Documents, and although such obligations may be unmatured. Each Lender
agrees to promptly notify the Borrower after any such set-off and application
made by such Lender or its Affiliate, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender under this Section are in addition to any other rights and
remedies (including, without limitation, other rights of set-off) which such
Lender may have.
     (b) The Borrower waives any right of set-off, defense or counterclaim the
Borrower has or may have against any Lender to apply any amounts owed the
Borrower by such Lender or any Affiliate thereof against the Obligations
hereunder.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.01 Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each Lender irrevocably authorizes
the Administrative Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall have no duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.
     Section 9.02 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Section 9.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

73



--------------------------------------------------------------------------------



 



     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent, in its capacity as such, shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in this Agreement) or (ii) in the
absence of its own gross negligence or willful misconduct.
     Section 9.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Administrative Agent. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless such Note shall
have been transferred in accordance with Section 10.06 and all actions required
by such Section in connection with such transfer shall have been taken. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
     Section 9.05 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent shall have received notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent shall receive such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
     Section 9.06 Non-Reliance on the Administrative Agent and Other Lenders.
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
the Borrower or any Guarantor or any affiliate of the Borrower or a Guarantor,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower or any Guarantor and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the

74



--------------------------------------------------------------------------------



 



Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Borrower or any Guarantor or any affiliate of the Borrower or any Guarantor
that may come into the possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
     Section 9.07 Indemnification. The Lenders agree to indemnify the
Administrative Agent (in its capacity as such) and its Related Parties (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), ratably according to their respective Pro Rata Share in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Advances shall have been paid in full, ratably in accordance
with such Pro Rata Share immediately prior to such date), for, and to save the
Administrative Agent and such Related Parties harmless from and against, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (including, without limitation, at any time following the payment of the
Advances) be imposed on, incurred by or asserted against the Administrative
Agent or any such Related Party in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or any of its Related Parties under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s or such Related Party’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
     Section 9.08 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any Guarantor
as though the Administrative Agent were not the Administrative Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, the Administrative Agent shall have the
same rights and powers under this Agreement and the other Credit Documents as
any Lender and may exercise the same as though it were not the Administrative,
and the terms “Lender” and “Lenders” shall include the Administrative in its
individual capacity.
     Section 9.09 Successor Administrative Agent.
     (a) In the event that, and during such time as, the Administrative Agent
constitutes a Defaulting Lender, and such Defaulting Lender fails to cure all
Lender defaults that caused it to become a Defaulting Lender within fifteen
Business Days from the date it became a Defaulting Lender, then the Required
Lenders may, but shall not be required to, direct such Administrative Agent to
resign as Administrative Agent, and upon the direction of the Required Lenders
such Administrative Agent shall be required to resign in accordance with the
terms set forth in clause (b) of this Section 9.09.
     (b) The Administrative Agent may resign as Administrative Agent upon
10 days’ written notice to the Lenders and the Borrower. If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Credit Documents, then the Required Lenders shall appoint from among the Lenders
a successor agent for the Lenders, which successor agent shall (unless an Event
of Default under Section 8.01(a) or Section 8.01(f) with respect to the Borrower
shall have occurred and be continuing) be subject to approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation by the Required Lenders, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required

75



--------------------------------------------------------------------------------



 



Lenders appoint a successor agent as provided for above and such Lender so
acting shall have the benefit of all provisions for the benefit of the
“Administrative Agent” as if they were the Administrative Agent hereunder. After
the resigning Administrative Agent’s resignation hereunder and under the other
Credit Documents, the provisions of this Article IX and Section 10.04 shall
continue in effect for the benefit of such resigning Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Section 9.10 Authorization to Release Liens and Guarantees. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
effect any release of Liens or guarantee obligations contemplated by
Section 5.09.
     Section 9.11 The Arranger. The Arranger shall have no duties or
responsibilities, and shall incur no liability, under this Agreement and the
other Credit Documents.
     Section 9.12 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuing Bank and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Sections 2.03, 9.07, 10.04, 10.07 and/or any
other provision hereof calling for the payment of fees or indemnification of any
Lender, the Issuing Bank or the Administrative Agent) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.03 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

76



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     Section 10.01 Amendments, Etc.
     (a) No amendment or waiver of any provision of this Agreement, the Notes,
or any other Credit Document, nor consent to any departure by the Borrower or
any Guarantor therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders (or by the Administrative Agent
with the consent of such Required Lenders), as specified in the particular
provisions of the Credit Documents, and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall amend, waive or modify any covenant set forth in Article VII hereof (or
any defined term used therein) without the prior written consent of the
Supermajority Lenders; provided, further, that no amendment shall increase the
Commitment of any Lender without the prior written consent of such Lender, and
no amendment, waiver or consent shall, unless in writing and signed by all the
Lenders whose Commitments or Advances are directly modified thereby, do any of
the following: (i) increase the aggregate Commitments of the Lenders,
(ii) reduce or forgive the principal of, or interest on, the Advances or any
fees or other amounts payable hereunder or under any other Credit Document or
otherwise release the Borrower from any Obligations, (iii) postpone any date
fixed for any payment of principal of (including any Maturity Date and the
payments required by Section 2.07(c)(iv)), or interest on, the Advances or any
fees or other amounts payable hereunder or change, modify, amend or waive any of
the conditions set forth in Section 2.05(c) or (d) or the definitions set forth
therein (provided, that this provision shall not be deemed to require unanimity
among the Lenders for waivers of specific Defaults or Events of Default, except
as otherwise required in this Section 10.01), or (iv) extend the Interest Period
beyond six (6) months; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by all the Lenders (i) amend this
Section 10.01, (ii) amend the definition of “Required Lenders,” “Pro Rata
Share,” “Supermajority Lenders,” “Defaulting Lender” or “Impacted Lender,” or
amend the ratable payment provisions of Sections 2.04 or 2.07(d), (iii) release
the Parent from its obligations under the Guaranty or release any other
Guarantor which owns or leases an Owned Hospitality Property from its
obligations under any of the Guaranties except as contemplated by the provisions
of Section 5.09, (iv) release all or substantially all of the Collateral except
in accordance with Section 5.09 or (v) release as Collateral all or
substantially all of the Ownership Interests in the Borrower except in
accordance with Section 5.09; and provided, further, that no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent or
any Issuing Bank, as applicable, in addition to the Lenders required above to
take such action, affect the rights or duties of the Administrative Agent or
such Issuing Bank, as the case may be, under this Agreement or any other Credit
Document. In addition, the definition of “Revolving Required Lenders” cannot be
amended without the unanimous written consent of all Lenders holding Revolving
Commitments (or, if such Commitments have terminated, outstanding Revolving
Advances and related Letter of Credit Exposure) and no amendment, modification
or waiver of Section 3.02 or any other provision of this Agreement shall be
effective if the effect of such amendment, modification or waiver is to require
Lenders having a Revolving Credit Commitment to make Revolving Advances when
such Lenders would not otherwise be required to do so without the prior written
consent of the Revolving Required Lenders. In addition, the definition of “Term
Required Lenders” cannot be amended without the unanimous written consent of all
Lenders holding Term Commitments and Term Advances.
     (b) In addition, without the consent of each of the Revolving Required
Lenders and the Term Required Lenders voting as separate Classes no amendment or
waiver shall (i) amend or waive the provisions in Sections 2.07(c) and (b),
2.10(a) and (e) or 2.16 regarding the pro rata treatment, the order of
application of proceeds and the sharing of payments or (ii) permit other
Indebtedness (other than under this Agreement) to have a Lien on any Collateral.
     (c) Any amendment to a covenant of the Parent or any of its Subsidiaries or
amendment to a definition shall require the Borrower’s written consent.

77



--------------------------------------------------------------------------------



 



     (d) Notwithstanding the foregoing, the Administrative Agent and the
Borrower (without the consent of any other Lender or the Issuing Bank) may enter
into amendments of any Credit Document solely with respect to corrections of
formal defects not having any economic impact.
     Section 10.02 Notices, Etc.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent or the Issuing Bank, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to service of process or to (i) notices delivered
pursuant to Section 5.05(e) and (ii) notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the

78



--------------------------------------------------------------------------------



 



“Agent Parties”) have any liability to the Borrower, any Lender, the Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, the Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Issuing Bank and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent and the Issuing Bank. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
     (e) Reliance by Administrative Agent, Issuing Bank and Lenders. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Borrowing notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the Issuing Bank, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     Section 10.03 No Waiver; Remedies. No failure on the part of any Lender,
any Agent, or any Issuing Bank to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided in
this Agreement and the other Credit Documents are cumulative and not exclusive
of any remedies provided by law. Notwithstanding anything to the contrary
contained herein or in any other Credit Document, the authority to enforce
rights and remedies hereunder and under the other Credit Documents against the
Loan Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.02 for the benefit of all the Lenders and the Issuing Bank; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Credit Documents, (b) the Issuing Bank from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank) hereunder and
under the other Credit Documents, (c) any Lender from exercising setoff rights
in accordance with the terms of this Agreement, or (d) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.16, any Lender may, with the

79



--------------------------------------------------------------------------------



 



consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.
     Section 10.04 Costs and Expenses. The Borrower agrees to pay on demand all
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution, delivery, due diligence, administration,
modification and amendment of this Agreement, the Notes and the other Credit
Documents and syndication of the Obligations including, without limitation,
(a) the reasonable fees and out-of-pocket expenses of Moore & Van Allen PLLC,
counsel for the Administrative Agent, and (b) all reasonable out-of-pocket costs
and expenses, if any, of the Administrative Agent, Issuing Bank, and each Lender
(including, without limitation, reasonable counsel fees and expenses of the
Administrative Agent, such Issuing Bank, and each Lender) in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other Credit Documents, and (c) to the extent not
included in the foregoing, the costs of any local counsel, travel expenses,
Appraisals, Engineering Reports, Environmental Reports, Title Policies, mortgage
and intangible taxes (if any), and any title or Uniform Commercial Code search
costs, any flood plain search costs, insurance consultant costs and other costs
usual and customary in connection with a credit facility of this type.
     Section 10.05 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, Issuing Bank, and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights or delegate its duties under this
Agreement or any interest in this Agreement without the prior written consent of
each Lender.
     Section 10.06 Successors and Assigns; Participations and Assignments.
     (a) This Agreement shall be binding upon and inure to the benefit of
Parent, the Borrower, the Lenders, the Administrative Agent, all future holders
of the Advances and their respective successors and assigns, except that the
Borrower may not assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.
     (b) Any Lender may, without the consent of the Borrower or any other
Person, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Advance owing to such Lender, any Commitment of
such Lender or any other interest of such Lender hereunder and under the other
Credit Documents. In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Advance for all purposes under this Agreement and the other
Credit Documents, and the Borrower, the Arranger and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Credit
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Credit
Document, or any consent to any departure by any Advance Party therefrom, except
to the extent that such amendment, waiver or consent would require the consent
of each “directly modified” Lender pursuant to Section 10.01(a). The Borrower
agrees that if amounts outstanding under this Agreement and the Advances are due
or unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall, to the maximum
extent permitted by applicable law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement, provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 8.06(a) as
fully as if such Participant were a Lender hereunder. The Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.08, 2.09,
2.11 and 10.07 with respect to its participation in the Commitments and the
Advances outstanding from time to time as if such Participant were a Lender;
provided that, in the case of Section 2.11, such Participant shall have complied
with the requirements of said Section, and provided, further, that no
Participant shall be entitled to receive

80



--------------------------------------------------------------------------------



 



any greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred. In addition, each transferor Lender selling a participation to a
Participant under this Section 10.06(b): (i) shall keep a register, meeting the
requirements of Treasury Regulation section 5f.103-1(c), of each such
Participant, specifying such Participant’s entitlement to payments of principal
and interest with respect to such participation, and (ii) shall collect from
each such Participant the appropriate forms, certificates and statements
described in Section 2.11 (and updated as required by Section 2.11) as if such
Participant were a Lender under Section 2.11.
     (c) Any Lender (an “Assignor”) may, in accordance with applicable law and
upon written notice to the Administrative Agent, at any time and from time to
time assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof or, with the consent of the Borrower (to the extent no Default
or Event of Default is then-continuing), which consent of the Borrower shall not
be unreasonably withheld or delayed, and the Administrative Agent and, in the
case of any assignment of Revolving Commitments, the written consent of the
Issuing Bank (which, in each case, shall not be unreasonably withheld or
delayed) (provided (y) that no such consent need be obtained by the
Administrative Agent or its affiliates and (z) the consent of neither the
Administrative Agent nor the Borrower need be obtained with respect to any
assignment of funded Term Advances), to an additional Eligible Assignee all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Assumption, substantially in the form of Exhibit C, executed by
such Eligible Assignee and such Assignor (and, where the consent of the
Borrower, the Administrative Agent or the Issuing Bank is required pursuant to
the foregoing provisions, by the Borrower and such other Persons) and delivered
to the Administrative Agent for its acceptance and recording in the Register;
provided that (A) no such assignment to an Eligible Assignee (other than, in
each case, any Lender or any affiliate thereof) shall be in an aggregate
principal amount of less than $1,000,000 (in the case of the Term Loan Facility)
or $5,000,000 (in the case of the Revolving Credit Facility), unless
(1) otherwise consented to by the Borrower (so long as no Default or Event of
Default is then-continuing) and the Administrative Agent, which such consents
shall not be unreasonably withheld or delayed or (2) such assignment represents
an assignment of all of a Lender’s interests under this Agreement and (B) if the
Assignor shall retain any Advances or Commitments after giving effect to such
assignment such Advances and Commitments shall, unless otherwise agreed by the
Borrower and the Administrative Agent, be in an aggregate principal amount of
not less than $1,000,000 (in the case of the Term Loan Facility) and $5,000,000
(in the case of the Revolving Credit Facility). Any such assignment need not be
ratable as among the Revolving Credit Facility and Term Loan Facility. Upon such
execution, delivery, acceptance and recording in the Register, from and after
the effective date determined pursuant to such Assignment and Assumption,
(x) the Eligible Assignee thereunder shall be a party hereto (with respect to
the interest assigned) and, to the extent provided in such Assignment and
Assumption, have the rights and obligations of a Lender hereunder with
Commitments and/or Advances as set forth therein, in addition to any rights and
obligations theretofore held by it as a Lender, and (y) the Assignor thereunder
shall, to the extent provided in such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto, except as to
Section 2.09, 2.11 and 10.04 and 10.07 in respect of the period prior to such
effective date). Notwithstanding any provision of this Section, the consent of
the Borrower shall not be required for any assignment that occurs at any time
when any Event of Default shall have occurred and be continuing. For purposes of
the minimum assignment amounts set forth in this paragraph, multiple assignments
by or to two or more Related Funds shall be aggregated.
     (d) The Administrative Agent shall, on behalf of the Borrower, maintain at
its address referred to in Section 10.02 a copy of each Assignment and
Assumption delivered to it and a register (the “Register”) for the recordation
of the name and address of each Lender and each Issuing Bank, each Lender’s
Commitment, each Lender’s and each Issuing Bank’s interest in each Advance, each
Letter of Credit and each Letter of Credit Obligation, and in the right to
receive any payments hereunder and any assignment of any such interest or
rights. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent, the Lenders and the
Issuing Banks shall treat each Person whose name is recorded in the Register as
the owner of the Advances, any Notes evidencing such Advances and any
Reimbursement Obligation recorded therein for all purposes of this Agreement.

81



--------------------------------------------------------------------------------



 



Any assignment of any Advance, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of an Advance evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Advance, accompanied by a duly executed Assignment and
Assumption; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Eligible Assignee, and the old Notes
shall be returned by the Administrative Agent to the Borrower marked “canceled”.
The Register shall be available for inspection by the Borrower, any Lender (with
respect to any entry relating to such Lender’s Advances) or any Issuing Bank
(with respect to any entry relating to the Borrower’s Letter of Credit
Obligations owed to such Issuing Bank) at any reasonable time and from time to
time upon reasonable prior notice.
     (e) Upon its receipt of an Assignment and Assumption executed by an
Assignor and an Eligible Assignee (and, in any case where the consent of any
other Person is required by Section 10.06(c), by each such other Person)
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (if required by the Administrative Agent and, in any
case treating multiple, simultaneous assignments by or to two or more Related
Funds as a single assignment), the Administrative Agent shall (i) promptly
accept such Assignment and Assumption and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Borrower. On or prior to
such effective date, the Borrower, at its own expense, upon request, shall
execute and deliver to the Administrative Agent (in exchange for the Revolving
Note, PIK Obligation Notes and/or applicable Term Notes, as the case may be, of
the assigning Lender) a new Revolving Note, PIK Obligation Note and/or
applicable Term Notes, as the case may be, to the order of such Eligible
Assignee and its registered assigns in an amount equal to the Revolving
Commitment and/or applicable Term Advances, as the case may be, assumed or
acquired by it pursuant to such Assignment and Assumption and, if the Assignor
has retained a Revolving Commitment, PIK Obligation and/or Term Advances, as the
case may be, upon request, a new Revolving Note, PIK Obligation Note and/or Term
Notes, as the case may be, to the order of the Assignor and its registered
assigns in an amount equal to the Revolving Commitment, PIK Obligation and/or
applicable Term Advances, as the case may be, retained by it hereunder. Such new
Note or Notes shall be dated the Effective Date and shall otherwise be in the
form of the Note or Notes replaced thereby.
     (f) For the avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section concerning assignments of Advances and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests in Advances and Notes, including any
pledge or assignment by a Lender of any Loan or Note to (i) any Federal Reserve
Bank in accordance with applicable law, (ii) any holder of, or trustee for the
benefit of, the holders of such Lender’s securities or (iii) any SPC to which
such Lender granted an option pursuant to clause (g) below.
     (g) Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Advance
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Advance, the Granting Lender shall be obligated
to make such Advance pursuant to the terms hereof. The making of a Advance by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary in this Section 10.06(g), any
SPC may (A) with notice to, but

82



--------------------------------------------------------------------------------



 



without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Advances to the Granting Lender, or with the prior written
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld) to any financial institutions providing liquidity and/or
credit support to or for the account of such SPC to support the funding or
maintenance of Advances, and (B) disclose on a confidential basis any non-public
information relating to its Advances to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPC; provided that non-public information with respect to the Borrower
may be disclosed only with the Borrower’s consent which will not be unreasonably
withheld. This paragraph (g) may not be amended without the written consent of
any SPC with Advances outstanding at the time of such proposed amendment. In
addition, each Granting Lender granting an SPC the option to provide to the
Borrower all or any part of any Advance that such Granting Lender would
otherwise be obligated to make to the Borrower pursuant to this Agreement,
(i) shall keep a register, meeting the requirements of Treasury Regulation
section 5f.103-1(c), of each SPC which has funded all or any part of any Advance
that such Lender would have otherwise been obligated to make to the Borrower
pursuant to this Agreement, specifying such SPC’s entitlement to payments of
principal and interest with respect to such Advance and (ii) shall collect,
prior to the time such SPC receives payments with respect to such funded
Advance, from each SPC the appropriate forms, certificates and statements
described in Section 2.11 (and updated as required by Section 2.11) as if such
SPC were a Lender under Section 2.11, and each SPC that assigns all or a portion
of its interests in any Advance to any financial institution pursuant to this
Section 10.06(g), (i) shall keep a register, meeting the requirements of
Treasury Regulation section 5f.103-1(c), of each such financial institution,
specifying such financial institution’s entitlement to payments of principal and
interest with respect to such Advance and (ii) shall collect, prior to the time
such financial institution receives payments with respect to such funded
Advance, from each such financial institution the appropriate forms,
certificates and statements described in Section 2.11 (and updated as required
by Section 2.11) as if such financial institution were a Lender under
Section 2.11.
     (h) For purposes of this Section 10.06, if an Issuing Bank transfers its
rights with respect to the Borrower’s Reimbursement Obligation with respect to a
Letter of Credit, (i) such Issuing Bank shall give the Borrower and the
Administrative Agent notice of such transfer for notation in the Register,
(ii) each such transfer may only be made upon notation of such transfer in
Register, and (iii) no such transfer will be effective for purposes of this
Agreement unless it has been recorded in the Register.
     Section 10.07 Indemnification. The Borrower agrees (a) to pay, indemnify,
or reimburse each Lender, the Arranger, the Administrative Agent and their
respective Related Parties for, and hold each Lender, the Arranger, the
Administrative Agent and such Related Parties harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Commitments, this Agreement, any of the
other Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions, and (b) to pay, indemnify or reimburse each Lender,
the Arranger, the Administrative Agent and their respective Related Parties
(each, an “Indemnitee”) for, and hold each Indemnitee harmless from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of the Commitments, this Agreement, any of the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions, including any of the foregoing relating to the use of proceeds
of the Advances or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Parent, the Borrower any
of its Subsidiaries or any of the Properties or the use by unauthorized Persons
of information or other materials sent through electronic telecommunications or
other information transmission systems that are intercepted by such Persons and
the fees and disbursements and other charges of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against the Borrower hereunder
(all the foregoing in this clause (b), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities (i) to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (ii) the loss in value to any Lender of
any Advance or other

83



--------------------------------------------------------------------------------



 



Obligations held by such Lender unrelated to any actions, penalties, judgments,
suits, noncompliance or violations of law covered by this Section 10.07. No
Indemnitee shall be liable for any damages arising from the use by unauthorized
persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Revolving Credit Facility or the Term
Loan Facility. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries so to
waive, all rights for contribution or any other rights of recovery with respect
to all claims, demands, penalties, fines, liabilities, settlements, damages,
costs and expenses of whatever kind or nature, under or related to Environmental
Laws, that any of them might have by statute or otherwise against any
Indemnitee. All amounts due under this Section shall be payable not later than
30 days after written demand therefor. Statements for amounts payable by the
Borrower pursuant to this Section shall be submitted to Christopher L. Bennett
(Telephone No. 703-387.3332) (Fax No. 703-387-3389), at the address of the
Borrower set forth in Section 10.02, or to such other Person or address as may
be hereafter designated by the Borrower in a notice to the Administrative Agent.
The agreements in this Section shall survive repayment of the Advances and all
other amounts payable hereunder. Notwithstanding anything contained herein, this
Section 10.07 shall not be construed to expand the obligations of the Borrower
for costs and expenses with respect to counsel for the individual Lenders beyond
those set forth in Section 10.04
     Section 10.08 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     Section 10.09 Survival of Representations, Indemnifications, etc. All
representations and warranties contained in this Agreement or made in writing by
or on behalf of the Borrower in connection herewith shall survive the execution
and delivery of this Agreement and the Credit Documents, the making of the
Advances and any investigation made by or on behalf of the Lenders, none of
which investigations shall diminish any Lender’s right to rely on such
representations and warranties. All obligations of the Borrower provided for in
Sections 2.08, 2.09, 2.11(c), and 10.07 and the obligations of the Lenders under
Section 9.05 shall survive any termination of this Agreement and repayment in
full of the Obligations.
     Section 10.10 Severability. In case one or more provisions of this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions contained herein or therein shall
not be affected or impaired thereby.
     Section 10.11 Usury Not Intended. It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Lenders and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Lender receiving same shall credit the same on the principal of
its Advances (or if such Advances shall have been paid in full, refund said
excess to the Borrower). In the event that the maturity of the Advances is
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Advances (or, if the applicable Advances
shall have been paid in full, refunded to the Borrower). In determining whether
or not the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower and the Lenders shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full term of the Advances all amounts considered to be
interest under applicable law at any time contracted for, charged, received or

84



--------------------------------------------------------------------------------



 



reserved in connection with the Obligations. The provisions of this Section
shall control over all other provisions of this Agreement or the other Credit
Documents which may be in apparent conflict herewith.
     Section 10.12 GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED, AND ANY DISPUTE BETWEEN THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY INDEMNITEE ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK; PROVIDED THAT THE
PERFECTION OF THE LIENS OF THE ADMINISTRATIVE AGENT ON THE COLLATERAL AND THE
EXERCISE OF REMEDIES AGAINST THE COLLATERAL SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE APPLICABLE JURISDICTION.
     Section 10.13 CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
     (A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF
THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN THE CITY AND COUNTY OF NEW YORK, STATE OF
NEW YORK, BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK, NEW YORK. EACH OF
THE PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION
(A) ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE
DISPUTE; PROVIDED, HOWEVER (AND NOTWITHSTANDING THE FOREGOING), TO THE EXTENT
ANY OF THE “EXCLUSIVE” COURTS REFERENCED ABOVE REFUSE TO OR ARE UNABLE TO TAKE
JURISDICTION OVER ANY DISPUTES RELATED HERETO, PROCEEDINGS MAY BE BROUGHT IN ANY
COURT IN WHICH JURISDICTION OVER SUCH DISPUTE MAY BE ESTABLISHED.
     (B) OTHER JURISDICTIONS. THE BORROWER AGREES THAT ANY AGENT, ANY LENDER OR
ANY INDEMNITEE SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS
PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL
JURISDICTION OVER THE BORROWER OR (2) ENFORCE A JUDGMENT OR OTHER COURT ORDER
ENTERED IN FAVOR OF SUCH PERSON. THE BORROWER AGREES THAT IT WILL NOT ASSERT ANY
PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. THE BORROWER WAIVES ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS
COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).
     (C) SERVICE OF PROCESS. THE BORROWER WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY ANY
AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE
BORROWER ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED
TO LIMIT THE ABILITY OF ANY AGENT OR THE LENDERS TO SERVE ANY SUCH WRITS,
PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY

85



--------------------------------------------------------------------------------



 



APPLICABLE LAW. THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR
     HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY JURISDICTION SET FORTH
ABOVE.
     (D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO VOLUNTARILY AND
IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES
HERETO AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
     (E) WAIVER OF BOND. THE BORROWER WAIVES THE POSTING OF ANY BOND OTHERWISE
REQUIRED OF ANY PARTY HERETO IN CONNECTION WITH ANY JUDICIAL PROCESS OR
PROCEEDING TO REALIZE ON THE COLLATERAL ENFORCE ANY JUDGMENT OR OTHER COURT
ORDER ENTERED IN FAVOR OF SUCH PARTY, OR TO ENFORCE BY SPECIFIC PERFORMANCE,
TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION, THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT.
     (F) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 10.13 AND SECTION 10.20, WITH ITS COUNSEL.
     Section 10.14 Knowledge of Borrower. For purposes of this Agreement,
“knowledge of the Borrower” means the actual knowledge of any of the executive
officers and all other Responsible Officers of the Parent.
     Section 10.15 Lenders Not in Control. None of the covenants or other
provisions contained in the Credit Documents shall or shall be deemed to, give
the Lenders the rights or power to exercise control over the affairs and/or
management of the Borrower, any of its Subsidiaries or any Guarantor, the power
of the Lenders being limited to the right to exercise the remedies provided in
the Credit Documents; provided, however, that if any Lender becomes the owner of
any Ownership Interests in any Person, whether through foreclosure or otherwise,
such Lender shall be entitled (subject to requirements of law) to exercise such
legal rights as it may have by being owner of such Ownership Interests in such
Person.
     Section 10.16 Headings Descriptive. The headings of the several Sections
and paragraphs of the Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
     Section 10.17 Time is of the Essence. Time is of the essence under the
Credit Documents.
     Section 10.18 Lender Interest Rate Agreements. As more fully set forth in
the Guaranty and the Security Agreement, if any Lender enters into an Interest
Rate Agreement with the Borrower or the Parent which is permitted by the
provisions of Section 5.12, the obligations of such Person to such Lender under
such Interest Rate

86



--------------------------------------------------------------------------------



 



Agreement shall (a) be pari passu with the Obligations and (b) be secured by the
Collateral pursuant to the Security Agreement.
     Section 10.19 NO CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANYTHING CONTAINED
TO THE CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, EACH PERSON PARTY
HERETO FOR ITSELF AND ON BEHALF OF ITS AFFILIATES AGREES THAT THE RECOVERY OF
ANY DAMAGES SUFFERED OR INCURRED AS A RESULT OF ANY BREACH BY ANY PERSON OF ANY
OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT SHALL BE LIMITED TO THE ACTUAL DAMAGES SUFFERED OR
INCURRED AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ITS
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT AND IN NO EVENT SHALL THE BREACHING PARTY BE LIABLE TO ANY
NON-BREACHING PARTY FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST
PROFITS OR OPPORTUNITIES OR LOST OR DELAYED PRODUCTION) SUFFERED OR INCURRED BY
THE NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ANY
OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT.
     Section 10.20 USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act. The Borrower hereby agrees to
provide such information on request.
     Section 10.21 Reliance on Professional Advisors. It is expressly understood
and agreed that neither the Administrative Agent, nor any Lender, nor any of
their respective Affiliates is undertaking to provide the Borrower or any of its
Affiliates with any advice relating to legal, regulatory, accounting, or tax
matters. In furtherance thereof, the Borrower acknowledges and agree that (a) it
and its Affiliates have relied and will continue to rely on the advice of its
and their own legal, regulatory, accounting and tax advisors for all matters
relating to the Credit Documents, the Obligations and otherwise and (b) neither
it, nor any of its Affiliates, has received, or has relied upon, the advice of
the Administrative Agent, or any Lender or any of their respective affiliates or
advisors regarding matters of law (including securities law), regulation,
accounting or taxation.
     Section 10.22 Intentionally Omitted.
     Section 10.23 Acknowledgments. Each of the Parent and the Borrower hereby
acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;
     (b) neither the Arranger, the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Parent or the Borrower arising out of
or in connection with this Agreement or any of the other Credit Documents, and
the relationship between the Arranger, the Administrative Agent and the Lenders,
on one hand, and the Parent and the Borrower, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and
     (c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arranger, the Administrative Agent and the Lenders or among the Parent, the
Borrower and the Lenders.
     Section 10.24 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby, the Borrower and each other
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction among the

87



--------------------------------------------------------------------------------



 



Borrower, the other Loan Parties and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, and the
Borrower and the other Loan Parties are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for any of the Borrower, any other Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor the Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether the Administrative Agent or the Arranger has
advised or is currently advising any of the Borrower, the other Loan Parties or
their respective Affiliates on other matters) and neither the Administrative
Agent nor the Arranger has any obligation to any of the Borrower, the other Loan
Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (iv) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Credit Document) and the Borrower and each other Loan Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  The Borrower and each other Loan Party hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty, other than with respect to any
breach or alleged breach resulting from the gross negligence or willful
misconduct of the Administrative Agent and the Arranger.
     Section 10.25 Confidentiality. Each of the Arranger, the Administrative
Agent and the Lenders agrees to keep confidential all non-public information
provided to it by any Loan Party pursuant to this Agreement that is designated
by such Loan Party as confidential; provided that nothing herein shall prevent
the Arranger, the Administrative Agent or any Lender from disclosing any such
information (a) to the Arranger, the Administrative Agent, any other Lender or
any affiliate of any thereof, (b) to any Participant or Eligible Assignee (each,
a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, trustees, agents, attorneys, accountants and other
professional advisors who need to know such information in connection with the
performance of their duties and who are advised of the confidential nature
thereof, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority
having jurisdiction over it, (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any Legal
Requirement, (g) in connection with any litigation or similar proceeding,
(h) that has been publicly disclosed other than in breach of this Section,
(i) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender or (j) in connection with the exercise of any
remedy hereunder or under any other Credit Document.
     Section 10.26 Replacement of Existing Credit Facility; Replacement of
Lehman Commercial Paper Inc. as “Administrative Agent”.
     (a) Each of the parties hereto hereby agrees that (a) the outstanding
balance of the obligations under the Existing Credit Facility remain outstanding
and constitute Obligations hereunder (though some of such obligations have been
converted from revolving credit obligations to Term Advances) and (b) this
Agreement is an amendment and restatement of the Existing Credit Facility, all
documents, instruments or agreements creating security interests or liens in
favor of the “Administrative Agent” or “Lenders” as defined in the Existing
Credit Facility and securing the obligations thereunder continue to secure the
Obligations under this Agreement (though Bank of America, N.A. shall constitute
a

88



--------------------------------------------------------------------------------



 



successor to Lehman Commercial Paper Inc. for purposes of determining the
identity of the Administrative Agent referenced in such documents) and nothing
contained herein is intended to represent a novation of any type with respect to
the “Obligations” as defined in the Existing Credit Facility or with respect to
any other Indebtedness evidenced by the Existing Credit Facility or any
documents, instruments or agreements executed in connection therewith.
     (b) Each of the parties hereto hereby agrees that, effective upon the
Effective Date, (i) Lehman Commercial Paper Inc. is resigning as Administrative
Agent under the Existing Credit Facility and the other Credit Documents and is
assigning to Bank of America, N.A. (and Bank of America, N.A. is assuming from
Lehman Commercial Paper Inc.), all of Lehman Commercial Paper Inc.’s rights and
obligations as Administrative Agent hereunder and under the other Credit
Documents and (ii) Lehman Brothers, Inc. is resigning as Sole Lead Arranger and
Sole Book Manager under the Existing Credit Facility and is assigning to Banc of
America Securities LLC (and Banc of America Securities LLC is assuming from
Lehman Brothers, Inc.) all of Lehman Brothers, Inc.’s rights and obligations as
Sole Lead Arranger and Sole Book Manager hereunder; provided that under no
circumstances does Bank of America, N.A. nor Banc of America Securities LLC
assume, nor shall any such entity be deemed to assume or be responsible for
(i) any obligations of the Administrative Agent or Sole Lead Arranger or Sole
Book Manager under or pursuant to any credit document under the Existing Credit
Facility arising prior to the Effective Date or (ii) any claim of any nature
arising at any time or from time to time against Lehman Commercial Paper Inc. as
Administrative Agent or in any other capacity under or with respect to this
Agreement or any other Credit Document or the transactions contemplated hereby
or thereby or against Lehman Brothers, Inc. as Sole Lead Arranger or Sole Book
Manager or in any other capacity under or with respect to this Agreement or any
other Credit Document or the transactions contemplated hereby or thereby.
     (c) Each of the parties hereto waives any notice requirement provided for
under the Existing Credit Agreement and any other Credit Document (as defined in
the Existing Credit Agreement) in respect of Lehman Commercial Paper Inc.’s
resignation as Administrative Agent and Collateral Agent under the Existing
Credit Agreement and any other Credit Document (as defined in the Existing
Credit Agreement).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

89



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT
     EXECUTED as of the date first referenced above.

                  BORROWER:
 
                INTERSTATE OPERATING COMPANY, LP
 
                By:   Interstate Hotels & Resorts, Inc., its general partner
 
           
 
      By:   /s/ Bruce Riggins
 
           
 
      Name:   Bruce Riggins
 
      Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ Anne M. Zeschke
 
       
 
  Name:   Anne M. Zeschke
 
  Title:   Vice President

              BANK OF AMERICA, N.A., as a Lender
 
       
 
  By:   /s/ Michael D. Brannan
 
       
 
  Name:   Michael D. Brannan
 
  Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              LEHMAN COMMERCIAL PAPER INC.,
as Debtor and Debtor in Possession in its chapter 11 case in the United States
Bankruptcy Court for the Southern District of New York, Case No. 08- 13555 (JMP)
 
       
 
  By:   /s/ Jeffrey Fitte
 
       
 
  Name:   Jeffrey Fitte
 
  Title:   Authorized Signatory

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              CALYON NEW YORK BRANCH
 
       
 
  By:   /s/ Jason Chrein
 
       
 
  Name:   Jason Chrein
 
  Title:   Director
 
       
 
  By:   /s/ Joseph A. Asciolla
 
       
 
  Name:   Joseph A. Asciolla
 
  Title:   Managing Director

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              Capmark Finance Inc.
 
       
 
  By:   /s/ R. Stephen Power
 
       
 
  Name:   R. Stephen Power
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              Emigrant Realty Finance, LLC
 
       
 
  By:   /s/ William E. Schachat
 
       
 
  Name:   William E. Schachat
 
  Title:   Managing Director

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              GE BUSINESS FINANCIAL SERVICES, INC.
 
       
 
  By:   /s/ Carl C. Jacobson
 
       
 
  Name:   Carl C. Jacobson
 
  Title:   Authorized Signatory

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              ORIX FINANCE CORP.
 
       
 
  By:   /s/ Christopher L. Smith
 
       
 
  Name:   Christopher L. Smith
 
  Title:   Authorized Representative

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              ROYAL BANK OF CANADA
 
       
 
  By:   /s/ Daniel LePage
 
       
 
  Name:   Daniel LePage
 
  Title:   Authorized Signatory

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              SOCIETE GENERALE
 
       
 
  By:   /s/ Jerry Parisi
 
       
 
  Name:   Jerry Parisi
 
  Title:   Managing Director

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SENIOR SECURED CREDIT AGREEMENT

              WACHOVIA BANK, N.A.
 
       
 
  By:   /s/ Stephanie Micua
 
       
 
  Name:   Stephanie Micua
 
  Title:   Vice President

 